 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 1 of 57
                                                    AMANDA EGGERT
                                                    Page 1                                                                     Page 3
         IN THE UNITED STATES DISTRICT COURT                  1                INDEX
                                                                  EXAMINATION OF AMANDA EGGERT BY                       PAGE
            FOR THE DISTRICT OF MONTANA                       2      Mr. Ian McIntosh, Esq..................4, 135
                                                                     Mr. Brad Condra, Esq......................129
                 BUTTE DIVISION                               3   E X H I B I T S R E F E R R E D T O:
     __________________________________________________           Exhibit 2.......................................36
                                                              4   Exhibit 4.......................................35
     JOHN MEYER,                                                  Exhibit 10.......................................38
                                                              5   Exhibit 11.......................................39
            Plaintiff,                                            Exhibit 13.......................................39
        vs.          Cause No. 18-CV-00002-BMM                6   Exhibit 14....................................43-44
                                                                  Exhibit 16...................................46, 60
     BIG SKY RESORT; SALEWA USA,                              7   Exhibit 17.......................................47
                                                                  Exhibit 18.......................................47
     INC.,                                                    8   Exhibit 20.......................................48
                                                                  Exhibit 21....................................56-57
                                                              9   Exhibit 22.......................................56
            Defendants.                                           Exhibit 23....................................62-63
                                                             10   Exhibit 24...............49, 58-60, 63, 72, 84, 101
     ___________________________________________________          Exhibit 25.......................................50
          DEPOSITION UPON ORAL EXAMINATION OF                11   Exhibit 26..................................99, 107
                                                                  DEPOSITION EXHIBITS:
                 AMANDA EGGERT                               12   Exhibit 57 Amanda's letter to
                                                                           John Meyer, dated Thursday,
     ___________________________________________________     13            December 17, 2015.40-41, 44, 55 80-82
        BE IT REMEMBERED, that the deposition upon oral      14   Exhibit 58 Trail Map entitled "The
                                                                           Biggest Skiing in America".........53
     examination of AMANDA EGGERT, appearing at the          15
                                                                  Exhibit 59 Colored Photograph with
     instance of Defendants, was taken at the offices of     16            Red markings........65-66, 69, 71, 73
     Crowley Fleck, PLLP, 1915 South 19th Avenue,            17   Exhibit 60 Colored Photograph with
                                                                           Blue markings..67-69, 71, 73-75, 135
     Bozeman, Montana 59718 on the 28th day of May 2019,     18
                                                                  Exhibit 61 Big Sky Ski Patrol Witness
     beginning at the hour of 10:00 a.m. pursuant to the     19            Statement, dated 12/11/15.......77-79
     Federal Rules of Civil Procedure, before Marla          20   Exhibit 62 Amanda Eggert's Resignation
                                                                           Letter...................108-109, 123
     Jeske, Court Reporter - Notary Public, CSR.             21
                                                                  Exhibit 63 Explore Big Sky Newspaper article
                                                             22            written by Sarah Gianelli, dated
                                                                           December 22, 2017 - January 4,
                                                             23            2018..........................124-125
                                                             24   Exhibit 64 Facebook correspondence between
                                                                           Amanda Eggert and Carol
                                                             25            Van Valkenburg................126-127


                                                    Page 2                                                                     Page 4
 1            APPEARANCES                                     1          WHEREUPON, the following proceedings were had
 2
       ATTORNEY APPEARING ON BEHALF OF THE                    2       and testimony taken, to-wit:
 3     PLAINTIFF, JOHN MEYER:                                 3
 4
         Ms. Nadine O. Nadow, Esq.                            4                        * * * * *
 5       nnadow@gmail.com                                     5
         (978) 501-7045
 6                                                            6                   AMANDA EGGERT,
 7     ATTORNEYS APPEARING ON BEHALF OF THE                   7       called as a witness herein, having been first duly
       DEFENDANT, BIG SKY RESORT:
 8                                                            8       sworn, was examined and testified as follows:
         Mr. Ian McIntosh, Esq.                               9
 9       Mr. Mac Morris, Esq.
         CROWLEY FLECK PLLP                                  10                    EXAMINATION
10       1915 South 19th Avenue                              11       BY MR. McINTOSH:
         P.O. Box 10969
11       Bozeman, MT 59719-0969                              12           Q. Can you please state your name.
         (406) 556-1430                                      13           A. Amanda Eggert.
12
13     ATTORNEY APPEARING ON BEHALF OF THE                   14           Q. And what is your address, Ms. Eggert?
       DEFENDANT, SALEWA USA, INC.:                          15           A. 416 North Wallace Ave, Bozeman, Montana.
14
15       Mr. Brad Condra, Esq.                               16           Q. Your telephone number, please?
         Milodragovich, Dale & Steinbrenner, P.C.            17           A. (406) 370-4936.
16       P.O. Box 4947
         Missoula, MT 59806-4947                             18           Q. Thank you.
17       (406) 728-1455
18
                                                             19              Have you ever had your deposition taken
       ALSO PRESENT:                                         20       before?
19
         Mike Unruh
                                                             21           A. Once before. About a month ago.
20                                                           22           Q. Why were you deposed about a month ago?
21
22                                                           23           A. I was involved in a car accident I was
23                                                           24       in in May of 2015. The insurance companies
24
25                                                           25       couldn't reach a settlement, so there's a lawsuit


                                                                                                  1 (Pages 1 to 4)
                                BRIDGER COURT REPORTERS, INC.
                                        (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 2 of 57
                                            AMANDA EGGERT
                                             Page 5                                                      Page 7
 1   still in progress.                                     1   your words and my questions and we need to make a
 2        Q. Did you file that lawsuit or did               2   clean record, okay?
 3   somebody sue you?                                      3        A. Yes.
 4        A. Somebody sued me.                              4        Q. And if you are answering a question and
 5        Q. Who was the person that sued you?              5   if I cut you off and you were not done with your
 6        A. Judy Larson -- or sorry, that's                6   answer, will you please let me know and I'll let
 7   incorrect. It was the two passengers in the other      7   you finish your answer?
 8   vehicle; Judy Harned and Larry Larson.                 8        A. Yes.
 9        Q. And is that a lawsuit that is pending in       9        Q. Okay. If I ask you a question that you
10   Gallatin county here?                                 10   do not understand, will you please let me know?
11        A. No, it's Missoula county.                     11        A. Yes.
12        Q. The accident took place in Missoula?          12        Q. So then, if you answer a question that
13        A. Just outside.                                 13   will mean that you have understood the question; is
14        Q. Do you have an attorney in that case?         14   that right?
15        A. Yes.                                          15        A. That's correct.
16        Q. Who's your attorney?                          16        Q. And is there any reason to believe that
17        A. It is Amanda Duman.                           17   you cannot give truthful and accurate testimony
18        Q. What is the last name again, Duman?           18   here today?
19        A. Uh-huh.                                       19        A. Nope.
20        Q. Can you spell that, please?                   20        Q. Okay.
21        A. D-U-M-A-N.                                    21        A. No.
22        Q. Where does Ms. Duman work if you know?        22        Q. Are you on any sort of medications that
23        A. Williams Law Firm I believe is the name.      23   would affect your memory?
24        Q. Okay. And do you know the name of the         24        A. No.
25   attorney that took your deposition?                   25        Q. Good. Let's talk a little bit about


                                             Page 6                                                      Page 8
 1       A. I do not.                                       1   your background. First of all, tell me where you
 2       Q. Do you know the status of that lawsuit?         2   grew up?
 3       MS. NADOW: Objection.                              3       A. I grew up in Billings, Montana.
 4          You can answer.                                 4       Q. And where did you go to high school?
 5       THE WITNESS: They're still trying to work          5       A. Senior High.
 6   out a settlement I think.                              6       Q. When did you graduate?
 7   BY MR. McINTOSH:                                       7       A. 2004.
 8       Q. Okay. And is that the only time you've          8       Q. What did you do after high school?
 9   ever had your deposition taken?                        9       A. I went to college at Lewis and Clark
10       A. Yes.                                           10   College in Portland, Oregon for my freshman year.
11       Q. So even though you were just deposed a         11   I took a year off and lived in New Zealand for most
12   month ago, do you feel like you are familiar with     12   of the year and then I transferred to the
13   the process now since you just went through it?       13   University of Montana.
14       A. Relatively.                                    14       Q. So you did not graduate from Lewis and
15       Q. Okay. Well, just to make sure, I'll go         15   Clark, correct?
16   through the rules real quickly, make sure we're on    16       A. Correct.
17   the same page.                                        17       Q. And then you moved to Missoula for a
18          So, of course, we need to talk one at a        18   year? Or, excuse me, I'm sorry. Then you moved to
19   time. So even if you know exactly what I'm going      19   New Zealand then for a year?
20   to ask you, please let me finish my question. Will    20       A. Yep, most of the year.
21   you do that, please?                                  21       Q. What were you doing in New Zealand?
22       A. Yes.                                           22       A. Working and traveling.
23       Q. And you need to answer out loud, say yes       23       Q. What type of work were you doing?
24   or no. Don't just nod your head because, of           24       A. I guided canoe trips. I worked in a
25   course, we have a court reporter taking down all of   25   cafe.


                                                                                 2 (Pages 5 to 8)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 3 of 57
                                          AMANDA EGGERT
                                           Page 9                                                   Page 11
 1      Q.   What type of canoe trips did you guide?     1       Q. December.
 2      A.   Multi-day on the Whanganui River.           2          Were you going to school full time from
 3      Q.   Was it white water?                         3   August of '06 through December of '09?
 4      A.   No.                                         4       A. All but the last semester. My last
 5      Q.   Just flat part --                           5   semester of school I was working part time --
 6      A.   Yes.                                        6       Q. Where were you working part time?
 7      Q.   -- basically?                               7       A. -- attending part time.
 8          Do you have any sort of medical              8          I had a variety of positions throughout
 9   training?                                           9   college. I worked at Finn and Porter at the time
10       A. A little bit. I was a volunteer ski         10   and I was also working for the Outdoor Writers
11   patrol my senior year of high school. I've taken   11   Association of America.
12   Wilderness First Responder courses through the     12       Q. Did you have any other -- Finn and
13   Forest Service when I worked for them.             13   Porter and working for the Outdoor Writers
14       Q. You said wilderness first responder?        14   Association, did you have any other jobs while you
15       A. Uh-huh.                                     15   were in school in Missoula?
16       Q. Yes?                                        16       A. I worked at Snowbowl as a ski instructor
17       A. Yes.                                        17   for two seasons. I also worked for the student
18       Q. And where were you a volunteer ski          18   newspaper.
19   patroller?                                         19       Q. What two seasons did you work as a ski
20       A. Red Lodge Mountain.                         20   instructor at Snowbowl?
21       Q. You're not an EMT; is that correct?         21       A. 2006 to 2007 and 2007 to 2008, if my
22       A. That's correct.                             22   memory serves me correctly.
23       Q. Have you ever been an EMT?                  23       Q. Just those two seasons?
24       A. I have not.                                 24       A. Yes.
25       Q. Have you ever worked as a professional      25       Q. Is that the only time you've worked for


                                          Page 10                                                   Page 12
 1   ski patroller?                                      1   a ski resort?
 2       A. I have not.                                  2       A. Yes.
 3       Q. Have you ever been in the military?          3       Q. Did you work just part time?
 4       A. I have not.                                  4       A. Yes.
 5       Q. And so you spent a year in New Zealand       5       Q. And did you ever become certified as a
 6   and then you moved back to Missoula?                6   ski instructor?
 7       A. Yes.                                         7       A. I received PSIA Level 1 certification.
 8       Q. And then did you go to school                8       Q. And as a level one instructor you were
 9   continuously until you graduated?                   9   qualified to teach beginners; is that correct?
10       A. Yes.                                        10       A. Yes.
11       Q. Did you get a degree?                       11       Q. Is that who you taught, beginners?
12       A. Yes.                                        12       A. Yes.
13       Q. What was your degree in?                    13       Q. Was it primarily little kids?
14       A. Printed journalism.                         14       A. Mostly kids. Occasionally, I would
15       Q. Print journalism?                           15   teach intermediate skiers.
16       A. Uh-huh, yes.                                16       Q. And how often -- when you were working
17       Q. Yes? Thank you.                             17   at Snowbowl, how often were you teaching; like once
18          And what year did you graduate?             18   a week, does that sound about accurate?
19       A. 2009, in December.                          19       A. It was usually two to three days per
20       Q. And were you going to school -- so was      20   week, half days typically.
21   it about 2006 when you moved back to Missoula?     21       Q. Two to three half days per week for two
22       A. I enrolled at the University of Montana     22   seasons; is that right?
23   August of 2006.                                    23       A. Yes.
24       Q. And graduated in May of '09?                24       Q. And you did not work on the ski patrol
25       A. December of 2009.                           25   at Snowbowl, correct?


                                                                            3 (Pages 9 to 12)
                          BRIDGER COURT REPORTERS, INC.
                                  (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 4 of 57
                                             AMANDA EGGERT
                                            Page 13                                                   Page 15
 1       A. Correct.                                        1   of 2017?
 2       Q. Was any part of your job at Snowbowl to         2       A. I've been self-employed as a freelance
 3   mark runs or hazards?                                  3   writer and editor.
 4       A. No.                                             4       Q. And that's what you're currently doing?
 5        Q. Do you claim to be an expert in ski            5       A. Yes.
 6   mountain operations?                                   6       Q. Have you had any other jobs since
 7       A. No.                                             7   college that you haven't told me about?
 8        Q. And tell me what you've done since you         8       A. Yes, working seasonally. I had several
 9   graduated from the University of Montana in            9   jobs in the food and beverage industry, restaurant
10   December of 2009?                                     10   industry. I worked at Clark's Fork for part of a
11       A. I've had a variety of jobs. I was a            11   winter. I worked in Alaska at a heli ski lodge for
12   raft guide on the Stillwater and Clark Fork and       12   a spring. I've done stagehand work in the last
13   Blackfoot Rivers.                                     13   year for MSU and for other event production
14        Q. Who were you working for as a raft            14   companies.
15   guide?                                                15       Q. What was the Alaska heli ski operation
16       A. 10,000 Waves in Missoula, the University       16   you worked for?
17   Outdoor Program, also in Missoula, and Absaroka       17       A. I was an employee of the Tsaina Lodge,
18   River Adventures in Absarokee.                        18   T-S-A-I-N-A. And the operation that was based out
19       Q. What other jobs have you had since             19   of the Tsaina Lodge was Valdez Heli-Ski Guides.
20   you've graduated in 2009?                             20       Q. How long did you work there?
21       A. I worked for the Forest Service for four       21       A. About three months.
22   seasons on wildland fire crews.                       22       Q. Did you ever get to go heli skiing?
23        Q. When did you work as a raft guide?            23       A. Yes.
24       A. I started working as a raft guide the          24       Q. How many days or how many runs I should
25   summer before my junior year of high school. That     25   probably say?


                                            Page 14                                                   Page 16
 1   would have been 2002. Then I worked intermittently     1       A. Three half days.
 2   until 2011, was my last season I believe.              2       Q. Who runs Valdez Heli Guides, if you
 3       Q. And what years were you working for the         3   know?
 4   Forest Service?                                        4       A. At the time it was Scott Raynor,
 5       A. I started May of 2010 and my last season        5   R-A-Y-N-O-R. I don't know if he's still operating
 6   was -- sorry, I started May of 2011 and my last        6   it.
 7   season ended the fall of 2014.                         7       Q. Who was your supervisor?
 8       Q. And what were you doing for the Forest          8       A. Meredith Monson, M-O-N-S-O-N.
 9   Service?                                               9       Q. And were you able to successfully heli
10       A. Working on wildland fire crews, two            10   ski without hurting yourself?
11   years on hand crews, on a 10-person hand crew, one    11       A. Yes.
12   year on a helitack crew and one year on a 20-person   12       Q. Did you wreck and get injured at all?
13   hand crew.                                            13       A. No.
14       Q. And what other jobs have you had since         14       Q. Did you live in Big Sky when you went to
15   you graduated from college?                           15   work for Outlaw Partners?
16       A. I took a six-month fellowship with             16       A. Yes.
17   Outside Magazine in Santa Fe. That started October    17       Q. And so did you move to Big Sky in
18   of 2014. In November of 2015 I started work at        18   approximately November of 2015?
19   Outlaw Partners in Big Sky, Montana.                  19       A. Yes.
20       Q. How long did you work for Outlaw               20       Q. And how long did you live in Big Sky?
21   Partners?                                             21       A. A little over a year.
22       A. Just over two years.                           22       Q. And where did you move after living in
23       Q. Until?                                         23   Big Sky?
24       A. December of 2017.                              24       A. We moved to a house in Bozeman.
25       Q. And where have you worked since December       25       Q. Who's "we"?


                                                                            4 (Pages 13 to 16)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 5 of 57
                                           AMANDA EGGERT
                                          Page 17                                                   Page 19
 1       A. John Meyer and I.                             1   with two colleagues regarding the publication of
 2       Q. Was Mr. Meyer living with you in Big Sky      2   that article that was pulled.
 3   at any time?                                         3       Q. Is that everything that you have in your
 4       A. Yes, for approximately six months.            4   possession, custody and control regarding John
 5       Q. When? Starting when?                          5   Meyer's ski wreck on December 11, 2015?
 6       A. He moved to Big Sky the spring of 2016,       6       A. Yes.
 7   and we moved to Bozeman in, I believe it was,        7       Q. Okay. We haven't been going very long.
 8   January of 2017.                                     8   We'll only take a short break so we can look at
 9       Q. What did you do for Outlaw Partners?          9   these documents that you brought.
10   That's who it was, correct?                         10       A. Okay.
11       A. Yes.                                         11       Q. You can help yourself to some coffee or
12       Q. Who you worked for, okay.                    12   grab some water or something like that. Thank you.
13           What did you do for Outlaw Partners?        13           (Whereupon, a brief
14       A. I was hired as a staff writer. I was         14            recess was taken.)
15   promoted to associate editor and then senior        15   BY MR. McINTOSH:
16   editor.                                             16       Q. Okay. We are back on the record. Do
17       Q. Did you ever write any articles about        17   you understand you're still under oath?
18   Mr. Meyer's lawsuit, this lawsuit that we're here   18       A. Yes.
19   talking about today or his ski accident?            19       Q. Okay. Have you ever worked for Big Sky
20       A. No.                                          20   Resort?
21       Q. Did anyone else at Outlaw Partners ever      21       A. I have not.
22   write any articles about Mr. Meyer's ski accident   22       Q. Tell me what you did, if anything, to
23   or ski wreck and this lawsuit?                      23   prepare for this deposition?
24       A. Yes.                                         24       A. Yes. I spoke with my attorney here and
25       Q. Who?                                         25   she told me to answer as truthfully as possible.


                                          Page 18                                                   Page 20
 1       A. Sarah Gianelli, G-I-A-N-E-L-L-I, wrote a      1       Q. Anything else?
 2   story that was pulled from publication.              2       A. I reviewed the documents that I
 3       Q. Do you have a copy of that story?             3   submitted to you.
 4       A. Yes.                                          4       Q. The documents that you just brought in
 5       Q. Did you bring that with you today?            5   response to the subpoena?
 6       A. Yes.                                          6       A. Yes.
 7       Q. Can I have that, since she's pointing at      7       Q. Anything else?
 8   you?                                                 8       A. No.
 9       MS. NADOW: Um, yeah.                             9       Q. Did you speak with John Meyer?
10   BY MR. McINTOSH:                                    10       A. We've been talking about his lawsuit
11       Q. And you were served with a subpoena          11   basically since it was filed. It comes up in
12   requiring you to appear and produce documents,      12   conversation.
13   correct?                                            13       Q. And what have you discussed about his
14       A. Yes.                                         14   lawsuit with Mr. Meyer?
15       Q. And did you -- did the document that you     15       A. He gives me status updates.
16   just handed us, is that one of the documents that   16       MS. NADOW: Objection; privilege, spousal
17   you had in your possession and that you are         17   privilege.
18   producing in response to the subpoena?              18   BY MR. McINTOSH:
19       A. Yes.                                         19       Q. When did you and Mr. Meyer get married?
20       Q. Did you bring any other documents in         20       A. September of 2018.
21   response to the subpoena?                           21       Q. And you talked with Mr. Meyer about the
22       A. Yes. One is a letter I wrote to              22   lawsuit long before you were married, correct?
23   John Meyer when he was in the hospital regarding    23       A. Yes.
24   his accident, one is my resignation letter to       24       Q. Okay. Can you please tell me about your
25   Outlaw Partners, and one is correspondence I had    25   conversations with Mr. Meyer about the lawsuit


                                                                          5 (Pages 17 to 20)
                          BRIDGER COURT REPORTERS, INC.
                                  (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 6 of 57
                                            AMANDA EGGERT
                                            Page 21                                                    Page 23
 1   before you were married for now?                       1       Q. Anything else that you discussed with
 2       A. There have been so many. It's hard to           2   Ms. Nadow?
 3   recall them in detail. We've talked about it           3       A. No.
 4   extensively.                                           4       Q. How do you know Ms. Nadow?
 5       Q. If you can just do the best you can,            5       A. She's a colleague of my husband's.
 6   please.                                                6       Q. A colleague where?
 7       A. Can you be more specific in your                7       A. She lives in Colorado now, but they know
 8   question?                                              8   each other through John's work with Cottonwood
 9       Q. I just want you to give me the best             9   Environmental Law Center years back.
10   recollection that you can of what you've talked       10       Q. And when did Ms. Nadow start becoming
11   about with Mr. Meyer about this lawsuit.              11   involved in this litigation to your knowledge?
12       A. Before he filed it we spoke about his          12       A. Last week to my recollection.
13   plans to file it. We talked about the impact to my    13       Q. And have you spoken with anyone other
14   job being that Big Sky is such a small community.     14   than Ms. Nadow and Mr. Meyer about this deposition?
15   And since the lawsuit was filed we've talked about    15       A. Close friends and family know that this
16   where it is in status, in addition to logistical      16   is happening today. A few friends familiar with
17   things, like the trip to Butte I made this past       17   the lawsuit have asked for status updates, so they
18   winter for the procedural hearing.                    18   know I'm being deposed today.
19       Q. Anything else that you can remember?           19       Q. Who are those people?
20       A. As his spouse, the lawsuit has a lot of        20       A. My parents, Jeff Eggert and Cindy
21   bearing on me, so. Since we've been married we've     21   Eggert; my twin sister, Tawny Eggert; my older
22   also talked about the impact for our relationship     22   sister, Chandra Eggert. I imagine I've told all
23   and we've talked about it with a counselor a little   23   four of them about it. Another friend named Buzz
24   bit as well.                                          24   Davis that I'm working with is also aware that I am
25       Q. Earlier you said you spoke with                25   participating in a deposition. Other friends I


                                            Page 22                                                    Page 24
 1   Ms. Nadow? Did I pronounce that --                     1   might have had a conversation with include Melody
 2       MS. NADOW: Nadow.                                  2   Tribble, Tyler Allen, and Robbin Goldblatt.
 3   BY MR. McINTOSH:                                       3        Q. I'm sorry, what was the last name?
 4       Q. Nadow, excuse me. Ms. Nadow, to prepare         4        A. Robbin Goldblatt, G-O-L-D-B-L-A-T-T.
 5   yourself for the deposition; is that correct?          5        Q. Is there anyone else you've spoken to
 6       A. Yes.                                            6   about this deposition that you can recall?
 7       Q. And I think you referred to her as your         7        A. Not to my knowledge.
 8   attorney, is that --                                   8        Q. Let's talk about your skiing background.
 9       A. I did. That was probably an error.              9   How long have you been skiing?
10       Q. Okay. So she represents Mr. Meyer,             10        A. Since I was about five years old.
11   correct?                                              11        Q. And where did you grow up skiing?
12       A. Yes.                                           12        A. Red Lodge Mountain.
13       Q. What's your understanding?                     13        Q. Can you describe your skiing ability?
14       A. That's my understanding.                       14        A. I ski expert runs typically without
15       Q. Okay. Is it your understanding that she        15   problem.
16   represents you personally?                            16        Q. Do you -- say before this lawsuit was
17       A. No, I'm not a plaintiff on this lawsuit.       17   filed, if you were skiing at Big Sky on a day and
18       Q. Okay. Is there anything else that you          18   it was, you know, decent conditions, where would
19   discussed with Ms. Nadow?                             19   you ski?
20       A. Just general procedural stuff for what         20        A. Headwaters, Liberty Bowl, Challenger
21   to expect for today.                                  21   lift, the triple chair.
22       Q. Such as?                                       22        Q. Do you ski Big Couloir often?
23       A. Format, kinds of questions I might be          23        A. I have never skied the Big Couloir.
24   asked. Um, the documents that I presented earlier     24        Q. How about North Summit Snowfield?
25   she's also seen.                                      25        A. I have not.


                                                                             6 (Pages 21 to 24)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 7 of 57
                                            AMANDA EGGERT
                                            Page 25                                                    Page 27
 1       Q. How about the Dictator Chutes?                  1   at Big Sky before that '15, '16 season?
 2       A. I have not.                                     2       A. That's correct.
 3       Q. Gullies?                                        3       Q. And you know that December 11, 2015 is
 4       A. I have not.                                     4   the day that Mr. Meyer wrecked and was injured when
 5       Q. Lenin, Marx?                                    5   you were skiing with him, correct?
 6       A. Nope. No.                                       6       A. Yes.
 7       Q. Have you ever been injured when skiing?         7       Q. How many days have you skied at Big Sky
 8       A. Nothing that required care from a ski           8   since December 11, 2015?
 9   patrol or hospital care.                               9       A. Fewer than 20.
10       Q. Maybe just some minor injuries then?           10       Q. A couple times Mr. Meyer -- well, I
11       A. I'm sure I have. None come to mind.            11   shouldn't say "a couple." At least one, maybe more
12       Q. Like falling, getting a bruise or              12   times, Mr. Meyer came to Big Sky and thanked the
13   something like that?                                  13   ski patrol for saving his life, are you aware of
14       A. Yes.                                           14   that?
15       Q. You've never received medical care as a        15       A. Yes.
16   result of a ski accident though or a ski wreck?       16       Q. Were you with him when Mr. Meyer came to
17       A. No.                                            17   Big Sky and thanked the ski patrol for saving his
18       Q. Do you -- when you're skiing, do you try       18   life?
19   to maintain control of your speed?                    19       A. Yes.
20       A. Yes.                                           20       Q. Was that just one occasion or multiple
21       Q. Why?                                           21   occasions?
22       A. To prevent injury.                             22       A. Just one comes to mind.
23       Q. Do you try to maintain control of your         23       Q. And when was that, if you recall?
24   direction of travel?                                  24       A. Toward the end of the season 2016.
25       A. Yes.                                           25       Q. What do you remember Mr. Meyer saying to


                                            Page 26                                                    Page 28
 1       Q. And do you do that to prevent injury as         1   the ski patrol?
 2   well?                                                  2       A. Someone gave an introduction to John to
 3       A. Yes.                                            3   explain who he was and why he was speaking with the
 4       Q. You had a free season ski pass at Big           4   patrol. I don't recall if that person also gave an
 5   Sky for the '15, '16 ski season, correct?              5   overview of the accident or if John explained what
 6       A. Yes, it was a media pass.                       6   had happened in the accident. Primarily he
 7       Q. That you received through your work?            7   expressed his gratitude to the ski patrol for
 8       A. Yes.                                            8   responding so quickly and effectively.
 9       Q. And prior to that ski season, how much          9       Q. What did he explain happened in the
10   experience did you have skiing at Big Sky?            10   accident?
11       A. If I were to guess I would say somewhere       11       A. I don't recall if he gave that
12   between five and ten days skiing from when I was in   12   description or if it came from the patroller who
13   junior high school.                                   13   introduced him.
14       Q. I'm sorry, how many days did you say           14       Q. Okay. Did Mr. Meyer, when he was
15   again?                                                15   thanking the ski patrol for saving his life, did he
16       A. I would guess five to ten days in the          16   say that this area should have been marked?
17   two decades before I took the position at Outlaw.     17       A. I don't believe he said anything about
18       Q. And how many days had you skied -- if          18   signs during that meeting.
19   you can recall, how many days had you skied at Big    19       Q. Did he make any criticism of the ski
20   Sky during the 2015/2016 ski season before December   20   patrol during that meeting?
21   11, 2015?                                             21       A. Not that I recall.
22       A. There's probably data on my pass, but I        22       Q. Now you understand from your work as a
23   would say that was my second or third day of the      23   ski instructor, that the group of people that make
24   season.                                               24   the decision about where and when to put up signs
25       Q. Okay. And you had never had a ski pass         25   is the ski patrol, right?


                                                                             7 (Pages 25 to 28)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 8 of 57
                                            AMANDA EGGERT
                                            Page 29                                                    Page 31
 1        A. I understand that signage is typically         1   correct?
 2   handled by ski patrol.                                 2       A. To the best of your ability. None of us
 3        Q. Can you -- this is a book in front of          3   has 360 degrees of vision.
 4   you of deposition exhibits. Can you just turn real     4       Q. What type of equipment were you skiing
 5   quick to Exhibit 24?                                   5   on in December 11, 2015?
 6        A. (Witness Complies.)                            6       A. It was a back country setup. Black
 7        Q. Do you have Exhibit 24 in front of you?        7   Diamond skis and Marker binders, Black Diamond
 8        A. I do.                                          8   boots.
 9        Q. Do you recognize what's shown in               9       Q. Marker bindings?
10   Exhibit 24?                                           10       A. Yes.
11        A. It looks like a ski run. I couldn't say       11       Q. What type of Marker bindings?
12   which one exactly it is or from what vantage it was   12       A. I think the model name is Duke. They
13   taken.                                                13   allow for uphill and downhill travel.
14        Q. Okay. We'll come back to that in just a       14       Q. Had you ever skied with John Meyer
15   little bit.                                           15   before December 11, 2015?
16           On December 11, 2015 you were not             16       A. No.
17   wearing a helmet; is that correct?                    17       Q. Were you and Mr. Meyer dating prior to
18        A. That is correct.                              18   December 11, 2015?
19        Q. Why were you not wearing a helmet?            19       A. We were friends, but I wouldn't say we
20        A. Given that I had had so few injuries, I       20   were dating at that time.
21   didn't feel it was necessary. And I recalled when     21       Q. When did you -- in your view when did
22   I was a volunteer ski patrol one of my mentors        22   you start dating Mr. Meyer?
23   there saying "The best thing to protect your bean     23       A. Late January or early February of 2016.
24   is your bean." So that was something that I had       24       Q. Can you describe Mr. Meyer's skiing
25   considered.                                           25   ability when you started skiing with him on


                                            Page 30                                                    Page 32
 1       Q. What did that saying mean to you, "The          1   December 11, 2015?
 2   best thing to protect your bean is your bean"?         2       A. I would say he was an intermediate
 3       A. To me that means be intentional when you        3   skier.
 4   ski and you can generally avoid injury.                4       Q. Did he appear to know his way around Big
 5       Q. By maintaining control of your speed and        5   Sky?
 6   course, correct?                                       6       A. I think he had skied there before, but
 7       A. By skiing in control.                           7   he didn't seem particularly familiar with the
 8       Q. Not running into plainly obvious                8   mountain.
 9   hazards, right?                                        9       Q. Mr. Meyer testified that he always skied
10       A. That's part of skiing in control.              10   fast, would you agree with that?
11       Q. For example, if someone just runs into a       11       A. That day he was consistently skiing
12   plainly obvious tree, that would be the skier's       12   fast.
13   responsibility, correct?                              13       Q. Faster than you?
14       A. That gets a little bit muddy. There are        14       A. At times. I don't recall that either
15   other things to consider, including a sudden change   15   one of us was arriving at the base of the chairlift
16   in snow quality, gear malfunctions, perhaps another   16   consistently before the other.
17   skier cuts you off. There are other factors that      17       Q. And on December 11, 2015 you were living
18   play at times.                                        18   in Big Sky; is that correct?
19       Q. And those are all things you have to be        19       A. Yes.
20   aware of as a skier, right?                           20       Q. Where were you living?
21       A. It certainly helps.                            21       A. Off of Gallatin Road, approximately
22       Q. You have to be aware of changing snow          22   eleven miles south of the turnoff to Big Sky from
23   conditions, right?                                    23   Highway 191.
24       A. Ideally, yes.                                  24       Q. Were you living with anyone else?
25       Q. You have to be aware of other skiers,          25       A. No.


                                                                             8 (Pages 29 to 32)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 9 of 57
                                            AMANDA EGGERT
                                            Page 33                                                    Page 35
 1       Q. Was there -- did you own or rent?               1   separately. I think I parked around 9:30 a.m. and
 2       A. Rent.                                           2   we met near the ticket window. We took one or two
 3       Q. And who were you renting from?                  3   runs on Swift Current. I texted a colleague of
 4       A. A contractor named Scott.                       4   mine at Outlaw Partners for recommendations of
 5       Q. Do you remember his last name?                  5   where to ski. He said he'd heard there was good
 6       A. I can check my phone. It's probably in          6   skiing under the Challenger lift.
 7   there.                                                 7       Q. Let me ask you a couple questions -- a
 8       Q. We'll do that on a break.                       8   couple detailed questions there. First, can you
 9       A. Okay.                                           9   look at Exhibit 4 there?
10       Q. Do you remember what you did the night         10       A. (Witness complies.)
11   before on December 10th?                              11       Q. I think you're looking at 3. Can you go
12       A. I don't.                                       12   one more?
13       Q. Do you remember if on the 11th you were        13       A. Yep.
14   hung over or anything like that?                      14       Q. Do you see at the top left this has your
15       A. I was not.                                     15   name?
16       Q. How do you know that you were not?             16       A. Yes.
17       A. I remember being pretty clear headed the       17       Q. And then under December 11 it
18   day of the accident. And being that I planned to      18   says -- December 11, 2015 it says 11:30 a.m.?
19   work the afternoon of December 11th, it would have    19       A. Yes.
20   been uncharacteristic of me to be irresponsible the   20       Q. And I'll tell you that the evidence in
21   night before.                                         21   this case will show that's actually eastern time,
22       Q. What time did you plan to work in the          22   so that would be 9:30 a.m.?
23   afternoon of the 11th?                                23       A. Okay.
24       A. I don't believe my boss and I agreed to        24       Q. Does that comport with your memory? In
25   a specific time, just that I would come to the        25   other words, do you remember loading the Swift


                                            Page 34                                                    Page 36
 1   office in the afternoon.                               1   Current chairlift at 9:30 a.m. on December 11,
 2       Q. Tell me how it was that you and                 2   2015?
 3   Mr. Meyer came to be skiing together on December       3       A. Pretty close to 9:30 a.m., within maybe
 4   11, 2015?                                              4   15 minutes.
 5       A. We'd met earlier that year at a writing         5       Q. With Mr. Meyer?
 6   conference and we had stayed in touch since.           6       A. Yes.
 7       Q. Where was the writing conference?               7       Q. Did you take any runs before that?
 8       A. It was held at Chico Hot Springs.               8       A. No.
 9       Q. So how did you make plans to go skiing          9       Q. So if your pass was scanned at 9:30 a.m.
10   on December 11th?                                     10   on Swift Current, it's your belief that that would
11       A. We coordinated via technology since he         11   have been your first run of the day?
12   was living in Missoula at the time. That might        12       A. Yes.
13   have been e-mail, phone or text.                      13       Q. Okay. Where did you meet Mr. Meyer
14       Q. Was it your idea to go skiing on the           14   again?
15   11th or was it his?                                   15       A. Near the ticket window.
16       A. I think I brought up the promotion for a       16       Q. Look back at Exhibit 2.
17   discounted lift ticket in conversation to him and     17       A. (Witness complies.)
18   he decided to come up from Missoula.                  18       Q. Do you recognize Exhibit 2 as being the
19       Q. Okay. So let's just start off that             19   ticket window at the base of Big Sky?
20   morning. What I want you to do is just                20       A. Yes.
21   describe -- starting the morning of December 11,      21       Q. And is that nearby where you met
22   2015, describe what happened in as much detail as     22   Mr. Meyer?
23   you can and I'll probably ask you a few questions     23       A. Within 30 or 40 feet I would say.
24   as we go.                                             24       Q. Okay. Where was it where, if you can
25       A. Okay. John and I drove to the ski area         25   recall, where he was exchanging cans of food for a


                                                                            9 (Pages 33 to 36)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 10 of 57
                                             AMANDA EGGERT
                                            Page 37                                                    Page 39
 1   lift ticket?                                           1       A. Perhaps. Do you have a trail map I
 2        A. He had already obtained his lift ticket        2   could confirm?
 3   when I met him, so I'm not certain where he got it.    3       Q. Well, I'll ask you a different way.
 4        Q. Okay. You just know that you met him           4   Other than taking this cat track that is shown in
 5   somewhere near this ticket window; is that right?      5   Exhibit 11, how else would you have gotten from the
 6        A. Yes.                                           6   top of Swift Current over to the Challenger lift
 7        Q. Did you do anything after you met him          7   considering the early season conditions?
 8   before you started skiing?                             8       A. I'm not familiar enough with the
 9        A. Not that I recall.                             9   mountain to say if there was another route that was
10        Q. Okay. And then I think you said you           10   open at that time.
11   took one or two runs on Swift Current to start off?   11       Q. Okay. Do you remember skiing what is
12        A. Yes.                                          12   shown in Exhibit 11 prior to Mr. Meyer's ski wreck?
13        Q. Do you remember where you skied on Swift      13       A. I don't recall skiing this, but I might
14   Current?                                              14   have.
15        A. I don't.                                      15       Q. Okay. Please look at Exhibit 13.
16        Q. Do you remember what the conditions were      16       A. (Witness Complies.)
17   like that day?                                        17       Q. Do you recognize what's shown in Exhibit
18        A. It was early season. So there were lots       18   13?
19   of rocks and little trees.                            19       A. It looks like a run but I couldn't say
20        Q. Do you remember signs being up warning        20   offhand which one it is.
21   people of early season conditions?                    21       Q. Okay. Do you remember skiing by the
22        A. I don't specifically remember them.           22   area shown in Exhibit 13 prior to the time
23        Q. Do you deny that they were up?                23   Mr. Meyer wrecked?
24        A. No, they very well could have been.           24       A. I don't recall if I did or not.
25        Q. Okay. And do you remember where you           25       Q. Okay. Among the documents you produced


                                            Page 38                                                    Page 40
 1   skied from approximately 9:30 until -- let's just      1   in response to the subpoena today, is one
 2   say for the first hour?                                2   document -- it's a typed out document. It says
 3       A. First we skied Swift Current and then we        3   "Thursday, December 17, 2015" at the top; is that
 4   moved to Challenger. All of the runs we skied that     4   correct?
 5   day were accessed off of one of those two lifts.       5       A. Yes.
 6       Q. And so please look at Exhibit 10.               6       Q. I'm going to mark that as the next
 7       A. (Witness complies.)                             7   exhibit, which I believe is 57.
 8       Q. Do you have exhibit -- that's 9. Go one         8          (Whereupon, Deposition
 9   more, please.                                          9           Exhibit Number 57 was
10           Do you have Exhibit 10 in front of you?       10           marked for identification.)
11       A. Yes.                                           11   BY MR. McINTOSH:
12       Q. And is what is shown in Exhibit 10 the         12       Q. I'm handing you Exhibit 57. Do you have
13   path you took to get from the top of Swift Current    13   that in front of you now?
14   over to the base of Challenger or at least part of    14       A. I do.
15   the path?                                             15       Q. Can you please describe to me what
16       A. It might be. We would have unloaded            16   Exhibit 57 is?
17   from Swift Current and taken our right, heading off   17       A. This is a letter I wrote to John when he
18   the hill toward the Challenger lift. But I don't      18   was still in the hospital regarding the day of his
19   recall precisely which run we took to get to          19   accident.
20   Challenger.                                           20       Q. And it's dated December 17th, 2015;
21       Q. Well, look at Exhibit 11, please, the          21   correct?
22   next exhibit.                                         22       A. Yes.
23       A. (Witness complies.)                            23       Q. Is that when you wrote it?
24       Q. You would have taken this cat track to         24       A. Yes.
25   get over the Challenger lift, correct?                25       Q. And did you speak with Mr. Meyer before


                                                                           10 (Pages 37 to 40)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 11 of 57
                                            AMANDA EGGERT
                                            Page 41                                                    Page 43
 1   December 11 -- excuse me, before December 17, 2015?    1       Q. So as I understand it, I think you said
 2       A. I don't think John was speaking at that         2   earlier that you texted a colleague about skiing on
 3   point. He was either still intubated or not            3   Challenger?
 4   mentally present enough to speak or his throat hurt    4       A. Yes.
 5   too much, but he wasn't talking at that point.         5       Q. And he said it was good skiing?
 6       Q. Okay. So you had not spoken with                6       A. Yeah, that was his understanding, is
 7   Mr. Meyer from the time of his ski wreck until you     7   skiing was good that day on Challenger.
 8   wrote what is now marked as Exhibit 57; is that        8       Q. So was it your suggestion to go to
 9   correct?                                               9   Challenger?
10       A. To the best of my recollection. It             10       A. It likely was my suggestion.
11   could depend on when he was first able to talk        11       Q. And you knew in making that suggestion
12   after the breathing tube was removed, but to the      12   that Challenger serves expert terrain, right?
13   best of my recollection that happened after           13       A. Intermediates and experts, yes.
14   December 17th.                                        14       Q. Well, let's look at Exhibit 14, please.
15       Q. Okay. So in the first paragraph you say        15       A. (Witness complies.)
16   "I promised I would, so I will. I'm going to write    16       Q. Do you recognize Exhibit 14?
17   about the hours preceding your arrival at the         17       A. It looks like the sign at the unloading
18   Billings Clinic, a stretch of hours you may never     18   area for the top of the Challenger lift. It might
19   remember." Did I read the first paragraph             19   be at the bottom of Challenger lift.
20   correctly?                                            20       Q. Do you recognize this sign as being at
21       A. Yes.                                           21   the bottom of Challenger lift? Do you see how it
22       Q. So you said "I promised I would." Who          22   says "Welcome to Challenger lift" top left of the
23   did you promise that you would?                       23   sign?
24       A. John.                                          24       A. I do see that.
25       Q. But you told me that you hadn't spoken         25       Q. Would that make much sense to you that


                                            Page 42                                                    Page 44
 1   with him from the time of the accident until you       1   that would be at the top of the chairlift?
 2   wrote this?                                            2       A. It would be more beneficial at the
 3       A. That's correct. I -- this is one of a           3   bottom.
 4   series of letters that I wrote to him when he was      4       Q. Do you recall seeing this sign before
 5   in the hospital.                                       5   you and Mr. Meyer boarded the Challenger chairlift
 6       Q. But who did you promise that you would?         6   on December 11, 2015?
 7       A. In an earlier letter I think I                  7       A. I don't specifically recall, but it was
 8   referenced that I would write about what happened      8   three and a half years ago now.
 9   the day of his ski accident.                           9       Q. This sign shown in Exhibit 14 states
10       Q. So you did write him earlier letters?          10   that Challenger lift expert -- or, excuse me, the
11       A. Yes.                                           11   Challenger lift serves most difficult, experts only
12       Q. Where are those letters?                       12   terrain, correct?
13       A. They're on my computer. I think he             13       A. Yes.
14   might have them as well.                              14       Q. Did you know that before you took the
15       Q. Okay. You haven't -- you didn't produce        15   Challenger chairlift with Mr. Meyer?
16   those?                                                16       A. I can't remember if this was the first
17       A. No. They're more personal and they             17   time I had skied Challenger that season. So it's
18   pertain more to his hospital stay than they do to     18   likely -- it's possible that I was already familiar
19   the actual accident preceding the hospital stay.      19   with the terrain Challenger serves. But I can't
20       Q. Okay. But they deal with his hospital          20   recall for certain if this was my very first run on
21   stay?                                                 21   Challenger for the 2015 season or if I'd skied it
22       A. They do.                                       22   prior to that.
23       Q. Okay. Will you produce those letters?          23       Q. And in Exhibit 57 you describe what you
24       A. Yeah. Yes. They're quite personal, but         24   remember happening before Mr. Meyer's ski wreck; is
25   yes.                                                  25   that right?


                                                                           11 (Pages 41 to 44)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 12 of 57
                                            AMANDA EGGERT
                                            Page 45                                                   Page 47
 1       A. Yes.                                            1         Q. Do you recognize this as being the
 2       Q. And based on what you wrote here, it            2   Challenger chairlift?
 3   looks like Mr. Meyer was -- Mr. Meyer wrecked and      3         A. Without more context I couldn't say.
 4   was injured on your third lift on the Challenger       4         Q. Okay. Turn to Exhibit 17.
 5   run that day; is that correct?                         5         A. (Witness complies.)
 6       A. That's what I recalled when I wrote the         6         Q. Do you have Exhibit 17 in front of you?
 7   letter.                                                7         A. I do.
 8       Q. Okay. So let's talk about the first run         8         Q. Do you recognize what's shown in Exhibit
 9   that you took on Challenger on December 11, 2015.      9   17 as being the top of the Challenger chairlift?
10   Do you recall where you came down the first time?     10         A. That looks consistent with my memory.
11       A. I don't.                                       11         Q. And does this look like an area you
12       Q. Do you recall seeing signs at the top of       12   would want to ski, what is shown in Exhibit 17?
13   Challenger that said "Warning, unmarked obstacles"?   13         A. No.
14       A. I don't specifically recall seeing them.       14         Q. And I don't see any ski tracks in
15       Q. What would a sign that says, "Warning,         15   Exhibit 17, do you?
16   unmarked obstacles" mean to you?                      16         A. I do not.
17       A. Just that, that obstacles exist on the         17         Q. Turn to Exhibit 18, please.
18   runs that are not flagged or signed.                  18         A. (Witness complies.)
19       Q. And you, of course, already knew that          19         Q. Do you recognize what's shown in Exhibit
20   though as a ski patroller, correct?                   20   18?
21       A. Knew what?                                     21         A. This looks like the very top of the ski
22       Q. Excuse me -- strike that.                      22   lift.
23           You knew as a ski instructor that there       23         Q. Okay. So would you agree that what's
24   are unmarked obstacles on ski runs, correct?          24   shown in Exhibit 18 is what you see taking a left
25       A. I know that it's common.                       25   off the top of the Challenger chairlift?


                                            Page 46                                                   Page 48
 1       Q. But you don't recall where you went down        1        A. It's hard to say where the chairlift is
 2   your first run on Challenger with Mr. Meyer?           2   in relation to the sign. It looks like there might
 3       A. I don't. One of the runs that we took           3   be part of a bull wheel. I can't tell from this
 4   on Challenger we took on skier's left. And to the      4   photo.
 5   best of my recollection, all of the runs we skied      5        Q. Okay. Please look at Exhibit 20.
 6   on Challenger that day were accessed from the left     6        A. (Witness complies.)
 7   as you unload the chairlift.                           7        Q. Do you recognize what's shown in Exhibit
 8       Q. Okay.                                           8   20?
 9       A. But beyond that, I can't recall with            9        A. Another ski run, though I couldn't name
10   specificity.                                          10   it just from this photo alone.
11       Q. So on your left as you're coming up the        11        Q. Okay. Is what is shown in Exhibit 20
12   chairlift?                                            12   the area you and Mr. Meyer's skied on each of your
13       A. Yes.                                           13   runs down Challenger on December 11, 2015?
14       Q. Okay.                                          14        A. It depends on where it is in relation to
15       A. Looker's left.                                 15   the lift. If it's to the looker's left of the lift
16       Q. Yeah. So look at -- where is that?             16   toward the very top, this could be what we had
17   Well, let's start with Exhibit 16. Can you turn to    17   skied.
18   Exhibit 16?                                           18        Q. Okay. So just off to the left as you're
19       A. (Witness Complies.)                            19   coming up near the top of the chairlift, correct?
20       Q. You have Exhibit 16 in front of you?           20        A. Yes.
21       A. I do.                                          21        Q. And so the -- you said each of the times
22       Q. Do you recognize what is shown in              22   you skied with Mr. Meyer off the Challenger
23   Exhibit 16?                                           23   chairlift, you skied that area. Do you remember
24       A. Again, it looks like a ski run. I              24   where you went the first time?
25   couldn't say which one.                               25        A. I don't.


                                                                          12 (Pages 45 to 48)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 13 of 57
                                            AMANDA EGGERT
                                            Page 49                                                    Page 51
 1        Q. Okay. Please look at Exhibit 24.               1       Q. Was he injured in that fall?
 2        A. (Witness complies.)                            2       A. No, maybe a bruise.
 3        Q. Do you recognize what's shown in Exhibit       3       Q. Did he complain and say the area should
 4   24?                                                    4   have been marked in his prior fall?
 5        A. This appears to be the run that John was       5       A. Not that I recall.
 6   injured on.                                            6       Q. Why don't we take a break now and I'll
 7        Q. Okay. Did you ski this run either your         7   grab that trail map, okay?
 8   first or second time down the Challenger chairlift?    8       A. Okay.
 9        A. We might have skied part of it, though         9          (Whereupon, a brief
10   it's unlikely we would have skied the same exact      10           recess was taken.)
11   run twice in a row.                                   11   BY MR. McINTOSH:
12        Q. Okay. Which part of it do you think you       12       Q. Okay. We ready to go back on record,
13   skied before Mr. Meyer wrecked?                       13   Ms. Eggert? You ready?
14        A. And the run prior to his accident, is         14       A. I am.
15   that what you're asking?                              15       MR. McINTOSH: Okay. First of all,
16        Q. Yes, BS. In either of the runs. So you        16   Counselor, are you recording this?
17   took two runs on Challenger before he wrecked and     17       MS. NADOW: Yes, I am.
18   was injured, and so I want to -- in either of those   18       MR. McINTOSH: And have you been recording
19   first two runs where did you ski on exhibit -- what   19   from the beginning?
20   is shown in Exhibit 24?                               20       THE WITNESS: Yes, I have.
21        A. I can't recall with certainty.                21       MR. McINTOSH: And you didn't tell any of us
22        Q. Okay. But you think that you would have       22   that you were recording, did you?
23   skied at least a part of the run that is shown in     23       MS. NADOW: I did mention it, yes.
24   Exhibit 24?                                           24       MR. McINTOSH: You did mention it?
25        A. Not exactly what's depicted though.           25       MS. NADOW: I did. But I mentioned it when I


                                            Page 50                                                    Page 52
 1   Actually, do you have a trail map I can reference?     1   walked in, yes. But I did not -- I guess I did not
 2   That would help.                                       2   get an affirmative response from you.
 3       Q. We'll get one on the break. We'll take          3       MR. McINTOSH: Okay. Did you get an
 4   a break pretty soon and then we'll get one, okay?      4   affirmative response from anyone?
 5       A. Okay.                                           5       MS. NADOW: I told the court reporter. I
 6       Q. Look at Exhibit 25. Do you recognize            6   informed the court reporter that I was going to
 7   what's shown in Exhibit 25?                            7   record, yes.
 8       A. This looks like the area immediately            8       MR. McINTOSH: Okay. Well, I'm going to
 9   uphill like it was -- let me start over.               9   object to recording. I think it's a violation of
10           It looks like it was taken by someone         10   Montana law to record people without their consent
11   who is immediately uphill of where John's accident    11   and I was not aware we were being recorded here.
12   took place.                                           12       MR. CONDRA: And just so the record's clear,
13       Q. Okay. And did you ski anything -- any          13   this is Brad Condra for Defendant Salewa, I was not
14   of the areas shown in Exhibit 25 on either of the     14   aware that you were recording as well.
15   runs before Mr. Meyer was injured?                    15       MS. NADOW: Okay. Sorry, at this point may I
16       A. I can't recall with certainty.                 16   start recording the rest of the deposition, please?
17       Q. Okay. Do you remember anything else            17       MR. McINTOSH: Well, I would object to it
18   about your first run on Challenger?                   18   because now -- I mean I didn't know I was being
19       A. There were definitely some rocks prior         19   recorded at the beginning.
20   to the run in which John wrecked on the cat track.    20       MS. NADOW: Okay.
21   He had one other fall at least that I remember.       21       MR. McINTOSH: So it would be incomplete. So
22       Q. Where else did he fall prior to the time       22   I would object to it.
23   he was injured?                                       23       MS. NADOW: Okay. And for you?
24       A. Some -- a run underneath Challenger,           24       MR. CONDRA: I would object as well.
25   though I couldn't say which one it was.               25       MS. NADOW: Okay, thank you.


                                                                          13 (Pages 49 to 52)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 14 of 57
                                            AMANDA EGGERT
                                            Page 53                                                   Page 55
 1          (Whereupon, Deposition                          1       A. Again, I'm not sure the exact sequence
 2           Exhibit Number 58 was                          2   but at some point prior to the run that we skied
 3           marked for identification.)                    3   that John was injured on, we had an interaction
 4   BY MR. McINTOSH:                                       4   with a ski patroller.
 5        Q. Ms. Eggert, you now have before you what       5       Q. And according to your Exhibit 57, this
 6   has been marked as Exhibit 58; is that correct?        6   interaction with the ski patroller was on your
 7        A. Yes.                                           7   second run down Challenger, correct?
 8        Q. And do you recognize Exhibit 58 as a Big       8       A. Yes.
 9   Sky trail map?                                         9       Q. Okay. So we'll get to that in just a
10        A. I do.                                         10   second. But is there anything else that you can
11        Q. And I will represent to you this is a         11   remember about the first run down Challenger?
12   trail map from the 2015/2016 season. Do you have      12       A. Again, the sequence is not coming into
13   any reason to dispute that?                           13   sharp clarity, but I definitely recall that John
14        A. No.                                           14   had wrecked at least once before and that we had
15        Q. And having looked at this trail map,          15   interaction with the ski patroller.
16   does this refresh your recollection about where you   16       Q. Okay. And do you remember if Mr. Meyer
17   skied on your first run down Challenger with          17   had wrecked anywhere else when you were skiing on
18   Mr. Meyer?                                            18   the morning of December 11, 2015 other than this
19        A. I couldn't say which one it was               19   wreck that you told us about on Challenger?
20   specifically, but given how few options there are     20       A. Not that I recall.
21   it looks like we would have taken at least part of    21       Q. Okay. So let's talk about the second
22   Highway.                                              22   run on Challenger. Did you ski the same open area
23        Q. And Highway was the run that you were         23   off to the left as you're coming up the chairlift
24   skiing right before Mr. Meyer was injured; is that    24   to start?
25   correct?                                              25       A. Yes, somewhere in that open area.


                                            Page 54                                                   Page 56
 1       A. It appears to be so, yes.                       1        Q. And then where did you go from there?
 2       Q. And did Mr. Meyer wreck on his first run        2        A. We worked our way down the fall line.
 3   down Challenger?                                       3   At some point the open area became closed, but
 4       A. I don't recall if it was his first or           4   neither John nor I saw signs indicating it was
 5   second. It was one of the runs preceding his           5   closed.
 6   accident on Challenger.                                6        Q. How did you know it became closed?
 7       Q. Do you remember where it was that               7        A. There was a ski patroller below us
 8   Mr. Meyer wrecked?                                     8   waving his poles, getting our attention and
 9       A. To the best of my recollection it was           9   obviously wanting to speak with us. So after he
10   the upper half of the run.                            10   started flagging our attention, someone on the ski
11       Q. The upper half of Highway or the open          11   lift yelled "run." But I skied down to him. John
12   area to the left of the chairlift?                    12   also skied down to him and he said "That area's
13       A. It could have been either. It was              13   closed."
14   fairly open. It wasn't a run that was surrounded      14        Q. Look at Exhibit 22, please.
15   by trees on either side to clearly delineate.         15        A. Okay.
16       Q. So it was a pretty open area?                  16        Q. Do you recognize what's shown in Exhibit
17       A. Yes.                                           17   22?
18       Q. And do you remember what caused him to         18        A. I don't.
19   wreck?                                                19        Q. Is the area shown in Exhibit 22 the
20       A. He came to a group of rocks and to avoid       20   closed area that you and Mr. Meyer claim you skied
21   going through the rocks, he tried an abrupt turn      21   into on your second run on Challenger?
22   and ended up falling.                                 22        A. I couldn't say for certain.
23       Q. Okay. Do you remember anything else            23        Q. Go back one Exhibit to 21. Do you
24   about your first run down Challenger on December      24   recognize what's shown in Exhibit 21?
25   11, 2015?                                             25        A. Again, it that looks like a ski run. I


                                                                          14 (Pages 53 to 56)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 15 of 57
                                             AMANDA EGGERT
                                            Page 57                                                    Page 59
 1   couldn't say exactly which one it is.                  1       Q. Okay. So going back to my prior
 2       Q. And does Exhibit 21 show the closed area        2   question about where the ski patroller was, you
 3   that you and Mr. Meyer skied into?                     3   said you thought the ski patroller was on a cat
 4       A. I couldn't say for certain based on this        4   track, right?
 5   photo.                                                 5       A. Yes.
 6       Q. Where was it -- where was this closed           6       Q. But you don't know where he was on the
 7   area that you and Mr. Meyer claim you skied into on    7   cat track?
 8   your second run on Challenger?                         8       A. Correct.
 9       A. Somewhere to the looker's left of the           9       Q. And you don't know if he was standing
10   top of the Challenger lift, though I couldn't say     10   anywhere shown in Exhibit 24?
11   precisely where it was.                               11       A. Correct. I don't believe our
12       Q. So to the left as you're coming off the        12   interaction with the ski patroller happened on this
13   chairlift?                                            13   slope. It just doesn't look consistent with my
14       A. Correct.                                       14   memory.
15       Q. Okay. And where did you -- you said            15       Q. Okay. Do you see the trees on the
16   someone yelled from the chairlift to you?             16   left-hand side of Exhibit 24?
17       A. Yes.                                           17       A. Toward the bottom?
18       Q. Where did that -- where were you when          18       Q. Correct.
19   that happened?                                        19       A. I do.
20       A. Must have been somewhere in sight of the       20       Q. Were you on the other side of those
21   chairlift, but I couldn't say where exactly.          21   trees when you had the interaction with the ski
22       Q. And where was the ski patroller located?       22   patrollers; in other words, further to skier's
23       A. He was below us.                               23   left?
24       Q. Can you be any more specific?                  24       A. I can't say for certain.
25       A. Oh, according to the letter I wrote, it        25       Q. Okay.


                                            Page 58                                                    Page 60
 1   was about 80 feet below us on a cat track.             1       A. It was a generally open area. I feel
 2       Q. Okay. Look at Exhibit 24, please.               2   like this is maybe a little bit lower down on the
 3       A. (Witness complies.)                             3   run than our interaction with the ski patroller
 4       Q. Can you see the cat track pictured in           4   happened.
 5   Exhibit 24?                                            5       Q. Okay. Well, look at exhibit -- well,
 6       A. Yes.                                            6   two things: First of all, if people from Big Sky
 7       Q. Was the ski patroller on that cat track         7   were to testify that there are no cat tracks
 8   when he yelled to you and Mr. Meyer?                   8   further up than the cat tracks shown in Exhibit 24,
 9       A. This -- it doesn't look quite like what         9   would that change your recollection?
10   I recall.                                             10       A. Well, recollection shouldn't be
11       Q. What looks different than from your            11   malleable like that, but it's possible that there
12   recollection?                                         12   are no other cat tracks.
13       A. It looks like it has more skier traffic        13       Q. Look back at Exhibit 16, please.
14   based on the tracks and something about the           14       A. (Witness Complies.)
15   position of the vegetation isn't consistent with my   15       Q. Do you recall if you were skiing the
16   memory.                                               16   area shown in Exhibit 16 when you skied into the
17       Q. What does that mean?                           17   closed area?
18       A. Just that it looks like a different            18       A. It's possible, though I don't think it
19   slope or fall line from what I recall.                19   was quite so close to the ski lift itself.
20       Q. Okay. Do you recall that what is shown         20       Q. Was the ski patroller standing on the
21   in Exhibit 24, does this look like the run Highway    21   cat track shown in Exhibit 16?
22   right before Mr. Meyer was injured?                   22       A. I don't recall.
23       A. Um, it could be. With these                    23       Q. Did you have a conversation with the ski
24   representations it's hard to get a sense for slope    24   patroller?
25   angle and other aspects, but it could be.             25       A. I did.


                                                                          15 (Pages 57 to 60)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 16 of 57
                                            AMANDA EGGERT
                                            Page 61                                                    Page 63
 1       Q. What did the -- or describe that                1   you ski down and sort of take a left-hand turn into
 2   conversation in as much detail as you can, please?     2   the area shown in Exhibit 23?
 3       A. It was fairly straightforward. He said,         3       A. Can you ask again?
 4   "This area is closed."                                 4       Q. Sure.
 5          I said something to the effect of we            5           You said on your third run down
 6   weren't aware. And then he said something like get     6   Challenger, you and Mr. Meyer got off the chairlift
 7   back in the open area, and that was about the          7   and skied to the open area to the looker's left,
 8   extent of it.                                          8   correct?
 9       Q. Okay. Do you recall him saying anything         9       A. Yes.
10   else to you?                                          10       Q. And then you said I think you just
11       A. I do not.                                      11   remember skiing down, right?
12       Q. Okay. And then you and Mr. Meyer skied         12       A. Yes.
13   down to -- from speaking with ski patrol, you skied   13       Q. Did you ski down and then take a
14   down to the bottom of the Challenger chairlift,       14   left-hand turn into the area shown in Exhibit 23?
15   correct?                                              15       A. We were likely somewhere on this slope
16       A. Yes.                                           16   depicted in the upper left quadrant of the photo.
17       Q. Do you remember anything else about your       17   Where exactly we were, I can't say. I think the
18   run after speaking with the ski patrol until you      18   accident might have happened within view of the
19   got down at the bottom of Challenger chairlift?       19   chairlift because I remember thinking the ski
20       A. Just that John and I laughed a little          20   patrol response was fast and perhaps that's why
21   bit about the interaction with the patroller and we   21   they arrived at the scene so quickly because maybe
22   discussed very briefly that neither of us had seen    22   someone had reported it from the lift.
23   signs indicating that we skied into a closed area.    23       Q. Okay. And look at Exhibit 24. We've
24       Q. Okay. Anything else?                           24   looked at that exhibit before.
25       A. Not that I recall.                             25       A. (Witness complies.)


                                            Page 62                                                    Page 64
 1       Q. Okay. Let's talk about your third run           1        Q. Did you and Mr. Meyer ski down the area
 2   on Challenger with Mr. Meyer. Do you remember          2   shown in Exhibit 24 to get to the area where he
 3   anything about going up the chairlift on the third     3   wrecked and was injured?
 4   run?                                                   4        A. It looks pretty consistent with my
 5       A. Yes. We talked about helmets and the            5   recollection given the amount of trees kind of in
 6   fact that we should both be wearing helmets. And I     6   the middle of the run, short young trees that
 7   think we also talked about health insurance.           7   aren't covered in snow.
 8       Q. Why did you conclude that you should            8        Q. Let me back up and ask you a couple more
 9   both be wearing helmets?                               9   questions about the conversation you had with the
10       A. Early season conditions, um, it's              10   ski patroller. Was this ski patroller male or
11   generally a good practice.                            11   female?
12       Q. Okay. And on your third run off                12        A. Male.
13   Challenger you skied again to the area to looker's    13        Q. How tall?
14   left as you're coming up the chairlift or at least    14        A. I don't recall him being either overly
15   you started out there, correct?                       15   tall or overly short. I would estimate around six
16       A. Yes.                                           16   foot.
17       Q. And then where did you ski from there?         17        Q. Do you remember who it was?
18       A. Just generally down. It was likely             18        A. He didn't give his name to my
19   Highway. I think the accident report said the         19   recollection.
20   accident took place on Lower Morningstar, so          20        Q. And you didn't know him?
21   presumably we took Highway to Lower Morningstar.      21        A. I mean he was in ski gear with helmet
22       Q. Look at Exhibit 23, please.                    22   and goggles so I don't think I would have
23       A. (Witness complies.)                            23   recognized him.
24       Q. After you skied the area to looker's           24        Q. Do you remember anything else
25   left immediately off of the Challenger lift, did      25   descriptive about him that you can tell us?


                                                                          16 (Pages 61 to 64)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 17 of 57
                                            AMANDA EGGERT
                                            Page 65                                                    Page 67
 1       A. Oh, as I recall in addition to the              1       Q. Okay. I will hand you a blue pen and
 2   standard ski patrol red vest or jacket, he was         2   can you draw in blue where Mr. Meyer skied ahead of
 3   wearing a black helmet and mirrored goggles.           3   you?
 4       Q. What I would like to do now is hand you         4       A. Oh.
 5   a new exhibit which I'm going to mark as Exhibit       5       Q. To the best of your recollection.
 6   59.                                                    6       A. Um, I don't remember the path he took
 7           (Whereupon, Deposition                         7   down exactly, just approximately where I found him
 8            Exhibit Number 59 was                         8   in relation to where I had wrecked. So I couldn't
 9            marked for identification.)                   9   say with any kind of certainty which way he took
10   BY MR. McINTOSH:                                      10   down.
11       Q. You now have in front of you Exhibit 59;       11       Q. Was he skiing near you?
12   is that correct?                                      12       A. Yeah, I think we were probably within
13       A. Yes.                                           13   shouting distance.
14       Q. And what I would like you to do on             14       Q. Okay.
15   Exhibit 59 is draw in red where you skied down the    15           (Whereupon, Deposition
16   run Highway shortly before Mr. Meyer was injured?     16            Exhibit Number 60 was
17       A. Sure. Do you -- when were these taken?         17            marked for identification.)
18       Q. The evidence in this case will establish       18   BY MR. McINTOSH:
19   that these pictured were taken within 24 hours of     19       Q. Next I'm going to hand you what I have
20   Mr. Meyer's accident.                                 20   marked as Exhibit 60. And do you recognize that as
21       A. Okay. That helps to gauge conditions.          21   being a photograph taken further downhill on the
22   The best of my knowledge I probably skied something   22   run Highway?
23   like this, (indicating).                              23       A. That looks right.
24       Q. Can I see that, please?                        24       Q. And can you see the area where Mr. Meyer
25       A. Sure.                                          25   ended up after he wrecked?


                                            Page 66                                                    Page 68
 1       Q. And then you stopped before -- your red         1       A. At this scale it's hard to say. I do
 2   line stops before the cat track, correct?              2   recall there was a weathered log really close to
 3       A. Correct.                                        3   where he ended up. So I'm going to guess it's
 4       Q. Why did you stop your red line before           4   somewhere around here, if this is the log I'm
 5   the cat track?                                         5   thinking of.
 6       A. I had caught my ski on a small tree that        6       Q. Can you circle where you
 7   was poking out of the snow, so I fell and it took      7   believe -- where you're looking?
 8   me quite awhile to find my ski.                        8       A. Yeah.
 9       Q. Okay. Can you put -- so that's where            9       Q. And have you now circled in blue on
10   you wrecked?                                          10   Exhibit 60 where you believe Mr. Meyer came to
11       A. Where the line ends?                           11   rest?
12       Q. Yes.                                           12       A. It's the same circle. I made one circle
13       A. Approximately.                                 13   for where I think he ended up.
14       Q. Can you put an X where you wrecked,            14       Q. Okay. Can I see that, please?
15   please, on Exhibit 59?                                15       A. Yes.
16       A. Again, kind of hard to say with this           16       Q. Okay. And can you tell me where
17   recollection because there could be rollovers and     17   Mr. Meyer skied to get to the blue circle that you
18   stuff that aren't depicted, but this is the best I    18   put on Exhibit 60?
19   can do.                                               19       A. I didn't see him come down immediately
20       Q. I understand.                                  20   before his accident so I couldn't say for certain.
21           And then can you write your name on the       21       Q. Okay. Do you have any idea where
22   bottom left-hand corner on that?                      22   Mr. Meyer transitioned from the run Highway onto
23       A. (Witness complies.)                            23   the cat track?
24       Q. And was Mr. Meyer skiing ahead of you?         24       A. I don't.
25       A. Yes.                                           25       Q. Okay. And why is it that you didn't see


                                                                           17 (Pages 65 to 68)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 18 of 57
                                            AMANDA EGGERT
                                            Page 69                                                    Page 71
 1   where Mr. Meyer -- see Mr. Meyer skiing immediately    1   have been others who felt like it was still too
 2   before he wrecked?                                     2   early, the coverage was too thin.
 3        A. I was trying to locate my ski and then         3        Q. But, of course, this was your third
 4   it took awhile to get it back on and I was dealing     4   lift, third run on this chairlift, correct?
 5   with my own wreck, so I saw none of his.               5        A. Yes. My recollection, yes.
 6        Q. Describe for me how Mr. Meyer was skiing       6        Q. So despite knowing the conditions, you
 7   before his wreck where he was injured.                 7   kept coming back and skiing that area again,
 8        A. He was --                                      8   correct?
 9        Q. Immediately before.                            9        A. Yes, that's true.
10        A. Probably the same as he had been skiing       10        Q. And --
11   the previous runs, pretty fast.                       11        A. Also once you ski Challenger it is a
12        Q. Can you describe in any more detail           12   little bit more difficult to access other parts of
13   other than saying "pretty fast"?                      13   the ski area.
14        A. What kind of detail are you looking for?      14        Q. Well --
15        Q. Any additional detail that you can            15        A. And sort of funnels back into
16   provide.                                              16   Challenger, but.
17           Did he appear to be in control?               17        Q. Well, you can actually ski right to the
18        A. There were times he was skiing faster         18   base area from Lower Morningstar as shown in
19   than I would have been given the conditions, but.     19   Exhibit 59 and 60, correct?
20        Q. What do you mean when you say "given the      20        A. Yes.
21   conditions"?                                          21        Q. So if you were concerned the Challenger
22        A. Given rocks and trees.                        22   should not have been opened or there were too many
23        Q. And it's more important when you have as      23   unmarked hazards, you could have made the choice to
24   many rocks and trees as is shown in Exhibit 59 and    24   avoid that after your first run and ski back to the
25   60 in front of you, to ski more cautiously,           25   base area, correct?


                                            Page 70                                                    Page 72
 1   correct?                                               1       A. We had options to access other lifts.
 2       A. I would say it's advisable.                     2       Q. And you chose to keep coming back to
 3       Q. And Mr. Meyer was obviously ahead of you        3   this area, correct?
 4   so he was skiing faster than you, correct?             4       A. Yes.
 5       A. Maybe. We didn't ski a run top to               5       Q. And it's plain looking at Exhibit 24
 6   bottom without stopping, so there was a little bit     6   that there are small trees and shrubs that are not
 7   of leapfrogging that happened.                         7   covered by snow, correct?
 8       Q. Were you trying to keep up with him when        8       A. Yes.
 9   you wrecked?                                           9       Q. And it's plain that these are not
10       A. Not that I recall specifically. I think        10   marked, correct?
11   I was just skiing the way I usually ski.              11       A. Yes.
12       Q. And how far away from Mr. Meyer were you       12       Q. It's certainly not your contention that
13   when you wrecked?                                     13   every single one of these trees and shrubs need to
14       A. It's hard to say exactly the distance          14   be marked, is it?
15   between where I wrecked and where he wrecked. I       15       A. No.
16   would guess somewhere between 30 and 40 yards.        16       Q. So what happened -- describe for me if
17       Q. You don't blame Big Sky for your wreck,        17   you can in as much detail what happened after you
18   do you?                                               18   wrecked and you went and got your ski, put your ski
19       A. I will say I very rarely crash. It             19   back on, what happened from there?
20   happens maybe four or five times a season where I     20       A. I started looking around for John. I
21   lose a ski. It was not my call, but it's obviously    21   didn't see him. I considered just skiing to the
22   really early season conditions from the exhibits      22   bottom of the lift to see if he was there. But
23   we've looked at and I think there was definitely      23   there was a clump of people to skier's right of
24   probably some gray area in terms of whether or not    24   where I was and I thought before I skied all the
25   that lift had opened at that date. There might        25   way back down to the bottom of the lift, it would


                                                                           18 (Pages 69 to 72)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 19 of 57
                                             AMANDA EGGERT
                                            Page 73                                                    Page 75
 1   be worth seeing if he was either among the clump of    1   the crowd of people near the circle that you drew
 2   people or the source of the activity to my right.      2   on Exhibit 60?
 3       Q. And was the area to your right, is that         3       A. I observed several ski patrollers, I
 4   where you circled on Exhibit 60?                       4   think five or six, and some onlookers. As I got
 5       A. Somewhere near there, yes.                      5   closer I saw that there was a patient and patient
 6       Q. Where did you ski -- from the X that you        6   was wearing the coat that I remember John wearing.
 7   wrote on Exhibit 59, where did you ski from that       7   So I realized it was John they were treating as I
 8   area to the circle that's shown in Exhibit 60? In      8   got closer.
 9   other words, what path did you follow to get from      9       Q. And did you speak with anybody at that
10   one location to the other?                            10   location?
11       A. Do you want me -- which exhibit?               11       A. Most of my interaction on that day was
12       Q. Why don't you draw it on Exhibit 60,           12   with a ski patroller named Scott Patch who was
13   please, in blue.                                      13   skiing down to the ski patrol base area with me and
14       A. Blue.                                          14   helped me collect the belongings John lost in the
15       Q. First of all, put an X on Exhibit 60           15   accident. So primarily I spoke with one man, Scott
16   where you believe you wrecked.                        16   Patch.
17       A. Okay. Probably somewhere around here,          17       Q. Do you remember speaking with anyone
18   (indicating).                                         18   other than Scott Patch?
19       Q. Can I just see where you put the X,            19       A. One of the patrollers asked me if I knew
20   please?                                               20   the patient and I said yes. That might have been
21       A. Sure.                                          21   Scott, that might have been a different patroller.
22       Q. Okay. And then can you draw a path from        22       Q. You don't recall who it was?
23   the X to the O?                                       23       A. I don't recall.
24       A. Sure. I skied down to the cat track            24       Q. What do you remember discussing with
25   probably the most direct way possible, not seeing     25   Scott Patch?


                                            Page 74                                                    Page 76
 1   John I started kind of skiing up the cat track.        1        A. He asked if I was his friend or perhaps
 2       Q. Can I look at that, please?                     2   if we'd been skiing together and I said yes, we'd
 3       A. Sure.                                           3   been skiing together. I think he probably asked if
 4       Q. And you've just -- you drew a line on           4   I was okay and then we started gathering like
 5   Exhibit 60 from the area where you wrecked to the      5   John's goggles and he probably gave me just general
 6   area where the crowd of people was, correct?           6   updates on what they were doing with his care.
 7       A. Correct, to the best of my recollection.        7        Q. Do you remember anything else that you
 8       Q. And so you skied the transition from the        8   said to Mr. Patch or he said to you?
 9   Highway onto the cat track, correct?                   9        A. We continued talking after we got to the
10       A. Yes.                                           10   base area. He helped me charge my phone so I could
11       Q. And you did so without wrecking and            11   make calls to John's employer and later his dad.
12   injuring yourself, correct?                           12   So we interacted probably over the course of a half
13       A. Yes. That transition, I did not wreck          13   an hour, maybe an hour.
14   on that transition.                                   14        Q. Did you ski together down to the base
15       Q. And you didn't wreck because you were          15   area?
16   skiing in control, correct?                           16        A. Yes.
17       A. Yep.                                           17        Q. And did you ski to the first aid room?
18       Q. Can you describe the transition from the       18        A. I think just outside of it.
19   run Highway onto the cat track where you skied it     19        Q. At some point you filled out a witness
20   on December 11, 2015?                                 20   statement card; is that right?
21       A. It's pretty abrupt. I don't know the           21        A. Yes.
22   exact slope angle, but it's significant. And it       22        Q. Where was it when you -- where you
23   goes from the slope straight into a flat plane and    23   filled out the witness statement?
24   then back into the slope.                             24        A. That happened somewhere near the ski
25       Q. And what happened when you got over to         25   patrol base area.


                                                                          19 (Pages 73 to 76)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 20 of 57
                                            AMANDA EGGERT
                                           Page 77                                                    Page 79
 1       Q. Okay. And how did you fill out the             1   meant was in that early stage of the day before I
 2   witness statement?                                    2   really knew the extent to his injuries, it was
 3       A. With an ink pen.                               3   clear I was concerned that it had been significant
 4       Q. So Mr. Patch handed it to you and just         4   force because his goggles were in two pieces and
 5   said "Will you please fill this out"?                 5   they were pretty far from where he was being
 6       A. Yes.                                           6   treated so I assumed there had been some force.
 7          (Whereupon, Deposition                         7         Q. And then on the next line it says
 8           Exhibit Number 61 was                         8   "Describe the trail/snow conditions at the scene"
 9           marked for identification.)                   9   and you wrote in "Rocks"?
10   BY MR. McINTOSH:                                     10         A. Yes.
11       Q. I'm going to hand you what has now been       11         Q. Why did you write rocks?
12   marked as Exhibit 61. Do you recognize Exhibit 61?   12         A. Um, well, presumably because there were
13       A. Yes.                                          13   rocks at the scene and though I didn't hit any
14       Q. And is that the witness statement that        14   rocks that I recall that day, they were definitely
15   you completed?                                       15   in abundance in the terrain around the Challenger
16       A. Yes.                                          16   lift.
17       Q. And that's a two-sided document,              17         Q. That's pretty common for early season
18   correct?                                             18   Challenger at Big Sky, correct?
19       A. Yes.                                          19         A. Yes.
20       Q. And this writing in blue, this lighter        20         Q. Do you contend that the rocks near the
21   blue, is that all your writing?                      21   scene that you're describing in Exhibit 61 had
22       A. Yes.                                          22   anything to do with Mr. Meyer's ski wreck?
23       Q. How about on the bottom of the second         23         A. I didn't see it so I couldn't say. But
24   page where it says Scott Patch and then has a        24   in the letter that I wrote to him I said "I think
25   signature and a date and John -- and it says John    25   that you lost control uphill of the cat track -


                                           Page 78                                                    Page 80
 1   Meyer, is that your writing or Mr. Patch's?           1   possibly by hitting a tree or rock - and hit the
 2        A. The writing in black is Mr. Patch's or        2   downhill lip of the cat track with some speed."
 3   at least it's not mine.                               3       Q. What you're referring to is Exhibit 57?
 4        Q. And were you honest when you were             4       A. Yes.
 5   completing this witness statement?                    5       Q. And where did you write that in Exhibit
 6        A. Yes.                                          6   57?
 7        Q. And were you trying to be as truthful         7       A. That is the second paragraph of the
 8   and accurate as you could being?                      8   third page.
 9        A. Yes.                                          9       Q. And that's the paragraph that starts out
10        Q. And is that your signature on the second     10   with "This is what I think"?
11   page of Exhibit 61?                                  11       A. Yes.
12        A. Yes.                                         12       Q. And then you wrote "I think you lost
13        Q. And you wrote down 11:15 a.m., 12-11-15;     13   control uphill of the cat track - possibly by
14   is that correct?                                     14   hitting a tree or rock," correct?
15        A. Yes.                                         15       A. Yes, I wrote that.
16        Q. Is that what time you completed the          16       Q. Why did you think that? Why did you
17   witness statement?                                   17   think that Mr. Meyer lost control uphill of the cat
18        A. Presumably so. I can't think of any          18   track?
19   reason I would have misrepresented the time.         19       A. Because given his position below the cat
20        Q. Under -- on the first page it says "Any      20   track and the injuries he sustained, I think he
21   irregularities of the scene noted" and you wrote     21   probably was traveling fast and I think his skis
22   "goggles broken," is that right?                     22   likely lost contact with the snow. Given the
23        A. Yes.                                         23   terrain, I think all of those things worked
24        Q. What did you mean by goggles broken?         24   together.
25        A. Just that in that -- I think what I          25       Q. And you wrote Exhibit 57 six days after


                                                                         20 (Pages 77 to 80)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 21 of 57
                                             AMANDA EGGERT
                                            Page 81                                                    Page 83
 1   Mr. Meyer wrecked and was injured, correct?            1   happened in Mr. Meyer's ski wreck?
 2       A. Yes.                                            2       A. Yes.
 3       Q. First of all, do you still have the             3       Q. Let's go off the record for just a
 4   electronic file that you wrote 57 on?                  4   second.
 5       A. Yes.                                            5           (Whereupon, a lunch
 6       Q. In other words, is it like in a Word            6            recess was taken.)
 7   document already on your computer?                     7       MS. NADOW: So to begin with, I wanted to
 8       A. Yes.                                            8   apologize for recording without your permission.
 9       Q. And are you willing to produce that in a        9   That was unintentional. I thought I had mentioned
10   native format?                                        10   it and then when you had called me out on it I
11       A. Meaning?                                       11   realized that I had only mentioned it to her. So I
12       Q. Meaning just give us the electronic file       12   apologize, and I'd like that to be on the record.
13   instead of just printing it out?                      13           Secondly, about the documents that you
14       A. I'd like to speak with Nadine more about       14   asked for, I was unaware of them. And having seen
15   that. It's quite personal and not all of it has       15   them, I want to do my due diligence and look over
16   bearing to the case.                                  16   them. So I'm not going to provide them to you
17       Q. I understand, but you agree that Exhibit       17   today, but I will get them to you as soon as I look
18   57 is directly relevant to the case, correct?         18   at them and see if they're appropriate for the
19       A. Yes, this entry is.                            19   case.
20       Q. And that's why you produced it to us,          20       MR. McINTOSH: Okay. And just to be clear
21   correct?                                              21   though, you don't represent Ms. Eggert, you
22       A. Yes.                                           22   represent Mr. Meyer, correct?
23       Q. And can you give us this, the electronic       23       MS. NADOW: Yes, but I would still like to
24   version of this entry?                                24   see the documents.
25       A. Yes.                                           25       MR. McINTOSH: Okay. Well, you know,


                                            Page 82                                                    Page 84
 1       Q. We can talk about the rest on a break,          1   obviously we requested them for today and so we'll
 2   okay?                                                  2   just reserve the right to, if we need to, reopen
 3       A. Okay.                                           3   the deposition.
 4       Q. So going back to the second full                4        MS. NADOW: And we accept that, thank you.
 5   paragraph on page 3 of Exhibit 57 where you say        5        MR. McINTOSH: Okay.
 6   "This is what I think," is this still what you         6   BY MR. McINTOSH:
 7   believe happened, what you wrote in this paragraph?    7        Q. Okay. Ms. Eggert, you ready to keep
 8       A. No. I've learned more since then. I             8   going?
 9   don't think that he necessarily hit the log. He        9        A. I am.
10   might have but I -- I think that perhaps he was       10        Q. You understand, of course, that you're
11   repositioned during his treatment or somehow moved    11   still under oath, right?
12   that might have changed the log's relationship to     12        A. Yes.
13   his crash. So to answer your question, I don't        13        Q. Okay. So a couple -- just one area to
14   know that the log was involved, that he impacted      14   clean up real quick, can you look at Exhibit 24
15   the log.                                              15   again? You still have that in front of you?
16       Q. Okay. I guess I should have been more          16        A. Yes.
17   specific with my question. Your description that      17        Q. And Exhibit 24, you know, we've been
18   you have right here of how Mr. Meyer came to wreck,   18   using the terms "looker's" right and "skier's
19   you say "I think that you lost control uphill of      19   right." If we're looking at this picture, this
20   the cat track - possibly by hitting a tree or         20   is looking downhill on the Highway -- or excuse me,
21   rock - and hit the downhill lip of the cat track      21   the run Highway, correct?
22   with some speed. Once you hit that lip, you           22        A. Correct.
23   probably turned ass-over-teakettle in the air, and    23        Q. And if we're talking about skier's
24   landed right on the fucking log." Other than the      24   right, that would be on the right-hand side of this
25   log portion, is this still what you believe           25   photograph, correct?


                                                                          21 (Pages 81 to 84)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 22 of 57
                                             AMANDA EGGERT
                                            Page 85                                                    Page 87
 1        A. Correct.                                       1   been an accident and I was pretty shaken up. I
 2        Q. And then if you're talking about               2   think he offered to just let me have the afternoon
 3   looker's left, looker's left would be skier's          3   off. I can't recall if I asked or if he offered to
 4   right, correct?                                        4   give me the afternoon off work, but we decided that
 5        A. Correct.                                       5   I wasn't going to work that afternoon.
 6        Q. Okay. So I think we left off, you were         6       Q. That you were not going to work?
 7   telling us that you went down to the base area with    7       A. Correct.
 8   Scott Patch and that's when you filled out your        8       Q. Okay.
 9   witness statement, correct?                            9       A. And then I think I also had a
10        A. Yes.                                          10   conversation with Steve Emerson, the medical
11        Q. What happened after that?                     11   director of the patrol. He was most familiar with
12        A. I started making calls.                       12   John's condition and the likely care he would
13        Q. And first of all, did you know Scott          13   receive. So we stayed in contact for the next
14   Patch before this incident?                           14   several days. I think he offered to find me a ride
15        A. No.                                           15   to my house or maybe even all the way to Billings
16        Q. Okay. Who did you start calling?              16   just knowing that I was upset.
17        A. I wanted to make contact with his father      17       Q. How did you -- how were you in touch
18   but I had no idea how to reach him. I knew the        18   with Steve Emerson over the next few days?
19   name of his employer, so I searched for Wild Earth    19       A. I think it was all over text and phone
20   Guardians in Missoula and I spoke with his coworker   20   call. It might have just been phone call.
21   Bethany there. She tracked down his emergency         21       Q. Do you still have those texts?
22   contact information and then I called his father.     22       A. I don't think I do. I looked for him
23        Q. How did you know to call his father?          23   the other day in my phone and he didn't pop up as a
24        A. His mom died many years prior to that         24   contact, so I don't think I do. I can look.
25   and it seemed the appropriate thing to do.            25       Q. Could you just check real quick, please?


                                            Page 86                                                    Page 88
 1        Q. Okay. And so his employer gave you the         1       MS. NADOW: Can we do that during a break
 2   contact information for his father; is that right?     2   rather than now? We can come back to that.
 3        A. Yes.                                           3       MR. McINTOSH: If it won't take too long, I'd
 4        Q. And you called his father?                     4   rather just get it done.
 5        A. Yes.                                           5       MS. NADOW: Why don't we wait until the break
 6        Q. And what did you say to his father?            6   and we'll do that.
 7        A. That his son had been in a ski accident,       7       MR. McINTOSH: No, I mean since we're on the
 8   that it was very serious and he was in transit to      8   subject.
 9   either the Bozeman hospital or the Billings            9       MS. NADOW: We'll come back to the subject
10   hospital, that they would likely decide that          10   later. Let's just -- or maybe we take a break now.
11   in-flight, that he should think about booking a       11       MR. McINTOSH: Okay. If you'd like to take a
12   ticket to Montana.                                    12   break now and do it, go ahead.
13        Q. Anything else that you told him?              13       MS. NADOW: Okay. Let's do that.
14        A. Just basic orienting details, that I had      14           (Whereupon, a brief
15   been skiing with him that day, that it looked very    15            recess was taken.)
16   serious.                                              16   BY MR. McINTOSH:
17        Q. Did you tell him how the ski wreck            17       Q. Ms. Eggert, we're back on the record.
18   occurred?                                             18   You understand you're still under oath?
19        A. I don't think I did in any detail.            19       A. Yes.
20        Q. Okay. And then what else did you do           20       Q. And did you check your phone during the
21   during that day?                                      21   short break we just had?
22        A. I called my twin sister and at some           22       A. I did.
23   point I talked to her. It was probably when I was     23       Q. And did you find any messages you had
24   still on the mountain. I called my boss and           24   with Steve Emerson?
25   Joe O'Connor at Outlaw and told him that there had    25       A. I did.


                                                                          22 (Pages 85 to 88)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 23 of 57
                                            AMANDA EGGERT
                                            Page 89                                                    Page 91
 1       Q. Can you receive those?                          1   BY MR. McINTOSH:
 2       MS. NADOW: Can I request that -- there's a         2       Q. Could you just show me what you're --
 3   few messages on there and I didn't have time to        3       A. I am.
 4   look at them all. And if we can submit that again      4       Q. When do these communications
 5   with the other information as soon as possible when    5   that -- well, first of all, let me clear up the
 6   we've reviewed it.                                     6   record. What you're showing me now are text
 7       MR. McINTOSH: Well, no, I object to that           7   messages that you have back and forth with Steve
 8   because I mean this is specifically part of the        8   Emerson; is that correct?
 9   subpoena and it's actually messages that she has       9       A. Yes.
10   had with an employee of my client. So this is my      10       Q. And are these all of the communications
11   opportunity to -- the information is here right now   11   you had with Steve Emerson or just some of them?
12   and we are entitled to the information per the        12       A. These are all of the recorded
13   subpoena.                                             13   communications. He and I interacted via phone.
14       MS. NADOW: Would it be easier though if we        14       Q. Okay. And when did your interactions
15   printed it for you so that you could have a hard      15   start?
16   copy of it rather than her reading through whatever   16       A. Well, we spoke over phone in the weeks
17   many text messages that there were?                   17   after John's accidents -- accident. I gave him
18       MR. McINTOSH: No, not really. It would be         18   progress reports. And these text messages began
19   easier if we could just look at the messages right    19   February 4th, 2016.
20   now and go through them.                              20       Q. Okay. And there's a green message that
21       MS. NADOW: You want her to read through all       21   starts on your text or your phone; is that correct?
22   of the messages?                                      22       A. Yes.
23       MR. McINTOSH: Between her and Steve Emerson,      23       Q. Is that you or is that Steve Emerson?
24   yes.                                                  24       A. That is me.
25       MS. NADOW: I would like to request that we        25       Q. Okay. What did you say?


                                            Page 90                                                    Page 92
 1   have an opportunity to print them out and hand them    1       A. "Hi, Steve, Amanda Eggert here. I went
 2   to you.                                                2   to Missoula last weekend to visit John and he asked
 3       MR. McINTOSH: I understand that and I'm            3   that I bring you some treats. Are you about on the
 4   saying we've subpoenaed it, we're here, I want to      4   mountain this afternoon or tomorrow around
 5   ask her about them now, so. And in addition, it's      5   lunchtime?"
 6   inappropriate for you to instruct a third-party        6       Q. And did he respond?
 7   witness what to do because you don't represent the     7       A. He said, "Hi. I am on the summit at the
 8   witness. So we are entitled to this information.       8   moment. Back in first aid room around 2. Thanks."
 9   And you're interfering with the subpoena by saying     9       Q. And did you respond to that?
10   you won't provide this information right now.         10       A. I said, "Ok, I'll come in a half hour or
11       MS. NADOW: Okay. Why -- could you ask her         11   so."
12   questions about what she remembers from it and        12       Q. Was there another message after that?
13   after her reviewing it more carefully and supplying   13       A. Yes, that was the end of our
14   you the information, we can have a second             14   correspondence for February 4th.
15   deposition in which you can discuss it further?       15           March 18th I texted him again, "Hi
16       MR. McINTOSH: No, I really just want to have      16   Steve. I got John back to Big Sky. He said he'd
17   her go through what did Steve Emerson say to you,     17   like to swing by the mountain and meet you guys.
18   what did you say back. Why can't she just read the    18   Is there a good time today to come by and say hi to
19   texts into the record? This is conversations with     19   the patrollers who helped him out? Hope you're
20   an employee that I represent. There's clearly no      20   doing well."
21   privilege. There's no reason that it just can't be    21       Q. Did he respond?
22   read into the record.                                 22       A. March 18th -- yes. Later that day he
23       MS. NADOW: Okay.                                  23   said, "Hi. Tomorrow work? If so, I have a plan."
24       THE WITNESS: Most of these communications         24           I responded, "We're actually headed out
25   are from several months afterwards.                   25   of town in a bit here but he'll probably be back


                                                                          23 (Pages 89 to 92)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 24 of 57
                                            AMANDA EGGERT
                                            Page 93                                                    Page 95
 1   before the season ends.                                1   Shedhorn. Good race, good day on the mountain.
 2           Also, still March 18th, "Sorry. I was          2   The story's up online and in this week's Explore
 3   out of our resort boundary this afternoon and          3   Big Sky. I emailed Casey and Noah some photos that
 4   didn't get your message. Hope it works out before      4   John and I took." There's a link to the story I
 5   the season is over. I would like to meet John and      5   wrote. Then it says, "John thinks his tech
 6   introduce you both to the patrol."                     6   bindings might have pre-released and he's trying to
 7           I replied, "No worries. He would like          7   track down the accident report. I met the woman
 8   to meet you guys too. I'll try to give you more of     8   with patrol who prepared it but can't remember her
 9   a heads up next time, we'll figure it out."            9   name. Do you have her contact info or a copy of
10           He replied, "Sounds good. Thank you."         10   the report you can send to John?"
11           Next correspondence starts April 7th,         11           May 4th I wrote, "Hi Steve, hope you're
12   "Hi Steve, John and I were planning to come and say   12   doing well. Any luck tracking down that accident
13   hello to you guys tomorrow. You all gather at 8 at    13   report?"
14   the first aid room, yes? Does that work for you?"     14           May 4th he wrote, "Hi. Am traveling.
15           He replied, "Our meeting is in the            15   Back to work next Wednesday and will follow up."
16   mammoth room upstairs in the mountain mall at 8.      16           May 10th he wrote, "Any progress?"
17   That works. Look forward to introducing you both      17           May 10th I replied, "Not yet -- shall I
18   to the crew."                                         18   have John give you a call Wednesday? Thursday?"
19           I replied, "Likewise. See you there           19           May 10th he replied, "Going up tomorrow.
20   tomorrow."                                            20   I will see what I can find and call you with how to
21           Also April 7th he wrote, "Please come a       21   proceed."
22   little early. The meeting starts right at 8. 7:45     22           I replied, "Sounds good. Thanks much."
23   or 7:50 is great."                                    23           Next communication starts August 3rd,
24           I replied, "Yes, we'll do."                   24   2016. "Hi Amanda. Hope summer is treating you
25           April 8th, this was the day after we met      25   well. Apparently Outlaw was loaned some of our


                                            Page 94                                                    Page 96
 1   the patrollers. "Very cool to see John this            1   patrol radios for PBR. Can you help me get them
 2   morning." Must have been the day of, okay. He          2   back? Thanks, Steve."
 3   wrote, "Very cool to see John this morning. Great      3          I replied, "Yes, we can certainly figure
 4   to finally meet him in person. A couple patrollers     4   that out. We're seeing who's available to run them
 5   who missed the meeting would like to meet him          5   up the mountain today. The editorial team goes to
 6   sometime." He also wrote, "Congratulations. Very       6   press today, so we're tracking down our event and
 7   happy for you both. See you at the race. If John       7   distribution guys to see if they can do it. Hope
 8   needs a lift ticket I will bring one for him."         8   your summer is going well, too."
 9       Q. Do you know what he was saying                  9          He wrote, "Perfect. Yes, lots of great
10   congratulations for?                                  10   mountain biking and Stillwater trips this summer.
11       A. Yes, we recently became engaged and I          11   Thanks for your help. Probably see you here for
12   think John shared that news when he met with the      12   the Rut events."
13   patrollers.                                           13          I replied, "Sounds like Ersin is
14       Q. Thank you. Is that all of the messages         14   coordinating with Bob Dixon to get those back to
15   with Steve Emerson?                                   15   you guys. Glad you've been able to get out on the
16       A. No, there's a few more.                        16   water and trails."
17           This is also April 8th. My reply,             17          He replied, "Bob handed it to me on his
18   "Thank you! Yes, great to come by and say thank       18   way out yesterday evening. He is gone for a few
19   you. Thank you much for helping with the lift         19   days."
20   ticket -- that would be great. It would be good to    20          I said, "Ok, I'll pass along your
21   catch the other couple patrollers and say thanks in   21   contact info to Ersin."
22   person, too."                                         22          He said, "Thank you." And that is the
23           April 22nd, "Hi Steve, hope you are           23   end of our correspondence.
24   doing well and getting a bit of a break after a       24       Q. And could I just look at that real quick
25   busy season. Thanks for helping with access to        25   to make sure that that was read correctly?


                                                                          24 (Pages 93 to 96)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 25 of 57
                                            AMANDA EGGERT
                                            Page 97                                                    Page 99
 1       A. Yes.                                            1        A. For work I communicated with the Rut
 2       Q. And what you just read was all of your          2   event -- or, sorry, the -- not the Rut. It's the
 3   texts back and forth with Steve Emerson?               3   winter race.
 4       A. Yes.                                            4        Q. Shedmo?
 5       Q. Do you have any text communications with        5        A. Shedhorn, right. The Shedhorn Skimo.
 6   any other Big Sky ski patrollers?                      6   Yeah, for work I communicated with the organizers
 7       A. I can -- I might with Evi Dixon, but I'm        7   of the Shedhorn Skimo race via e-mail. That was
 8   not certain. Yes, just a short series of               8   all through my Outlaw e-mail account that I don't
 9   communications with Evi Dixon.                         9   have access to anymore.
10       Q. Can you read those in the record as            10        Q. Have you had any other communications
11   well?                                                 11   with any ski patrollers in, no matter what the
12       A. Yeah.                                          12   medium is, about John Meyer's accident or his
13       Q. Starting from the first one. Can you           13   recovery or anything at all related to his
14   just, the way you did before, give us the date and    14   injuries?
15   the back and forth? Thank you.                        15        A. John has a couple friends who are former
16       A. September 6th, 2016. "Hi Evi, Amanda           16   patrollers who he's spoken with about the accident.
17   Eggert here. Are you available for a cranio-sacral    17   I don't think I've had any conversations with those
18   session tomorrow afternoon? I'm headed into           18   people though.
19   Bozeman after a late morning meeting wraps up."       19        Q. Okay. Can you look at Exhibit 26 there
20           She replied, "I am sorry Amanda but I am      20   in front of you?
21   going to the Big Sky Farmers Market every Wednesday   21        A. (Witness complies.)
22   with my Alpaca booth."                                22        Q. And do you see the paragraph that's
23           I said, "That's right, I forgot about         23   highlighted near the bottom, it starts with "A law
24   that. No worries, we'll figure out another time."     24   professor once told me"?
25           She replied, "And please remember that I      25        A. Uh-huh.


                                            Page 98                                                  Page 100
 1   will be gone next week. Should be back by              1       Q. Is that a yes?
 2   Saturday."                                             2       A. Yes, I see it.
 3          On October 1st, 2016 an address "3180           3       Q. And do you understand that this is an
 4   Curtis Lane, Manhattan, Montana."                      4   e-mail written by John Meyer?
 5          I replied, "Great, see you tomorrow at          5       A. Yes.
 6   3."                                                    6       Q. And Mr. Meyer says, "The day of my
 7       Q. Is that -- that's Ms. Dixon's address,          7   accident I was skiing fast, no question about it.
 8   is that your understanding?                            8   But if there had been a fence or markers in front
 9       A. Yes.                                            9   of the cat track I hit, I never would have been
10       Q. And did you go to her house?                   10   skiing that fast." Did I read that correctly?
11       A. Yes.                                           11       A. Yes.
12       Q. With Mr. Meyer?                                12       Q. And have you seen this e-mail before?
13       A. No, I don't think he was there. I think        13       A. I don't think so.
14   it was just me.                                       14       Q. Do you agree that if Mr. Meyer had not
15       Q. And why were you going to Ms. Dixon's          15   been skiing so fast his accident would not have
16   house?                                                16   occurred?
17       A. She does a form of therapy called              17       A. I can't say for certain how fast he was
18   cranio-sacral therapy. It's like a massage. I was     18   skiing immediately before the accident. So I
19   receiving a treatment.                                19   can't --
20       Q. Okay. And those are the only text              20       Q. You don't know one way or the other?
21   communications you've had with any Big Sky ski        21       A. -- say definitively.
22   patrollers?                                           22       Q. Do you agree that skiers have to accept
23       A. Correct.                                       23   personal responsibility for their actions on the
24       Q. Have you had e-mail communication with         24   ski hill?
25   any Big Sky ski patrollers?                           25       A. I think that's accurate within bounds.


                                                                        25 (Pages 97 to 100)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 26 of 57
                                            AMANDA EGGERT
                                          Page 101                                                   Page 103
 1   For instance, if a poorly maintained ski lift          1   agree that Mr. Meyer's negligence contributed to
 2   breaks down and injures people skiing below it, for    2   his ski wreck?
 3   instance, I don't think that falls on the skier. I     3        MS. NADOW: Objection, conclusions of law.
 4   think that would fall on the resort.                   4       MR. McINTOSH: Go ahead, you can answer.
 5       Q. Do you agree that if a skier runs into a        5        MS. NADOW: You can answer.
 6   plainly visible hazard, that it is the skier's         6       THE WITNESS: No. When I described the ski
 7   fault?                                                 7   accident to friends and family afterward, I didn't
 8       A. I think there's more nuance to it than          8   say he was skiing negligently. I acknowledged he
 9   that. For instance, if I ski into a tree but           9   was skiing fast but I didn't indicate that he was
10   somebody ran into me before I hit the tree, I         10   negligent in his actions that day.
11   wouldn't still say it's my fault.                     11   BY MR. McINTOSH:
12       Q. Okay, understood. Look at Exhibit 24 in        12       Q. What else did you say when describing
13   front of you.                                         13   this accident to friends and family other than
14       A. (Witness complies.)                            14   Mr. Meyer was skiing fast?
15       Q. Down near the bottom of this slope just        15       A. Mostly I described his injuries. I
16   above the cat track there are a number of large       16   talked about some of the weird coincidences
17   bushes, do you see those?                             17   involved, for instance, the fact that we had been
18       A. Sorry, where are you indicating?               18   talking about helmets and health care immediately
19       Q. The bushes above the cat track.                19   prior to the accident. That was about the extent
20       A. I do see those.                                20   of it.
21       Q. There's like sort of three larger clumps       21       Q. Okay. So you would just tell friends
22   of bushes, right?                                     22   and family that Mr. Meyer was skiing fast and he
23       A. Yes.                                           23   wrecked and he was seriously injured?
24       Q. Now if there were no other skiers on the       24       A. In some conversations I didn't even
25   slope and a skier just runs into those, you would     25   mention that he was skiing fast, just that he was


                                          Page 102                                                   Page 104
 1   agree that's the skier's fault, right?                 1   in a very serious ski accident.
 2       A. Yes, with caveats. There are other              2       Q. Did you say anything else about the
 3   things that could be at play, equipment                3   cause of the accident to friends and family that
 4   malfunctions. I don't think it's that black and        4   you can recall?
 5   white.                                                 5       A. I was asked about specifics pretty
 6       Q. What else could there be that would not         6   frequently and I almost always said I didn't see
 7   make it the fault of the skier? You mentioned          7   the actual accident so I'm not the best source of
 8   equipment malfunction, is there anything else you      8   information about what exactly led to him landing
 9   can think of?                                          9   in a heap at the bottom of the slope.
10       A. Just generally uncontrollable variables        10       Q. Did you ever blame Big Sky when
11   like other skiers on the mountain, outside of ones    11   describing the cause of the accident?
12   direct control.                                       12       A. Not initially. Later as I came to think
13       Q. Okay. Do you agree that Mr. Meyer's            13   about it more and the lawsuit progressed, I did
14   actions contributed to his ski wreck?                 14   start thinking a little bit more critically about
15       A. Yes.                                           15   the role of a more than mile long cat track carved
16       Q. Do you agree that Mr. Meyer's negligence       16   out of the middle of a mountain. But initially, I
17   contributed to his ski wreck?                         17   did not.
18       A. I think we'd have to be specific about         18       Q. So let me just see if I understand this
19   what you mean by negligence.                          19   correctly. So before this lawsuit was filed you
20       Q. Well, what does it mean to you?                20   never blamed Big Sky when describing the cause of
21       A. I would define it as something like an         21   the accident to friends and family; is that right?
22   outright disregard for one's personal health and      22       A. That's correct. Though I would --
23   safety or the personal health and safety of           23       Q. And you said -- I'm sorry, go ahead.
24   another.                                              24       A. -- also say early season conditions came
25       Q. Okay. Using that definition, do you            25   up frequently in my conversations.


                                                                      26 (Pages 101 to 104)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 27 of 57
                                            AMANDA EGGERT
                                          Page 105                                                   Page 107
 1       Q. And what do you mean when you say "early        1   conversations with Taylor Middleton prior to filing
 2   season conditions came up"?                            2   the lawsuit.
 3       A. Rocks, lack of cover, trees.                    3       Q. Can you provide any more details about
 4       Q. Do you think Big Sky should just close          4   those things that you just mentioned?
 5   the mountain when there's early season conditions?     5       A. From the beginning I think he had a
 6       A. I don't think they should close the             6   clear understanding that if he was awarded any
 7   whole mountain. I think it's appropriate to open       7   money as a result of this lawsuit it would be set
 8   the areas that are suitable for skiing. I think        8   aside for ski patrollers to receive health care.
 9   that's standard practice among ski areas in the        9   Um, regarding his conversations with Taylor
10   state.                                                10   Middleton, I was aware that they had coffee in
11       Q. And you obviously thought this area was        11   Bozeman and discussed health care for employees.
12   suitable for skiing because you went there three      12   That's about the extent of what I recall from his
13   times in a row, right?                                13   conversations with Taylor Middleton.
14       A. What's the question?                           14       Q. Before he filed the lawsuit, did you
15       Q. You obviously thought this area was            15   ever discuss with John Meyer his chances of winning
16   suitable for skiing because you went there three      16   the lawsuit?
17   times in a row, correct?                              17       A. I don't know if we ever talked about it
18       A. I could see how it could be interpreted        18   directly.
19   that way.                                             19       Q. Go back to Exhibit 26, please.
20       Q. You agree that Mr. Meyer could have            20       A. (Witness complies.)
21   skied slower as he approached the cat track,          21       Q. This message that John Meyer wrote on
22   correct?                                              22   November 17 at 12:30 p.m. -- first of all, did you
23       A. I don't know how fast he was skiing so I       23   help him prepare this message?
24   can't really answer that.                             24       A. No.
25       Q. Well, you did see him skiing shortly           25       Q. Did you read it before he sent it?


                                          Page 106                                                   Page 108
 1   before the accident, correct?                          1       A. I don't think I did.
 2       A. I did.                                          2       Q. In the last sentence of the entire
 3       Q. And you said he was skiing fast, right?         3   e-mail or post, whatever it is, he says, "Of
 4       A. Yes.                                            4   course, I might lose the case but I'd only be out
 5       Q. And he could have been skiing slower,           5   some time," do you see that?
 6   right?                                                 6       A. I do.
 7       A. Presumably, so. But again, I -- I               7       Q. Did you discuss with Mr. Meyer that he
 8   didn't see if he made turns prior to hitting the       8   might lose this case?
 9   cat track. I don't know if he was trying to slow.      9       A. Since he devoted so much time to it, I
10   I just can't say.                                     10   would be surprised if we didn't discuss potential
11       Q. The speed at which he was skiing, that         11   outcomes because he's put significant resources
12   was his choice, correct?                              12   into it. But I can't recall specific conversations
13       A. Yes.                                           13   we've had around it.
14       Q. Did you talk to Mr. Meyer about filing         14       Q. Okay. Did you discuss with Mr. Meyer
15   this lawsuit before it was filed?                     15   him using his position as an attorney and the
16       A. Yes.                                           16   threat of litigation to get health insurance for
17       Q. And what specifically did you discuss          17   employees that he did not represent?
18   with Mr. Meyer about filing the lawsuit?              18       A. When he was speaking with Taylor
19       A. We talked about the fact that it would         19   Middleton I knew he had discussed health care for
20   complicate my professional life given how small Big   20   the employees. I don't think I knew that barring
21   Sky is.                                               21   Mr. Middleton's agreement to move in that direction
22       Q. Anything else?                                 22   he would pursue a lawsuit.
23       A. We talked about his plan for a                 23           (Whereupon, Deposition
24   settlement, if it was made what would happen with     24            Exhibit Number 62 was
25   the award amount and we the talked about his          25            marked for identification.)


                                                                      27 (Pages 105 to 108)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 28 of 57
                                            AMANDA EGGERT
                                          Page 109                                                   Page 111
 1   BY MR. McINTOSH:                                       1   any award or settlement he gets -- if there is
 2       Q. I want to hand you what I've now marked         2   one -- would go toward the people who saved his
 3   as Exhibit 62. Well, first of all, just tell me        3   life." Do you see that?
 4   what is Exhibit 62?                                    4        A. I do.
 5       A. This is my resignation letter to Outlaw         5        Q. And are you aware that Mr. Meyer has
 6   Partners.                                              6   made demands on both of the defendants in this case
 7       Q. And it says "Dear Eric," who is Eric?           7   for money that would go directly to him?
 8       A. He is the CEO of Outlaw Partners and the        8        A. I am aware that though the way John and
 9   publisher of Explorer Big Sky newspaper.               9   I have talked about it has more to do with a
10       Q. What is his last name?                         10   countersuit filed by Crowley Fleck and his suit
11       A. Ladd, L-A-D-D.                                 11   against the countersuit, if I'm using the correct
12       Q. And about three quarters of the way down       12   terminology. In his mind it's bifurcated.
13   that first page I highlighted a paragraph for you,    13        Q. Were you done?
14   correct?                                              14        A. Uh-huh.
15       A. Yes.                                           15        Q. Is that a yes?
16       Q. In the first sentence of that paragraph        16        A. Yes.
17   you say, "John's decision after his accident to       17        Q. But that's not true though, is it? Even
18   chase down Big Sky Resort is not one I would have     18   before he filed the lawsuit he was making demands
19   made." Is that correct?                               19   to Dynafit that they pay him money personally?
20       A. Yes.                                           20        A. I can't say. I'm less familiar with the
21       Q. First of all, when did you write this          21   Dynafit lawsuit.
22   letter to Mr. Ladd?                                   22        Q. Okay. Do you claim that this cat track
23       A. This would have been December 22nd,            23   that Mr. Meyer -- either he wrecked above it or he
24   2017.                                                 24   wrecked when he hit it or he wrecked below it, the
25       Q. So right after John Meyer filed a              25   cat track that Meyer wrecked near, do you claim


                                          Page 110                                                   Page 112
 1   lawsuit?                                               1   that that cat track should have been marked?
 2       A. Within one or two weeks.                        2       A. I'm not an expert on mountain safety but
 3       Q. And what did you mean when you said             3   I do believe had it been marked or somehow slowed,
 4   "John's decision after his accident to chase down      4   orange signage, a way to funnel people to slow
 5   Big Sky Resort is not one I would have made"?          5   down, he probably would have hit it at a slower
 6       A. Just that if I were in his position I           6   rate of speed.
 7   probably wouldn't have filed a lawsuit.                7       Q. So then do you agree that if he just
 8       Q. Why?                                            8   wouldn't have been skiing so fast this accident
 9       A. Oh, I don't enjoy confrontation.                9   would not have occurred?
10   Lawsuits are long, drawn out, unpleasant things and   10       A. No, I think there's too many variables
11   I know that the skier responsibility code or          11   to paint it so black and white.
12   something to that effect would make for a             12       Q. Please look at Exhibit 25.
13   challenging lawsuit.                                  13       A. (Witness Complies.)
14       Q. And Mr. Meyer knew that before he filed        14       Q. Do you have that photograph in front of
15   the lawsuit, correct?                                 15   you?
16       A. Maybe.                                         16       A. I do.
17       Q. Did you -- I'll say, did you discuss           17       Q. And you agree that's a photograph
18   that with Mr. Meyer, that Montana law would make      18   looking downhill from the Highway ski run towards
19   his lawsuit challenging at best?                      19   the area of where Mr. Meyer was found after his ski
20       A. That's probably something he actually          20   wreck, correct?
21   was more aware of than I, but it's likely we          21       A. Yes.
22   discussed it.                                         22       Q. And you agree that the cat track is
23       Q. In the last sentence of that paragraph         23   plainly obvious, right?
24   that I highlighted you said, "But I have never, not   24       A. From this vantage it is. But again,
25   for a single second, doubted that the entirety of     25   this is a 2D representation of a 3D mountain.


                                                                      28 (Pages 109 to 112)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 29 of 57
                                            AMANDA EGGERT
                                          Page 113                                                   Page 115
 1       Q. Well, do you claim that you couldn't see        1   people just told him?
 2   the cat track as you were skiing down Highway on       2       A. I'm not an expert in memory. I can't
 3   December 11, 2015?                                     3   say how accurate what he knows now or things he
 4       A. I definitely saw it. It was directly            4   knows now is.
 5   below my position after I had located my ski and       5       Q. Okay. Let's talk a little bit about
 6   stepped back into it.                                  6   your relationship with Mr. Meyer. Now, the two of
 7       Q. Was Mr. Meyer going off any jumps before        7   you were not living together in December of 2015,
 8   he wrecked on December 11, 2015?                       8   correct?
 9       A. No, not that I remember.                        9       A. Correct.
10       Q. Have you ever discussed Mr. Meyer's            10       Q. Tell me how your relationship developed
11   allegation that this cat track should have been       11   from there?
12   marked with any expert?                               12       A. From after the ski accident?
13       A. I have not.                                    13       Q. Yes, please. Because at the time of the
14       Q. Do you know if Mr. Meyer has?                  14   ski accident you two weren't even dating, correct?
15       A. I don't know if he has.                        15       A. Correct.
16       Q. Have you ever seen that cat track marked       16       Q. Okay. So how did you go from the date
17   when skiing at Big Sky?                               17   of the ski accident to being married today?
18       A. Not to my recollection.                        18       A. I visited him several times at the
19       Q. And before this lawsuit was filed, did         19   hospital in Billings and then when he was
20   you ever tell Big Sky that that cat track should be   20   transferred to the hospital in Missoula for
21   marked?                                               21   inpatient rehab, I visited him at least once there
22       A. No.                                            22   as well. I think prior to the accident we both
23       Q. Do you recall -- strike that.                  23   recognized there was a connection so much so that
24          How many people were around Mr. Meyer          24   someone we met at the writing conference assumed
25   when you skied down to him?                           25   that we had been dating for years at the time we


                                          Page 114                                                   Page 116
 1       A. There was five or six patrollers and            1   had met.
 2   maybe a handful of bystanders.                         2          After the ski accident I spent time with
 3       Q. And did you talk to any of those                3   him as a friend invested in his recovery and
 4   bystanders?                                            4   eventually it became romantic and we got engaged.
 5       A. No.                                             5       Q. When did it become romantic?
 6       Q. It's been reported that a witness named         6       A. Like January or early February of 2016.
 7   Tom McMakin witnessed the crash. Have you ever         7       Q. And what was Mr. Meyer's condition at
 8   spoken with Mr. McMakin?                               8   that time?
 9       A. I have not.                                     9       A. Physically he was in much better shape.
10       Q. Do you believe -- as we sit here today         10   He'd had several surgeries on various specifics
11   do you believe that Mr. Meyer even remembers his      11   from the injury. He had recovered reasonably well
12   ski wreck?                                            12   in terms of being able to get out and walk and move
13       A. That's a better question for Mr. Meyer.        13   around. Mentally he was still struggling a lot
14   I can't speak to another person's memory. It's        14   with bouts of being emotional. He was struggling
15   such an unpredictable thing sometimes, memory. And    15   with his memory. He became exhausted very easily
16   I know TBI's can play a big role in how and when      16   and felt like his whole mental condition was just
17   and where people remember things.                     17   sluggish relative to what it had been before the
18       Q. You agree though that for a long time          18   accident. He had a hard time speaking at length
19   after December 11, 2015 Mr. Meyer did not remember    19   and he couldn't use the vocabulary he had enjoyed
20   the ski wreck, right?                                 20   prior to the accident for quite awhile after.
21       A. To my recollection he had little memory        21       Q. When did the two of you start living
22   of that whole day until months after he got out of    22   together?
23   the hospital. I think it came back over time.         23       A. That would have been late spring, either
24       Q. And how do you know what came back to          24   March or April of 2016.
25   him is actually what he remembers versus what         25       Q. And where were the two of you living


                                                                      29 (Pages 113 to 116)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 30 of 57
                                             AMANDA EGGERT
                                          Page 117                                                   Page 119
 1   together?                                              1   Have you told me all of the ways that, from your
 2       A. At the residence south of Big Sky, 37315        2   perspective, he has not fully recovered from his
 3   Gallatin Road.                                         3   injuries?
 4       Q. And have you been living together ever          4        A. It was a traumatic injury. I think
 5   since then?                                            5   there's a lot that comes with being in ICU for so
 6       A. Yes.                                            6   long and having such extensive medical
 7       Q. And how well did you know Mr. Meyer             7   intervention. So I imagine that's impacted in ways
 8   before the accident? Let me ask it differently.        8   that might not be immediately obvious to me. I
 9   Was the only time that you had spent time with         9   think he still feels like he was a sharper, more
10   Mr. Meyer prior to the accident at this writers       10   psychologically adept lawyer prior to his accident.
11   conference that you described?                        11        Q. Do you believe that the ski wreck is
12       A. No, we had communicated via text and           12   still mentally impairing Mr. Meyer?
13   perhaps also e-mail prior to the December 11th        13        A. He still brings it up with me maybe once
14   accident. We had also gone out for dinner once in     14   or twice a month. He still says he just doesn't
15   Bozeman and once in Missoula.                         15   think as quickly as he used to. Since I never seen
16       Q. Okay. So the times that you had been           16   him in action with his law practice prior to the
17   actually physically together prior to December 11,    17   accident, I can't say for certain how much that has
18   2015 were at this writers conference and then once    18   changed.
19   in dinner in Bozeman and once in dinner in            19        Q. Okay. Mr. Meyer still skis and mountain
20   Missoula?                                             20   bikes and climbs, correct?
21       A. There was also a day trip we took to a         21        A. He still does all those things.
22   hot springs outside of Missoula.                      22        Q. Do you climb with him?
23       Q. Okay. Any other times you were                 23        A. On occasion I do.
24   physically in the same location with Mr. Meyer        24        Q. Indoors or outdoors?
25   before December 11, 2015?                             25        A. Mostly indoors, a couple times outside.


                                          Page 118                                                   Page 120
 1       A. Not that I recall.                              1       Q. What grade can Mr. Meyer climb? And I
 2       Q. Okay. From your perspective has                 2   mean currently?
 3   Mr. Meyer fully recovered from the injuries from       3       A. Yeah. Inside he can climb 5.11 minus.
 4   his ski wreck?                                         4   Outside he's probably closer to 5.10 minus.
 5       A. No.                                             5       Q. Is that -- well, had you ever climbed
 6       Q. Okay. Tell me how you believe he has            6   with him prior to the accident?
 7   not fully recovered?                                   7       A. I had not.
 8       A. His lungs still bother him sometimes.           8       Q. So do you know if his climbing has been
 9   He feels like his cardiovascular capacity has          9   impacted at all by this ski accident?
10   diminished. Right now he still struggles with         10       A. I know that the plate in his arm has
11   confidence for things, for sports that before were    11   bothered him on and off as well as the plate in his
12   quite natural for him and came quite easily. Much     12   collar bone in terms of impacting his stamina or
13   of his erratic behavior, especially in the year or    13   his strength or perceived strength.
14   two immediately afterward, could be attributed to     14       Q. What other --
15   the ski accident. I didn't know him as well as his    15       A. He's more --
16   family members but his family has told me that in     16       Q. I'm sorry, go ahead.
17   the years after John did act differently.             17       A. -- reluctant to really weight his left
18       Q. Has the erratic behavior subsided or           18   arm the way he did before I think.
19   gone away now?                                        19       Q. Okay. What other activities,
20       A. It's lessened. I don't know that it's          20   recreational activities does Mr. Meyer's engage in
21   entirely absolved.                                    21   other than what we've talked about?
22       Q. Okay. So you've told me that                   22       A. He runs and hikes. Very occasionally he
23   Mr. Meyer's lungs still bother him some, that he      23   ice climbs.
24   struggles with confidence with sports, and that he    24       Q. I think I asked you this before, so I
25   has some erratic behavior although it has lessened.   25   apologize if this is a repeat but, you don't know


                                                                      30 (Pages 117 to 120)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 31 of 57
                                            AMANDA EGGERT
                                          Page 121                                                   Page 123
 1   exactly where Mr. Meyer skied from the run Highway     1       A. I think John might have been trying to
 2   onto the cat track, do you?                            2   gauge her interest in writing a story about the
 3       A. I don't.                                        3   accident and the lawsuit and she politely indicated
 4       Q. Are you aware of any facts to support           4   that she was not interested in writing anything.
 5   Mr. Meyer's claim that Big Sky ski patrol runs out     5       Q. Have you ever spoken with any current or
 6   of signs?                                              6   former ski patroller about whether or not this area
 7       A. I recall him talking about an e-mail he         7   should have been marked?
 8   received from a patroller indicating as much.          8       A. I personally have not.
 9       Q. Okay. Anything else?                            9       Q. Has Mr. Meyer, to your knowledge?
10       A. No.                                            10       A. I don't know if he has or not.
11       Q. Do you know any ski patrollers or              11       Q. Okay.
12   professional -- or any current or former ski          12       A. I'm not sure.
13   patrollers at Big Sky personally?                     13       Q. Have you ever discussed with any current
14       A. I have a friend who's a former patroller       14   or former ski patroller the allegation that Big Sky
15   and an acquaintance who's also a former patroller.    15   runs out of signs?
16       Q. Who are those people?                          16       A. I personally have not.
17       A. Emily Stifler Wolfe and Pete Harned.           17       Q. Have you written any articles about
18       Q. Have you ever spoken with Emily Stifler        18   Mr. Meyer's ski wreck or his lawsuit?
19   Wolfe or Pete Harned about Mr. Meyer's ski wreck?     19       A. No.
20       A. I don't think we've talked about it at         20       Q. Did you help Mr. Meyer prepare his press
21   length, but I'm sure it's come up just because of     21   release about the lawsuit?
22   the large role it's played in my life and our life    22       A. No.
23   together, our lives together rather.                  23       Q. So going back to Exhibit 62, did you
24       Q. Can you provide any more details about         24   actually resign from Outlaw or were you fired or
25   the conversations you would have had with either      25   how did that separation come about? Or how would


                                          Page 122                                                   Page 124
 1   Ms. Stifler Wolfe or Pete Harned?                      1   you characterize it, is probably the better
 2       A. I don't think I've ever talked with Pete        2   question?
 3   about John's accident. John and Pete have              3       A. After this story that Sarah Gianelli
 4   definitely spoken about it. With Emily, I first        4   wrote was pulled, Eric Ladd, the CEO called for a
 5   met her probably four months after the accident, so    5   meeting between the editorial team and the
 6   I imagine I probably just gave her some context and    6   executive team the following day. During that
 7   painted a general picture of the extent of his         7   meeting our exchange got to be quite heated and in
 8   injuries.                                              8   the course of that meeting I told Eric that I quit.
 9       Q. Anything else?                                  9       Q. Why were your interactions becoming
10       A. John and I happen to see her at the            10   heated?
11   airport when we were flying back into the Bozeman     11       A. I think Eric made the discussion much
12   airport. This would have been probably about a        12   more personal than it needed to be. I think he was
13   year ago. And I think John mentioned something        13   irresponsible in how he handled the conversation
14   about his accident then, though I don't recall the    14   and I think I lost a lot of respect for him as an
15   details of what they discussed. It was a brief        15   employee to the point that I no longer wanted to
16   conversation as we were walking to our car.           16   work for him.
17       Q. Do you remember anything that she said?        17          (Whereupon, Deposition
18       A. She had also been injured at Big Sky           18           Exhibit Number 63 was
19   Resort and she said something to the effect of "I     19           marked for identification.)
20   was lucky it happened while I was working otherwise   20   BY MR. McINTOSH:
21   I don't know how I would have afforded the care       21       Q. I'm handing you what has been marked as
22   that followed." I believe she was referencing some    22   Exhibit 63. Is Exhibit 63 a copy of the article
23   sort of knee injury.                                  23   written by Sarah Gianelli that you just referenced?
24       Q. Do you remember anything else that she         24       A. Yes.
25   said?                                                 25       Q. And just so we're clear, this article


                                                                      31 (Pages 121 to 124)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 32 of 57
                                            AMANDA EGGERT
                                          Page 125                                                   Page 127
 1   was never published; is that correct?                  1       Q. Is he a friend of Mr. Meyer's as well?
 2       A. That's correct.                                 2       A. They don't know each other very well.
 3       Q. And you were going to publish it and            3       Q. Did you help put Mr. Meyer in touch with
 4   then Mr. Ladd pulled the article; is that correct?     4   John Adams so that the Montana Free Press could
 5       A. The ultimate call went to my superior           5   publish an article about his lawsuit?
 6   Tyler Allen, who was at the time the lead employee     6       A. No. To my -- well, to my recollection
 7   of the editorial team.                                 7   they've never interacted about the lawsuit. When
 8       Q. You said Tyler, what was the last name,         8   John filed for congress, they might have spoken
 9   Allen?                                                 9   about an interview, but I don't think they ever had
10       A. Yes, A-L-L-E-N.                                10   any correspondence about the lawsuit.
11       Q. Is that the same person who suggested          11       Q. And just so we're clear, on Exhibit 64
12   that you ski the Challenger area on December 11,      12   all of -- where it says Amanda and then there are
13   2015?                                                 13   messages or words below that, that's what you
14       A. Yes.                                           14   wrote; is that correct?
15       Q. In the second to last paragraph of this        15       A. Yes.
16   article that's now been marked Exhibit 63, there's    16       Q. And this was on Facebook messages
17   a quotation from Mr. Meyer and it says, "I was        17   apparently?
18   skiing fast the day of the accident but I was in      18       A. Yes.
19   control. If the ski patrol had been given adequate    19       Q. Mr. Meyer has claimed that a -- that
20   materials to mark the areas," et cetera, do you see   20   when he was talking to a ski patroller the ski
21   that paragraph?                                       21   patroller encouraged him to file a -- this lawsuit
22       A. I do.                                          22   to help them obtain health care benefits, are you
23       Q. Do you know where Ms. Gianelli obtained        23   aware of that?
24   that quotation from Mr. Meyer?                        24       A. He mentioned in passing one day a
25       A. She interviewed him.                           25   conversation he had with a patroller at a grocery


                                          Page 126                                                   Page 128
 1       Q. Did you put her in touch with him for           1   store in Bozeman. But I'm not certain if that's
 2   the interview?                                         2   the conversation you're referencing.
 3       A. I think I gave her his contact                  3       Q. Have you ever been with Mr. Meyer when a
 4   information.                                           4   ski patroller allegedly told him that I wouldn't
 5       Q. How did she conduct the interview if you        5   mind if you filed this lawsuit to get us health
 6   know?                                                  6   care benefits or something like that?
 7       A. I can't recall. It was either in person         7       A. I have not been present for that
 8   or over the phone.                                     8   conversation, no.
 9          (Whereupon, Deposition                          9       Q. And have you helped Mr. Meyer promote
10           Exhibit Number 64 was                         10   this lawsuit in any way?
11           marked for identification.)                   11       A. No.
12   BY MR. McINTOSH:                                      12       Q. Have you helped Mr. Meyer with this
13       Q. I'm now going to hand you what's been          13   lawsuit in any other way?
14   marked as Exhibit 64. Can you describe to me what     14       A. As his spouse I'm sometimes his sounding
15   Exhibit 64 is?                                        15   board. But in terms of the logistical details of
16       A. It's a correspondence between myself and       16   the lawsuit, I have not assisted him.
17   two mentors in the journalism industry.               17       Q. Have you helped Mr. Meyer write any
18       Q. Who are they?                                  18   articles or proof read any articles that he has
19       A. Carol Van Valkenburg is a professor of         19   written about this lawsuit?
20   journalism at the University of Montana. She led      20       A. I don't think he's written any, not to
21   my senior, sort of, thesis class and is well versed   21   my recollection. So, no.
22   in journalism ethics. John Adams is now the           22       Q. Is there anything else about this
23   publisher and founder of Montana Free Press.          23   lawsuit or about Mr. Meyer's ski wreck or his
24       Q. And is John Adams a friend of yours?           24   injuries that we haven't discussed here today that
25       A. Yes.                                           25   you believe is important?


                                                                      32 (Pages 125 to 128)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 33 of 57
                                            AMANDA EGGERT
                                          Page 129                                                   Page 131
 1        A. I would just like to say that I knew it        1       A. No.
 2   would be challenging for me as an editor at Outlaw     2       Q. Okay. Prior to your marriage to
 3   Partners when he decided to file the lawsuit and       3   Mr. Meyer, what did he tell you about his belief
 4   that I tried to approach the matter with as much       4   that his ski bindings, his Dynafit ski bindings
 5   ethical integrity as possible. I don't think it        5   somehow played a role in his accident?
 6   would have been responsible to ignore it entirely      6       A. We discussed the possibility that they
 7   and I tried to minimize my role in how it was          7   prereleased playing a role in the accident.
 8   reported.                                              8       Q. If you could, add a little more context
 9        Q. Okay. Anything else?                           9   to me -- or for me about that discussion. What did
10        A. No.                                           10   you discuss about the possibility of a prerelease
11        Q. Thank you, Ms. Eggert. I think that's         11   scenario?
12   all the questions I have right now. Mr. Condra may    12       A. Can you word it a different way?
13   have some questions for you.                          13       Q. Yeah, it's a poor question.
14        A. May I take a break?                           14          Tell me about your conversation with
15        Q. Of course, yes.                               15   Mr. Meyer about the possibility -- possibility that
16            (Whereupon, a brief                          16   his bindings prereleased?
17             recess was taken.)                          17       A. We talked about the possibility of him
18                  EXAMINATION                            18   ejecting out of his ski with little or no force in
19   BY MR. CONDRA:                                        19   a way that would have caused him to lose control.
20        Q. Are we ready to go back on the record?        20       Q. Did he tell you that he thought he had
21        A. Yes.                                          21   ejected from his ski using little to no force or
22        Q. Okay. Ms. Eggert, my name is Brad             22   was it just probabilities and possibilities that
23   Condra and I represent Salewa USA, LLC. For           23   you were talking about?
24   purposes of making our record more clear than it      24       A. I don't think he knows for certain, so.
25   might otherwise be, I'm going to refer to Salewa as   25   So I don't think he ever came to a definitive


                                          Page 130                                                   Page 132
 1   Dynafit; is that fair?                                 1   conclusion about it.
 2       A. Yes.                                            2       Q. Are you aware of any facts to support
 3       Q. You understand that Dynafit is the              3   the contention that Mr. Meyer's bindings somehow
 4   manufacturer of the bindings that your now husband     4   caused his accident?
 5   was using on the date of his accident?                 5       A. Yes. In the last two years maybe I've
 6       A. Yes.                                            6   talked to other skiers who ski Dynafit bindings who
 7       Q. Okay. And how do you have that                  7   have mentioned an unexpected prerelease of the
 8   understanding?                                         8   binding. And I'm also aware of a blog post that
 9       A. Well, we lived in the same house, so his        9   was put up by Wildsnow referencing some upgrades
10   skis lived where my skis lived and I had a look at    10   that happened to that particular model of binding.
11   them several times.                                   11   John was in contact with the author of that post,
12       Q. Okay. Have you ever spoken with anyone         12   but I don't recall the gist of it really.
13   in Dynafit after Mr. Meyer's accident regarding his   13       Q. Anything else?
14   ski bindings?                                         14       A. The question one more time?
15       A. No, not that I recall.                         15       Q. Sure. Are you aware of any facts to
16       Q. Have you ever spoken with a man named          16   support the contention that Mr. Meyer's bindings,
17   Drew Sanders?                                         17   the specific bindings he was using on the day of
18       A. Doesn't ring any bells.                        18   his accident, somehow caused the accident?
19       Q. Have you ever spoken with a man named          19       A. Nothing beyond what I just stated.
20   Scott Knight?                                         20       Q. Okay. And so to summarize what I think
21       A. Not that I recall.                             21   you just told me, there's a Wildsnow blog post,
22       Q. Okay. When this matter goes to trial,          22   correct?
23   do you intend to hold yourself out to the jury in     23       A. Yes.
24   this case as an expert in ski binding design,         24       Q. And then you have also had conversations
25   maintenance or manufacture?                           25   with skiers on other Dynafit bindings who


                                                                      33 (Pages 129 to 132)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 34 of 57
                                             AMANDA EGGERT
                                          Page 133                                                   Page 135
 1   experienced prereleases, correct?                      1   control. John is his own person and I'm a sounding
 2       A. Yes. I'm not sure which models exactly          2   board but I've tried not to become very invested in
 3   those other skiers were skiing.                        3   the outcome.
 4       Q. Okay. And for those other skiers, do            4       Q. Would you like to see this litigation
 5   you know whether the heel or the toe prereleased on    5   conclude?
 6   their bindings?                                        6       A. I think we would both be greatly
 7       A. I don't know.                                   7   relieved of substantial stress if we didn't have to
 8       Q. No. Do you know their names?                    8   continue thinking about it so regularly.
 9       A. John would know the last name of a man          9       Q. I'll reserve the remaining questions I
10   he's met recently named Zack, but I can't -- I        10   have at the time of trial. Thank you.
11   don't know his last name.                             11       MR. McINTOSH: Just a couple follow-ups or
12       Q. Okay. Do you know Zack personally?             12   clarifications.
13       A. Yes, we've skied together.                     13
14       Q. Okay. But as you sit here today you do         14                REEXAMINATION
15   not know Zack's last name?                            15   BY MR. McINTOSH:
16       A. Correct.                                       16       Q. Can you get Exhibit 60 in front of you?
17       Q. Are you aware of any testing which has         17   That's the one where you drew your path down,
18   been performed on the specific bindings that          18   correct?
19   Mr. Meyer was using on the date of his accident       19       A. Uh-huh.
20   that would tend to demonstrate that that set of       20       Q. Is that a yes?
21   bindings has potential to prerelease?                 21       A. Yes.
22       A. I'm aware that John had his bindings           22       Q. Can you please write your name on that,
23   sent in to be tested. My understanding is that        23   just over by the exhibit sticker so we remember
24   based on Dynafit's internal testing, they didn't      24   that it's...
25   find fault with those bindings.                       25       A. (Witness complies.)


                                          Page 134                                                   Page 136
 1       Q. Do you know where the skis and bindings         1       Q. Thank you.
 2   that Mr. Meyer was skiing on the date of his           2           And then -- you know, Mr. Condra's
 3   accident are located currently?                        3   questions made me think, why is it that you're not
 4       A. I think both are in storage at our              4   helping Mr. Meyer with this lawsuit?
 5   house.                                                 5       A. I'm not a legal expert. I don't know
 6       Q. Mr. Meyer testified that he had                 6   how much help I can be of to him for one thing.
 7   separated the bindings from the skis, do you have      7   What do you mean by "help"?
 8   any knowledge about that?                              8       Q. What does it mean to you?
 9       A. As I think about it today, the Black            9       A. I help insofar as I provide emotional
10   Diamond Verdict skis he was wearing on the day of     10   support and grounding, but civil law is not
11   the accident don't have bindings, so I think          11   something I particularly enjoy and I prefer not to
12   they've been removed.                                 12   become overly personally invested.
13        Q. Do you have any idea why Mr. Meyer or         13       Q. I think that's all the questions I have.
14   someone else removed the bindings from those Black    14   I just want to make clear that -- just so we
15   Diamond Verdict skis?                                 15   understand each other, so you're going to -- the
16       A. I don't know why precisely. Might have         16   two of you are going to look at those other
17   had something to do with the testing, might have      17   messages or letters that Ms. Eggert wrote to
18   been that he just didn't feel safe skiing them        18   Mr. Meyer and then --
19   anymore.                                              19       MS. NADOW: If they're relevant we'll hand
20       Q. You just don't know, correct?                  20   them over to you and I'm happy to have her
21       A. Correct.                                       21   print -- ask her to print the text messages just so
22       Q. Have you found out what you would like         22   you have a copy of both of those sets of text
23   to see as an outcome in this litigation?              23   messages.
24       A. I've tried not to think too much about         24       MR. McINTOSH: Okay. So we'll reserve. If
25   it because it's very far outside the realm of my      25   necessary, we'll reserve any questions on those


                                                                      34 (Pages 133 to 136)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 35 of 57
                                           AMANDA EGGERT
                                         Page 137                                                  Page 139
 1   other things. That's all I have for you today,       1          DEPONENT'S CERTIFICATE
 2   Ms. Eggert. You have an opportunity to read and      2   PAGE      LINE     CORRECTION
 3   sign the deposition transcript or you can -- I       3
 4   think you can waive that as well. It's up to you.    4
 5   So I'll let you make arrangements with the court     5
 6   reporter to do that.                                 6
 7       MS. NADOW: And we can take this with us?         7
 8       MR. McINTOSH: No, that's the original.           8
 9       MS. NADOW: Oh, do you have a copy which I        9
10   can take?                                           10
11       MR. McINTOSH: Do I have a copy of the           11
12   deposition exhibits?                                12
13       MS. NADOW: Yeah, could you make me a copy of    13
14   the deposition exhibits?                            14          I, AMANDA EGGERT, the deponent in the
15       MR. McINTOSH: Yeah, she'll give you the copy    15   foregoing deposition, DO HEREBY CERTIFY, that I
16   of these ones. Do you mean these ones or the old    16   have read the foregoing -139- pages of typewritten
17   ones?                                               17   material and that the same is, with any corrections
18       MS. NADOW: The whole binder of exhibits that    18   thereon made in ink on the correction sheet and
19   we used.                                            19   signed by me, a full, true and correct transcript
20       MR. McINTOSH: I think Mr. Meyer should have     20   of my oral deposition given at the time and place
21   a copy of it.                                       21   hereinbefore mentioned.
22       MS. NADOW: I'm not sure that you passed that    22       DATED this________day of_____________, 2019.
23   on to him quite yet.                                23
24       MR. McINTOSH: He should have got it from the    24                _________________________
25   court reporter.                                     25                    AMANDA EGGERT


                                         Page 138                                                  Page 140
 1       MR. CONDRA: Yeah, he's got to get it from        1              CERTIFICATE
 2   the court reporter. We can go off the record if      2   STATE OF MONTANA )
 3   you want?                                            3                  ) ss.
 4       MR. McINTOSH: Yeah, we can go off the            4   COUNTY OF GALLATIN )
 5   record.                                              5           I, Marla Jeske, Court Reporter - Notary
 6                                                        6   Public, CSR, in and for the County of Gallatin,
 7            (Whereupon, the taking                      7   State of Montana, do hereby certify:
 8             of this deposition was                     8           That the witness in the foregoing
 9             concluded at 3:16 p.m.)                    9   deposition was by me first duly sworn to testify
10                                                       10   the truth, the whole truth and nothing but the
11              SIGNATURE RESERVED                       11   truth in the foregoing cause; that the deposition
12                                                       12   was then taken before me at the time and place
13            * * * * * * * *                            13   herein named; that the deposition was reported by
14                                                       14   me in shorthand and later transcribed into
15                                                       15   typewriting under my direction, and the foregoing
16                                                       16   pages contain a true record of the testimony of the
17                                                       17   witness, all done to the best of my skill and
18                                                       18   ability.
19                                                       19           IN WITNESS WHEREOF, I have hereunto set
20                                                       20   my hand and affixed my notarial seal this ____ day
21                                                       21   of __________________, 2019.
22                                                       22           ______________________________________
23                                                       23           Notary Public for the State of Montana
24                                                       24           residing at: Bozeman
25                                                       25           My commission expires: February 04, 2023


                                                                     35 (Pages 137 to 140)
                          BRIDGER COURT REPORTERS, INC.
                                  (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 36 of 57
                                       AMANDA EGGERT
                                                                                 Page 141

        A            116:2,18,20       afternoon 33:19      106:25             63:7,14 64:1,2
A-L-L-E-N            117:8,10,14         33:23 34:1       angle 58:25          67:24 70:24
  125:10             118:15 119:10       87:2,4,5 92:4      74:22              71:7,13,18,25
a.m 1:19 35:1,18     119:17 120:6,9      93:3 97:18       answer 6:4,23        72:3 73:3,8
  35:22 36:1,3,9     122:3,5,14        afterward 103:7      7:6,7,12 19:25     74:5,6 75:13
  78:13              123:3 125:18        118:14             82:13 103:4,5      76:10,15,25
ability 24:13        130:5,13 131:5    ago 4:21,22 6:12     105:24             84:13 85:7
  31:2,25 140:18     131:7 132:4,18      44:8 122:13      answering 7:4        105:11,15
able 16:9 41:11      132:18 133:19     agree 32:10        anybody 75:9         112:19 123:6
  96:15 116:12       134:3,11            47:23 81:17      anymore 99:9         125:12
abrupt 54:21       accidents 91:17       100:14,22          134:19           area's 56:12
  74:21            account 99:8          101:5 102:1,13   apologize 83:8     areas 50:14
Absaroka 13:17     accurate 7:17         102:16 103:1       83:12 120:25       105:8,9 125:20
Absarokee            12:18 78:8          105:20 112:7     apparently         arm 120:10,18
  13:18              100:25 115:3        112:17,22          95:25 127:17     arrangements
absolved 118:21    acknowledged          114:18           appear 18:12         137:5
abundance            103:8             agreed 33:24         32:4 69:17       arrival 41:17
  79:15            acquaintance        agreement          APPEARAN...        arrived 63:21
accept 84:4          121:15              108:21             2:1              arriving 32:15
  100:22           act 118:17          ahead 66:24        appearing 1:15     article 3:21 19:2
access 71:12       action 119:16         67:2 70:3          2:2,7,13           124:22,25
  72:1 94:25       actions 100:23        88:12 103:4      appears 49:5         125:4,16 127:5
  99:9               102:14 103:10       104:23 120:16      54:1             articles 17:17,22
accessed 38:5      activities 120:19   aid 76:17 92:8     approach 129:4       123:17 128:18
  46:6               120:20              93:14            approached           128:18
accident 4:23      activity 73:2       air 82:23            105:21           aside 107:8
  5:12 17:19,22    actual 42:19        airport 122:11     appropriate        asked 22:24
  18:24 25:16        104:7               122:12             83:18 85:25        23:17 75:19
  28:5,6,10        Adams 126:22        Alaska 15:11,15      105:7              76:1,3 83:14
  33:18 40:19        126:24 127:4      allegation         approximately        87:3 92:2
  42:1,9,19        add 131:8             113:11 123:14      16:18 17:4         104:5 120:24
  49:14 50:11      addition 21:16      allegedly 128:4      32:21 38:1       asking 49:15
  54:6 62:19,20      65:1 90:5         Allen 24:2 125:6     66:13 67:7       aspects 58:25
  63:18 65:20      additional 69:15      125:9            April 93:11,21     ass-over-teake...
  68:20 75:15      address 4:14        allow 31:13          93:25 94:17,23     82:23
  86:7 87:1          98:3,7            Alpaca 97:22         116:24           assisted 128:16
  91:17 95:7,12    adept 119:10        Amanda 1:12,15     area 28:16 34:25   associate 17:15
  99:12,16 100:7   adequate 125:19       3:1,20,24 4:6      39:22 43:18      Association
  100:15,18        Adventures            4:13 5:17 92:1     47:11 48:12,23     11:11,14
  103:7,13,19        13:18               95:24 97:16,20     50:8 51:3        assumed 79:6
  104:1,3,7,11     advisable 70:2        127:12 139:14      54:12,16 55:22     115:24
  104:21 106:1     affect 7:23           139:25             55:25 56:3,19    attending 11:7
  109:17 110:4     affirmative 52:2    Amanda's 3:12        56:20 57:2,7     attention 56:8
  112:8 115:12       52:4              America 3:14         60:1,16,17         56:10
  115:14,17,22     affixed 140:20        11:11              61:4,7,23        attorney 2:2,13
                   afforded 122:21     amount 64:5          62:13,24 63:2      5:14,16,25

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 37 of 57
                                   AMANDA EGGERT
                                                                             Page 142

  19:24 22:8     107:19 113:6        75:14              87:15 115:19      61:14,19 66:22
  108:15         114:23,24         beneficial 44:2    binder 137:18       70:6 72:22,25
ATTORNEYS        122:11 123:23     benefits 127:22    binders 31:7        77:23 99:23
  2:7            129:20              128:6            binding 130:24      101:15 104:9
attributed      background 8:1     best 21:5,9          132:8,10         boundary 93:3
  118:14         24:8                29:23 30:2       bindings 31:9,11   bounds 100:25
August 10:23    barring 108:20       31:2 41:10,13      95:6 130:4,14    bouts 116:14
  11:3 95:23    base 32:15 36:19     46:5 54:9          131:4,4,16       Bowl 24:20
author 132:11    38:14 71:18,25      65:22 66:18        132:3,6,16,17    Box 2:10,16
available 96:4   75:13 76:10,14      67:5 74:7          132:25 133:6     Bozeman 1:18
  97:17          76:25 85:7          104:7 110:19       133:18,21,22      2:11 4:15
Ave 4:15        based 15:18          140:17             133:25 134:1,7    16:24 17:7
Avenue 1:17      45:2 57:4         Bethany 85:21        134:11,14         86:9 97:19
  2:10           58:14 133:24      better 114:13      bit 7:25 9:10       107:11 117:15
avoid 30:4 54:20basic 86:14          116:9 124:1        21:24 29:15       117:19 122:11
  71:24         basically 9:7      beverage 15:9        30:14 60:2        128:1 140:24
award 106:25     20:11             beyond 46:9          61:21 70:6       Brad 2:15 3:2
  111:1         bean 29:23,24        132:19             71:12 92:25       52:13 129:22
awarded 107:6    30:2,2            bifurcated           94:24 104:14     break 19:8 33:8
aware 23:24     bearing 21:21        111:12             115:5             50:3,4 51:6
  27:13 30:20,22 81:16             big 1:8 2:7 3:18   black 31:6,7        82:1 88:1,5,10
  30:25 52:11,14becoming 23:10       3:21 14:19         65:3 78:2         88:12,21 94:24
  61:6 107:10    124:9               16:14,17,20,23     102:4 112:11      129:14
  110:21 111:5,8began 91:18          17:2,6 19:19       134:9,14         breaks 101:2
  121:4 127:23  beginners 12:9       21:14 24:17,22   Blackfoot 13:13    breathing 41:12
  132:2,8,15     12:11               24:23 26:4,10    blame 70:17        brief 19:13 51:9
  133:17,22     beginning 1:19       26:19 27:1,7       104:10            88:14 122:15
awhile 66:8 69:4 51:19 52:19         27:12,17 32:4    blamed 104:20       129:16
  116:20         107:5               32:18,22 36:19   blog 132:8,21      briefly 61:22
                BEHALF 2:2,7         53:8 60:6        blue 3:17 67:1,2   bring 18:5,20
       B         2:13                70:17 79:18        68:9,17 73:13     92:3 94:8
B 3:3           behavior 118:13      92:16 95:3         73:14 77:20,21   brings 119:13
back 10:6,21     118:18,25           97:6,21 98:21    board 128:15       broken 78:22,24
 19:16 23:9     belief 36:10         98:25 104:10       135:2            brought 19:9
 29:14 31:6      131:3               104:20 105:4     boarded 44:5        20:4 34:16
 36:16 51:12    believe 5:23         106:20 109:9     Bob 96:14,17       bruise 25:12
 56:23 59:1      7:16 14:2 17:7      109:18 110:5     bone 120:12         51:2
 60:13 61:7      28:17 33:24         113:17,20        book 29:3          BS 49:16
 64:8 69:4 71:7  40:7 59:11          114:16 117:2     booking 86:11      bull 48:3
 71:15,24 72:2   68:7,10 73:16       121:5,13         booth 97:22        bushes 101:17
 72:19,25 74:24  82:7,25 112:3       122:18 123:14    boots 31:8          101:19,22
 82:4 88:2,9,17  114:10,11         Biggest 3:14       boss 33:24 86:24   busy 94:25
 90:18 91:7      118:6 119:11      bikes 119:20       bother 118:8,23    Butte 1:3 21:17
 92:8,16,25      122:22 128:25     biking 96:10       bothered 120:11    Buzz 23:23
 95:15 96:2,14 bells 130:18        Billings 8:3       bottom 43:19,21    bystanders
 97:3,15 98:1   belongings           41:18 86:9         44:3 59:17        114:2,4

                     BRIDGER COURT REPORTERS, INC.
                             (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 38 of 57
                                       AMANDA EGGERT
                                                                                   Page 143

        C             106:9 111:22       71:4                68:17 73:8        coffee 19:11
C 140:1,1             111:25 112:1     Challenger            75:1                107:10
cafe 8:25             112:22 113:2       24:20 35:6        circled 68:9 73:4   coincidences
call 70:21 85:23      113:11,16,20       38:4,14,18,20     civil 1:20 136:10     103:16
  87:20,20 95:18      121:2              38:25 39:6        claim 13:5 56:20    collar 120:12
  95:20 125:5       catch 94:21          43:3,7,9,12,18      57:7 111:22,25    colleague 23:5,6
called 4:7 83:10    caught 66:6          43:19,21,22         113:1 121:5         35:3 43:2
  85:22 86:4,22     cause 1:7 104:3      44:5,10,11,15     claimed 127:19      colleagues 19:1
  86:24 98:17         104:11,20          44:17,19,21       clarifications      collect 75:14
  124:4               140:11             45:4,9,13 46:2      135:12            college 8:9,10
calling 85:16       caused 54:18         46:4,6 47:2,9     clarity 55:13         11:9 14:15
calls 76:11 85:12     131:19 132:4       47:25 48:13,22    Clark 8:9,15          15:7
canoe 8:24 9:1        132:18             49:8,17 50:18       13:12             Colorado 23:7
cans 36:25          cautiously 69:25     50:24 53:17       Clark's 15:10       Colored 3:15,17
capacity 118:9      caveats 102:2        54:3,6,24 55:7    class 126:21        come 25:11
car 4:23 122:16     Center 23:9          55:11,19,22       clean 7:2 84:14       29:14 33:25
card 76:20          CEO 109:8            56:21 57:8,10     clear 33:17           34:18 68:19
cardiovascular        124:4              61:14,19 62:2       52:12 79:3          88:2,9 92:10
  118:9             certain 37:3         62:13,25 63:6       83:20 91:5          92:18 93:12,21
care 25:8,9,15        44:20 56:22        71:11,16,21         107:6 124:25        94:18 121:21
  76:6 87:12          57:4 59:24         79:15,18            127:11 129:24       123:25
  103:18 107:8        68:20 97:8         125:12              136:14            comes 20:11
  107:11 108:19       100:17 119:17    challenging         clearly 54:15         27:22 119:5
  122:21 127:22       128:1 131:24       110:13,19           90:20             coming 46:11
  128:6             certainly 30:21      129:2             client 89:10          48:19 55:12,23
carefully 90:13       72:12 96:3       chances 107:15      climb 119:22          57:12 62:14
Carol 3:24          certainty 49:21    Chandra 23:22         120:1,3             71:7 72:2
  126:19              50:16 67:9       change 30:15        climbed 120:5       commission
carved 104:15       CERTIFICA...         60:9              climbing 120:8        140:25
case 5:14 35:21       139:1            changed 82:12       climbs 119:20       common 45:25
  65:18 81:16,18    certification        119:18              120:23              79:17
  83:19 108:4,8       12:7             changing 30:22      Clinic 41:18        communicated
  111:6 130:24      certified 12:5     characterize        close 23:15 36:3      99:1,6 117:12
Casey 95:3          certify 139:15       124:1               60:19 68:2        communication
cat 38:24 39:4        140:7            charge 76:10          105:4,6             95:23 98:24
  50:20 58:1,4,7    cetera 125:20      chase 109:18        closed 56:3,5,6     communicatio...
  59:3,7 60:7,8     chair 24:21          110:4               56:13,20 57:2       90:24 91:4,10
  60:12,21 66:2     chairlift 32:15    check 33:6            57:6 60:17          91:13 97:5,9
  66:5 68:23          36:1 44:1,5,15     87:25 88:20         61:4,23             98:21 99:10
  73:24 74:1,9        46:7,12 47:2,9   Chico 34:8          closer 75:5,8       community
  74:19 79:25         47:25 48:1,19    choice 71:23          120:4               21:14
  80:2,13,17,19       48:23 49:8         106:12            clump 72:23         companies 4:24
  82:20,21 100:9      54:12 55:23      chose 72:2            73:1                15:14
  101:16,19           57:13,16,21      Chutes 25:1         clumps 101:21       complain 51:3
  104:15 105:21       61:14,19 62:3    Cindy 23:20         coat 75:6           completed 77:15
                      62:14 63:6,19    circle 68:6,12,12   code 110:11           78:16

                        BRIDGER COURT REPORTERS, INC.
                                (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 39 of 57
                                      AMANDA EGGERT
                                                                                Page 144

completing 78:5    confirm 39:2         20:12 24:1         79:18 80:14      course 6:18,25
complicate         confrontation        34:17 60:23        81:1,18,21         30:6 45:19
  106:20             110:9              61:2 64:9          83:22 84:21,22     71:3 76:12
complies 29:6      congratulations      87:10 122:16       84:25 85:1,4,5     84:10 108:4
  35:10 36:17        94:6,10            124:13 127:25      85:9 87:7 91:8     124:8 129:15
  38:7,23 39:16    congress 127:8       128:2,8 131:14     91:21 98:23      courses 9:12
  43:15 46:19      connection         conversations        104:22 105:17    court 1:1,21
  47:5,18 48:6       115:23             20:25 90:19        105:22 106:1       6:25 52:5,6
  49:2 58:3        consent 52:10        99:17 103:24       106:12 109:14      137:5,25 138:2
  60:14 62:23      consider 30:15       104:25 107:1,9     109:19 110:15      140:5
  63:25 66:23      considered           107:13 108:12      111:11 112:20    cover 105:3
  99:21 101:14       29:25 72:21        121:25 132:24      115:8,9,14,15    coverage 71:2
  107:20 112:13    considering        cool 94:1,3          119:20 125:1,2   covered 64:7
  135:25             39:7             coordinated          125:4 127:14       72:7
comport 35:24      consistent 47:10     34:11              132:22 133:1     coworker 85:20
computer 42:13       58:15 59:13      coordinating         133:16 134:20    cranio-sacral
  81:7               64:4               96:14              134:21 135:18      97:17 98:18
concerned 71:21    consistently       copy 18:3 89:16      139:19           crash 70:19
  79:3               32:11,16           95:9 124:22      correction 139:2     82:13 114:7
conclude 62:8      contact 80:22        136:22 137:9       139:18           crew 14:11,12
  135:5              85:17,22 86:2      137:11,13,15     corrections          14:13 93:18
concluded 138:9      87:13,24 95:9      137:21             139:17           crews 13:22
conclusion           96:21 126:3      corner 66:22       correctly 11:22      14:10,11
  132:1              132:11           correct 7:15         41:20 96:25      critically 104:14
conclusions        contain 140:16       8:15,16 9:21       100:10 104:19    criticism 28:19
  103:3            contend 79:20        9:22 12:9,25     correspondence     crowd 74:6 75:1
condition 87:12    contention           13:1 17:10         3:24 18:25       Crowley 1:17
  116:7,16           72:12 132:3,16     18:13 20:22        92:14 93:11        2:9 111:10
conditions 24:18   context 47:3         22:5,11 26:5       96:23 126:16     CSR 1:21 140:6
  30:23 37:16,21     122:6 131:8        27:2,5 29:17       127:10           current 35:3
  39:7 62:10       continue 135:8       29:18 30:6,13    Cottonwood           36:1,10 37:11
  65:21 69:19,21   continued 76:9       31:1 32:18         23:8               37:14 38:3,13
  70:22 71:6       continuously         38:25 40:4,21    Couloir 24:22        38:17 39:6
  79:8 104:24        10:9               41:9 42:3          24:23              121:12 123:5
  105:2,5          contractor 33:4      44:12 45:5,20    counselor 21:23      123:13
Condra 2:15 3:2    contributed          45:24 48:19        51:16            currently 15:4
  52:12,13,24        102:14,17          53:6,25 55:7     countersuit          120:2 134:3
  129:12,19,23       103:1              57:14 59:8,11      111:10,11        Curtis 98:4
  138:1            control 19:4         59:18 61:15      country 31:6       custody 19:4
Condra's 136:2       25:19,23 30:5      62:15 63:8       county 5:10,11     cut 7:5
conduct 126:5        30:7,10 69:17      65:12 66:2,3       140:4,6          cuts 30:17
conference 34:6      74:16 79:25        70:1,4 71:4,8    couple 27:10,11
  34:7 115:24        80:13,17 82:19     71:19,25 72:3      35:7,8 64:8             D
  117:11,18          102:12 125:19      72:7,10 74:6,7     84:13 94:4,21    D 3:1,3
confidence           131:19 135:1       74:9,12,16         99:15 119:25     D-U-M-A-N
  118:11,24        conversation         77:18 78:14        135:11            5:21


                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 40 of 57
                                      AMANDA EGGERT
                                                                                 Page 145

dad 76:11           31:18 32:1,17     deponent              115:10             70:14
Dale 2:15           33:11,19 34:3      139:14             devoted 108:9      distribution
data 26:22          34:10,21 35:17    DEPONENT'S          Diamond 31:7,7       96:7
date 70:25 77:25    35:18 36:1         139:1                134:10,15        DISTRICT 1:1
 97:14 115:16       40:3,20 41:1,1    deposed 4:22        Dictator 25:1        1:2
 130:5 133:19       41:14 44:6         6:11 23:18         died 85:24         DIVISION 1:3
 134:2              45:9 48:13        deposition 1:11     different 39:3     Dixon 96:14
dated 3:12,19,22    54:24 55:18        1:14 3:11 4:19       58:11,18 75:21     97:7,9
 40:20 139:22       74:20 109:23       5:25 6:9 19:23       131:12           Dixon's 98:7,15
dating 31:17,20     113:3,8 114:19     22:5 23:14,25      differently        document 18:15
 31:22 115:14       115:7 117:13       24:6 29:4 40:8       117:8 118:17       40:2,2 77:17
 115:25             117:17,25          52:16 53:1         difficult 44:11      81:7
Davis 23:24         125:12             65:7 67:15           71:12            documents
day 1:18 24:17     decent 24:18        77:7 84:3          diligence 83:15      18:12,16,20
 26:23 27:4        decide 86:10        90:15 108:23       diminished           19:9 20:2,4
 32:11 33:18       decided 34:18       124:17 126:9         118:10             22:24 39:25
 36:11 37:17        87:4 129:3         137:3,12,14        dinner 117:14        83:13,24
 38:5 40:18        decision 28:24      138:8 139:15         117:19,19        doing 8:21,23
 42:9 43:7 45:5     109:17 110:4       139:20 140:9       direct 73:25         14:8 15:4 76:6
 46:6 75:11        Defendant 2:7       140:11,13            102:12             92:20 94:24
 79:1,14 86:15      2:13 52:13        describe 24:13      direction 25:24      95:12
 86:21 87:23       defendants 1:9      31:24 34:21,22       108:21 140:15    doubted 110:25
 92:22 93:25        1:16 111:6         40:15 44:23        directly 81:18     downhill 31:13
 94:2 95:1         define 102:21       61:1 69:6,12         107:18 111:7       67:21 80:2
 100:6 103:10      definitely 50:19    72:16 74:18          113:4              82:21 84:20
 114:22 117:21      55:13 70:23        79:8 126:14        director 87:11       112:18
 124:6 125:18       79:14 113:4       described 103:6     discounted         draw 65:15 67:2
 127:24 132:17      122:4              103:15 117:11        34:17              73:12,22
 134:10 139:22     definition         describing          discuss 90:15      drawn 110:10
 140:20             102:25             79:21 103:12         106:17 107:15    drew 74:4 75:1
days 12:19,20      definitive          104:11,20            108:7,10,14        130:17 135:17
 12:21 15:24        131:25            description           110:17 131:10    drove 34:25
 16:1 26:12,14     definitively        28:12 82:17        discussed 20:13    due 83:15
 26:16,18,19        100:21            descriptive           22:19 23:1       Duke 31:12
 27:7 80:25        degree 10:11,13     64:25                61:22 107:11     duly 4:7 140:9
 87:14,18 96:19    degrees 31:3       design 130:24         108:19 110:22    Duman 5:17,18
deal 42:20         delineate 54:15    despite 71:6          113:10 122:15      5:22
dealing 69:4       demands 111:6      detail 21:3 34:22     123:13 128:24    Dynafit 111:19
Dear 109:7          111:18             61:2 69:12,14        131:6              111:21 130:1,3
decades 26:17      demonstrate         69:15 72:17        discussing 75:24     130:13 131:4
December 3:13       133:20             86:19              discussion           132:6,25
 3:22 10:19,25     deny 37:23         detailed 35:8         124:11 131:9     Dynafit's 133:24
 11:1,3 13:10      depend 41:11       details 86:14       dispute 53:13
 14:24,25 19:5     depends 48:14       107:3 121:24       disregard                  E
 26:20 27:3,8      depicted 49:25      122:15 128:15        102:22           E 3:1,3,3,3,3
 29:16 31:5,15      63:16 66:18       developed           distance 67:13      140:1,1


                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 41 of 57
                                     AMANDA EGGERT
                                                                              Page 146

e-mail 34:13         81:12,23          102:3,8        exhibit 3:3,4,4,5     135:23
  98:24 99:7,8     eleven 32:22      Eric 109:7,7       3:5,6,6,7,7,8,8   exhibits 3:11
  100:4,12 108:3   emailed 95:3        124:4,8,11       3:9,9,10,10,11      29:4 70:22
  117:13 121:7     emergency         erratic 118:13     3:12,14,15,17       137:12,14,18
earlier 21:25        85:21             118:18,25        3:18,20,21,24     exist 45:17
  22:24 34:5       Emerson 87:10     error 22:9         29:5,7,10 35:9    expect 22:21
  42:7,10 43:2       87:18 88:24     Ersin 96:13,21     36:16,18 38:6     experience
early 31:23          89:23 90:17     especially         38:8,10,12,21       26:10
  37:18,21 39:7      91:8,11,23        118:13           38:22 39:5,12     experienced
  62:10 70:22        94:15 97:3      Esq 2:4,8,9,15     39:15,17,22         133:1
  71:2 79:1,17     Emily 121:17,18     3:2,2            40:7,9,12,16      expert 13:5
  93:22 104:24       122:4           establish 65:18    41:8 43:14,16       24:14 43:12
  105:1,5 116:6    emotional         estimate 64:15     44:9,23 46:17       44:10 112:2
Earth 85:19          116:14 136:9    et 125:20          46:18,20,23         113:12 115:2
easier 89:14,19    employee 15:17    ethical 129:5      47:4,6,8,12,15      130:24 136:5
easily 116:15        89:10 90:20     ethics 126:22      47:17,19,24       experts 43:13
  118:12             124:15 125:6    evening 96:18      48:5,7,11 49:1      44:11
eastern 35:21      employees         event 15:13 96:6   49:3,19,20,24     expires 140:25
editor 15:3          107:11 108:17     99:2             50:6,7,14 53:2    explain 28:3,9
  17:15,16 129:2     108:20          events 96:12       53:6,8 55:5       explained 28:5
editorial 96:5     employer 76:11    eventually 116:4   56:14,16,19,23    Explore 3:21
  124:5 125:7        85:19 86:1      Evi 97:7,9,16      56:24 57:2          95:2
effect 61:5        EMT 9:21,23       evidence 35:20     58:2,5,21         Explorer 109:9
  110:12 122:19    encouraged          65:18            59:10,16 60:5     expressed 28:7
effectively 28:8     127:21          exact 49:10 55:1   60:8,13,16,21     extensive 119:6
Eggert 1:12,15     ended 14:7          74:22            62:22 63:2,14     extensively 21:4
  3:1,24 4:6,13      54:22 67:25     exactly 6:19       63:23,24 64:2     extent 61:8 79:2
  4:14 23:20,21      68:3,13           29:12 49:25      65:5,5,8,11,15      103:19 107:12
  23:21,22 51:13   ends 66:11 93:1     57:1,21 63:17    66:15 67:16,20      122:7
  53:5 83:21       engage 120:20       67:7 70:14       68:10,18 69:24
  84:7 88:17       engaged 94:11       104:8 121:1      71:19 72:5                 F
  92:1 97:17         116:4             133:2            73:4,7,8,11,12    F 3:3 140:1
  129:11,22        enjoy 110:9       examination        73:15 74:5        Facebook 3:24
  136:17 137:2       136:11            1:11,15 3:1      75:2 77:8,12        127:16
  139:14,25        enjoyed 116:19      4:10 129:18      77:12 78:11       fact 62:6 103:17
Eggert's 3:20      enrolled 10:22    examined 4:8       79:21 80:3,5        106:19
either 32:14       entire 108:2      example 30:11      80:25 81:17       factors 30:17
  41:3 49:7,16     entirely 118:21   exchange 124:7     82:5 84:14,17     facts 121:4
  49:18 50:14        129:6           exchanging         99:19 101:12        132:2,15
  54:13,15 64:14   entirety 110:25     36:25            107:19 108:24     fair 130:1
  73:1 86:9        entitled 3:14     excuse 8:18 22:4   109:3,4 112:12    fairly 54:14 61:3
  111:23 116:23      89:12 90:8        41:1 44:10       123:23 124:18     fall 14:7 50:21
  121:25 126:7     entry 81:19,24      45:22 84:20      124:22,22           50:22 51:1,4
ejected 131:21     Environmental     executive 124:6    125:16 126:10       56:2 58:19
ejecting 131:18      23:9            exhausted          126:14,15           101:4
electronic 81:4    equipment 31:4      116:15           127:11 135:16     falling 25:12


                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 42 of 57
                                         AMANDA EGGERT
                                                                                 Page 147

   54:22            filed 20:11 21:12    Fleck 1:17 2:9       127:1            125:23
falls 101:3            21:15 24:17         111:10           friends 23:15,16 gist 132:12
familiar 6:12          104:19 106:15     flying 122:11        23:25 31:19    give 7:17 21:9
   23:16 32:7          107:14 109:25     follow 73:9          99:15 103:7,13   64:18 81:12,23
   39:8 44:18          110:7,14            95:15              103:21 104:3     87:4 93:8
   87:11 111:20        111:10,18         follow-ups           104:21           95:18 97:14
family 23:15           113:19 127:8        135:11           front 29:3,7       137:15
   103:7,13,22         128:5             followed 122:22      38:10 40:13    given 29:20
   104:3,21         filing 106:14,18     following 4:1        46:20 47:6       53:20 64:5
   118:16,16          107:1                124:6              65:11 69:25      69:19,20,22
far 70:12 79:5      fill 77:1,5          follows 4:8          84:15 99:20      80:19,22
   134:25           filled 76:19,23      food 15:9 36:25      100:8 101:13     106:20 125:19
Farmers 97:21         85:8               foot 64:16           112:14 135:16    139:20
fast 32:10,12       finally 94:4         force 79:4,6       fucking 82:24    gives 20:15
   63:20 69:11,13   find 66:8 87:14        131:18,21        full 11:2 82:4   Glad 96:15
   80:21 100:7,10      88:23 95:20       foregoing            139:19         go 6:15 8:4 10:8
   100:15,17           133:25              139:15,16        fully 118:3,7      15:22 34:9,14
   103:9,14,22,25   finish 6:20 7:7        140:8,11,15        119:2            34:24 35:11
   105:23 106:3     Finn 11:9,12         Forest 9:13        funnel 112:4       38:8 43:8
   112:8 125:18     fire 13:22 14:10       13:21 14:4,8     funnels 71:15      51:12 56:1,23
faster 32:13        fired 123:24         forgot 97:23       further 59:22      83:3 88:12
   69:18 70:4       Firm 5:23            Fork 13:12           60:8 67:21       89:20 90:17
father 85:17,22     first 4:7 8:1 9:12     15:10              90:15            98:10 103:4
   85:23 86:2,4,6     9:14 35:8          form 98:17                            104:23 107:19
fault 101:7,11        36:11 38:2,3       format 22:23               G          111:2,7 115:16
   102:1,7 133:25     41:11,15,19          81:10            G-I-A-N-E-L-...    120:16 129:20
Fe 14:17              44:16,20 45:8      former 99:15         18:1             138:2,4
February 31:23        45:10 46:2           121:12,14,15     G-O-L-D-B-L... goes 74:23 96:5
   91:19 92:14        48:24 49:8,19        123:6,14           24:4             130:22
   116:6 140:25       50:18 51:15        forth 91:7 97:3    Gallatin 5:10    goggles 64:22
Federal 1:20          53:17 54:2,4         97:15              32:21 117:3      65:3 76:5
feel 6:12 29:21       54:24 55:11        forward 93:17        140:4,6          78:22,24 79:4
   60:1 134:18        60:6 71:24         found 67:7         gather 93:13     going 6:19 10:20
feels 118:9 119:9     73:15 76:17          112:19 134:22    gathering 76:4     11:2 19:7 40:6
feet 36:23 58:1       78:20 81:3         founder 126:23     gauge 65:21        41:16 52:6,8
fell 66:7             85:13 91:5         four 13:21 23:23     123:2            54:21 59:1
fellowship 14:16      92:8 93:14           70:20 122:5      gear 30:16 64:21   62:3 65:5
felt 71:1 116:16      97:13 107:22       free 26:4 126:23   general 22:20      67:19 68:3
female 64:11          109:3,13,16,21       127:4              76:5 122:7       77:11 82:4
fence 100:8           122:4 140:9        freelance 15:2     generally 30:4     83:16 84:8
Fewer 27:9          five 24:10 26:12     frequently           60:1 62:11,18    87:5,6 95:19
figure 93:9 96:3      26:16 70:20          104:6,25           102:10           96:8 97:21
   97:24              75:4 114:1         freshman 8:10      getting 25:12      98:15 113:7
file 5:2 21:13      flagged 45:18        friend 23:23         56:8 94:24       123:23 125:3
   81:4,12 127:21   flagging 56:10         76:1 116:3       Gianelli 3:22      126:13 129:25
   129:3            flat 9:5 74:23         121:14 126:24      18:1 124:3,23    136:15,16

                        BRIDGER COURT REPORTERS, INC.
                                (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 43 of 57
                                     AMANDA EGGERT
                                                                                 Page 148

Goldblatt 24:2,4    54:10,11 76:12   heading 38:17       highlighted         ice 120:23
good 7:25 35:5      92:10            heads 93:9            99:23 109:13      ICU 119:5
  43:5,7 62:11     hand 14:11,11     Headwaters            110:24            idea 34:14 68:21
  92:18 93:10       14:13 65:4         24:20             Highway 32:23         85:18 134:13
  94:20 95:1,1      67:1,19 77:11    health 62:7           53:22,23 54:11    Ideally 30:24
  95:22             90:1 109:2         102:22,23           58:21 62:19,21    identification
gotten 39:5         126:13 136:19      103:18 107:8        65:16 67:22         40:10 53:3
grab 19:12 51:7     140:20             107:11 108:16       68:22 74:9,19       65:9 67:17
grade 120:1        handed 18:16        108:19 127:22       84:20,21            77:9 108:25
graduate 8:6,14     77:4 96:17         128:5               112:18 113:2        124:19 126:11
  10:18            handful 114:2     heap 104:9            121:1             ignore 129:6
graduated 10:9     handing 40:12     heard 35:5          hikes 120:22        imagine 23:22
  10:24 13:9,20     124:21           hearing 21:18       hill 38:18 100:24     119:7 122:6
  14:15            handled 29:2      heated 124:7,10     hired 17:14         immediately
gratitude 28:7      124:13           heel 133:5          hit 79:13 80:1        50:8,11 62:25
gray 70:24         happen 106:24     held 34:8             82:9,21,22          68:19 69:1,9
great 93:23 94:3    122:10           heli 15:11,15,22      100:9 101:10        100:18 103:18
  94:18,20 96:9    happened 28:6,9     16:2,9              111:24 112:5        118:14 119:8
  98:5              34:22 41:13      Heli-Ski 15:19      hitting 80:1,14     impact 21:13,22
greatly 135:6       42:8 57:19       helitack 14:12        82:20 106:8       impacted 82:14
green 91:20         59:12 60:4       hello 93:13         hold 130:23           119:7 120:9
grew 8:2,3          63:18 70:7       helmet 29:17,19     honest 78:4         impacting
grocery 127:25      72:16,17,19        64:21 65:3        hope 92:19 93:4       120:12
grounding           74:25 76:24      helmets 62:5,6,9      94:23 95:11,24    impairing
  136:10            82:7 83:1          103:18              96:7                119:12
group 28:23         85:11 122:20     help 19:11 50:2     hospital 18:23      important 69:23
  54:20             132:10             96:1,11 107:23      25:9 40:18          128:25
grow 24:11         happening           123:20 127:3        42:5,18,19,20     in-flight 86:11
Guardians           23:16 44:24        127:22 136:6,7      86:9,10 114:23    inappropriate
  85:20            happens 70:20       136:9               115:19,20           90:6
guess 26:11,16     happy 94:7        helped 75:14        hot 34:8 117:22     incident 85:14
  52:1 68:3         136:20             76:10 92:19       hour 1:19 38:2      include 24:1
  70:16 82:16      hard 21:2 48:1      128:9,12,17         76:13,13 92:10    including 30:15
guide 9:1 13:12     58:24 66:16      helping 94:19,25    hours 41:17,18      incomplete
  13:15,23,24       68:1 70:14         136:4               65:19               52:21
guided 8:24         89:15 116:18     helps 30:21         house 16:24         incorrect 5:7
Guides 15:19       Harned 5:8          65:21               87:15 98:10,16    indicate 103:9
  16:2              121:17,19        hereinbefore          130:9 134:5       indicated 123:3
Gullies 25:3        122:1              139:21            hung 33:14          indicating 56:4
guys 92:17 93:8    hazard 101:6      hereunto 140:19     hurt 41:4             61:23 65:23
  93:13 96:7,15    hazards 13:3      hi 92:1,7,15,18     hurting 16:10         73:18 101:18
                    30:9 71:23         92:23 93:12       husband 130:4         121:8
       H           he'll 92:25         94:23 95:11,14    husband's 23:5      indoors 119:24
H 3:3              head 6:24           95:24 97:16                             119:25
half 12:20,21      headed 33:17      high 8:4,5,8 9:11           I           industry 15:9,10
 16:1 44:8          92:24 97:18        13:25 26:13       Ian 2:8 3:2           126:17

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 44 of 57
                                      AMANDA EGGERT
                                                                                Page 149

info 95:9 96:21    interacted 76:12   January 3:22       jury 130:23         87:16
information          91:13 127:7        17:8 31:23                          knowledge
  85:22 86:2       interaction 55:3     116:6                    K           23:11 24:7
  89:5,11,12         55:6,15 59:12    Jeff 23:20         keep 70:8 72:2      65:22 123:9
  90:8,10,14         59:21 60:3       Jeske 1:21 140:5     84:7              134:8
  104:8 126:4        61:21 75:11      job 13:2 21:14     kept 71:7          knows 115:3,4
informed 52:6      interactions       jobs 11:14 13:11   kids 12:13,14       131:24
initially 104:12     91:14 124:9        13:19 14:14      kind 64:5 66:16
  104:16           interest 123:2       15:6,9             67:9 69:14               L
injured 16:12      interested 123:4   Joe 86:25            74:1             L-A-D-D 109:11
  25:7 27:4 45:4   interfering 90:9   John 1:5 2:3       kinds 22:23        lack 105:3
  49:6,18 50:15    intermediate         3:12 17:1        knee 122:23        Ladd 109:11,22
  50:23 51:1         12:15 32:2         18:23 19:4       knew 43:11           124:4 125:4
  53:24 55:3       Intermediates        20:9 28:2,5        45:19,21,23      landed 82:24
  58:22 64:3         43:13              31:14 34:25        75:19 79:2       landing 104:8
  65:16 69:7       intermittently       40:17 41:2,24      85:18 108:19     Lane 98:4
  81:1 103:23        14:1               49:5 50:20         108:20 110:14    large 101:16
  122:18           internal 133:24      55:3,13 56:4       129:1              121:22
injures 101:2      interpreted          56:11 61:20      Knight 130:20      larger 101:21
injuries 25:10       105:18             72:20 74:1       know 5:22,24       Larry 5:8
  29:20 79:2       intervention         75:6,7,14          6:2,19 7:6,10    Larson 5:6,8
  80:20 99:14        119:7              77:25,25 92:2      16:3,5 23:4,7    late 31:23 97:19
  103:15 118:3     interview 126:2      92:16 93:5,12      23:15,18 24:18     116:23
  119:3 122:8        126:5 127:9        94:1,3,7,12        27:3 32:4        laughed 61:20
  128:24           interviewed          95:4,5,10,18       33:16 37:4       law 5:23 23:9
injuring 74:12       125:25             99:12,15 100:4     44:14 45:25        52:10 99:23
injury 25:22       introduce 93:6       107:15,21          52:18 56:6         103:3 110:18
  26:1 30:4        introduced           109:25 111:8       59:6,9 64:20       119:16 136:10
  116:11 119:4       28:13              118:17 122:3       74:21 82:14      lawsuit 4:25 5:2
  122:23           introducing          122:10,13          83:25 84:17        5:9 6:2 17:18
ink 77:3 139:18      93:17              123:1 126:22       85:13,23 94:9      17:18,23 20:10
inpatient 115:21   introduction         126:24 127:4,8     100:20 105:23      20:14,22,25
Inside 120:3         28:2               132:11 133:9       106:9 107:17       21:11,15,20
insofar 136:9      intubated 41:3       133:22 135:1       110:11 113:14      22:17 23:17
instance 1:16      invested 116:3     John's 23:8          113:15 114:16      24:16 104:13
  101:1,3,9          135:2 136:12       50:11 76:5,11      114:24 117:7       104:19 106:15
  103:17           involved 4:23        87:12 91:17        118:15,20          106:18 107:2,7
instruct 90:6        23:11 82:14        109:17 110:4       120:8,10,25        107:14,16
instructor 11:16     103:17             122:3              121:11 122:21      108:22 110:1,7
  11:20 12:6,8     irregularities     journalism           123:10 125:23      110:13,15,19
  28:23 45:23        78:21              10:14,15           126:6 127:2        111:18,21
insurance 4:24     irresponsible        126:17,20,22       133:5,7,8,9,11     113:19 123:3
  62:7 108:16        33:20 124:13     Judy 5:6,8           133:12,15          123:18,21
integrity 129:5                       jumps 113:7          134:1,16,20        127:5,7,10,21
intend 130:23              J          junior 13:25         136:2,5            128:5,10,13,16
intentional 30:3   jacket 65:2          26:13            knowing 71:6         128:19,23


                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 45 of 57
                                        AMANDA EGGERT
                                                                               Page 150

   129:3 136:4         35:6 37:1,2      location 73:10       50:8,10 53:21  130:16,19
Lawsuits 110:10        38:18,25 39:6      75:10 117:24       56:25 58:11,13 133:9
lawyer 119:10          43:18,19,21,22   lodge 9:20 15:11     58:18 64:4    Manhattan 98:4
lead 125:6             44:10,11 45:4      15:17,19 24:12     67:23         manufacture
leapfrogging           47:22 48:15,15   log 68:2,4 82:9    lose 70:21 108:4 130:25
   70:7                56:11 57:10        82:14,15,24,25     108:8 131:19  manufacturer
learned 82:8           60:19 62:25      log's 82:12        lost 75:14 79:25 130:4
led 104:8 126:20       63:22 70:25      logistical 21:16     80:12,17,22   map 3:14 39:1
left 35:14 43:22       71:4 72:22,25      128:15             82:19 124:14   50:1 51:7 53:9
   46:4,6,11,15        79:16 94:8,19    long 14:20 15:20   lot 21:20 116:13 53:12,15
   47:24 48:15,18      101:1              16:20 19:7         119:5 124:14  March 92:15,22
   54:12 55:23      lifts 38:5 72:1       20:22 24:9       lots 37:18 96:9  93:2 116:24
   57:9,12 59:23    lighter 77:20         88:3 104:15      loud 6:23       mark 13:3 40:6
   62:14,25 63:7    Likewise 93:19        110:10 114:18    lower 60:2 62:20 65:5 125:20
   63:16 85:3,3,6   line 56:2 58:19       119:6              62:21 71:18   marked 28:16
   120:17              66:2,4,11 74:4   longer 124:15      luck 95:12       40:10 41:8
left-hand 59:16        79:7 139:2       look 19:8 35:9     lucky 122:20     51:4 53:3,6
   63:1,14 66:22    link 95:4             36:16 38:6,21    lunch 83:5       65:9 67:17,20
legal 136:5         lip 80:2 82:21,22     39:15 43:14      lunchtime 92:5   72:10,14 77:9
length 116:18       litigation 23:11      46:16 47:11      lungs 118:8,23   77:12 108:25
   121:21              108:16 134:23      48:5 49:1 50:6                    109:2 112:1,3
Lenin 25:5             135:4              56:14 58:2,9            M         113:12,16,21
lessened 118:20     little 7:25 9:10      58:21 59:13      M-O-N-S-O-N      123:7 124:19
   118:25              12:13 16:21        60:5,13 62:22     16:8            124:21 125:16
let's 7:25 24:8        21:23 29:15        63:23 74:2       Mac 2:9          126:11,14
   34:19 38:1          30:14 37:19        83:15,17 84:14   Magazine 14:17 Marker 31:7,9
   43:14 45:8          60:2 61:20         87:24 89:4,19    maintain 25:19   31:11
   46:17 55:21         70:6 71:12         93:17 96:24       25:23          markers 100:8
   62:1 83:3           93:22 104:14       99:19 101:12     maintained      Market 97:21
   88:10,13 115:5      114:21 115:5       112:12 130:10     101:1          markings 3:16
letter 3:12,20         131:8,18,21        136:16           maintaining      3:17
   18:22,24 40:17   live 16:14,20       looked 53:15        30:5           Marla 1:20
   42:7 45:7        lived 8:11 130:9      63:24 70:23      maintenance      140:5
   57:25 79:24         130:10,10          86:15 87:22       130:25         marriage 131:2
   109:5,22         lives 23:7 121:23   looker's 46:15     making 43:11    married 20:19
letters 42:4,10     living 16:22 17:2     48:15 57:9        85:12 111:18    20:22 21:1,21
   42:12,23            32:17,20,24        62:13,24 63:7     129:24          115:17
   136:17              34:12 115:7        84:18 85:3,3     male 64:10,12   Marx 25:5
level 12:7,8           116:21,25        looking 35:11      malfunction     massage 98:18
Lewis 8:9,14           117:4              68:7 69:14        102:8          material 139:17
Liberty 24:20       LLC 129:23            72:5,20 84:19    malfunctions    materials
life 27:13,18       loading 35:25         84:20 112:18      30:16 102:4     125:20
   28:15 106:20     loaned 95:25        looks 29:11        mall 93:16      matter 99:11
   111:3 121:22     locate 69:3           39:19 43:17      malleable 60:11  129:4 130:22
   121:22           located 57:22         45:3 46:24       mammoth 93:16 McIntosh 2:8
lift 24:21 34:17       113:5 134:3        47:10,21 48:2    man 75:15        3:2 4:11 6:7

                        BRIDGER COURT REPORTERS, INC.
                                (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 46 of 57
                                 AMANDA EGGERT
                                                                          Page 151

 18:10 19:15      Melody 24:1      34:3 36:5,13      83:1 99:12       money 107:7
 20:18 22:3       members          36:22 39:23       102:13,16         111:7,19
 40:11 51:11,15    118:16          40:25 41:7        103:1 113:10     Monson 16:8
 51:18,21,24      memory 7:23      44:5,15 45:3,3    116:7 118:23     Montana 1:2,18
 52:3,8,17,21      11:22 35:24     46:2 48:22        120:20 121:5      4:15 8:3,13
 53:4 65:10        47:10 58:16     49:13 50:15       121:19 123:18     10:22 13:9
 67:18 77:10       59:14 114:14    53:18,24 54:2     127:1 128:23      14:19 52:10
 83:20,25 84:5     114:15,21       54:8 55:16        130:13 132:3      86:12 98:4
 84:6 88:3,7,11    115:2 116:15    56:20 57:3,7      132:16            110:18 126:20
 88:16 89:7,18    mental 116:16    58:8,22 61:12    middle 64:6        126:23 127:4
 89:23 90:3,16    mentally 41:4    62:2 63:6 64:1    104:16            140:2,7,23
 91:1 103:4,11     116:13 119:12   65:16 66:24      Middleton         month 4:21,22
 109:1 124:20     mention 51:23    67:2,24 68:10     107:1,10,13       6:12 119:14
 126:12 135:11     51:24 103:25    68:17,22 69:1     108:19           months 15:21
 135:15 136:24    mentioned        69:1,6 70:3,12   Middleton's        17:4 90:25
 137:8,11,15,20    51:25 83:9,11   78:1 80:17        108:21            114:22 122:5
 137:24 138:4      102:7 107:4     81:1 82:18       Mike 2:19         morning 34:20
McMakin 114:7      122:13 127:24   83:22 98:12      mile 104:15        34:21 55:18
 114:8             132:7 139:21    100:4,6,14       miles 32:22        94:2,3 97:19
mean 7:13 30:1    mentors 29:22    103:14,22        military 10:3     Morningstar
 45:16 52:18       126:17          105:20 106:14    Milodragovich      62:20,21 71:18
 58:17 64:21      Meredith 16:8    106:18 107:15     2:15             Morris 2:9
 69:20 78:24      message 91:20    107:21 108:7     mind 25:11        mountain 9:20
 88:7 89:8         92:12 93:4      108:14 109:25     27:22 111:12      13:6 24:12
 102:19,20         107:21,23       110:14,18         128:5             32:8 39:9
 105:1 110:3      messages 88:23   111:5,23,25      mine 35:4 78:3     86:24 92:4,17
 120:2 136:7,8     89:3,9,17,19    112:19 113:7     minimize 129:7     93:16 95:1
 137:16            89:22 91:7,18   113:14,24        minor 25:10        96:5,10 102:11
Meaning 81:11      94:14 127:13    114:11,13,19     minus 120:3,4      104:16 105:5,7
 81:12             127:16 136:17   115:6 117:7,10   minutes 36:4       112:2,25
means 30:3         136:21,23       117:24 118:3     mirrored 65:3      119:19
meant 79:1        met 34:5 35:2    119:12,19        misrepresented    move 16:17,22
media 26:6         36:21 37:3,4,7  120:1 121:1       78:19             108:21 116:12
medical 9:8        93:25 94:12     123:9,20         missed 94:5       moved 8:17,18
 25:15 87:10       95:7 115:24     125:17,24        Missoula 2:16      10:6,21 16:24
 119:6             116:1 122:5     127:3,19 128:3    5:11,12 8:17      17:6,7 38:4
medications        133:10          128:9,12,17       10:6,21 11:15     82:11
 7:22             Meyer 1:5 2:3    131:3,15          13:16,17 34:12   MSU 15:13
medium 99:12       3:12 17:1,2     133:19 134:2,6    34:18 85:20      MT 2:11,16
meet 36:13         18:23 20:9,14   134:13 136:4      92:2 115:20      muddy 30:14
 92:17 93:5,8      20:19,21,25     136:18 137:20     117:15,20,22     Multi-day 9:2
 94:4,5            21:11 22:10    Meyer's 17:18     model 31:12       multiple 27:20
meeting 28:18      23:14 27:4,10   17:22 19:5        132:10
 28:20 93:15,22    27:12,16,25     31:24 39:12      models 133:2            N
 94:5 97:19        28:14 31:14,17  44:24 48:12      mom 85:24         N 3:1
 124:5,7,8         31:22 32:9      65:20 79:22      moment 92:8       Nadine 2:4


                      BRIDGER COURT REPORTERS, INC.
                              (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 47 of 57
                                      AMANDA EGGERT
                                                                            Page 152

 81:14             negligence       object 52:9,17     47:23 48:5,11    one's 102:22
Nadow 2:4 6:3        102:16,19        52:22,24 89:7    48:18 49:1,7     ones 102:11
 18:9 20:16          103:1          Objection 6:3      49:12,22 50:4      137:16,16,17
 22:1,2,2,4,4,19   negligent 103:10   20:16 103:3      50:5,13,17       online 95:2
 23:2,4,10,14      negligently      observed 75:3      51:7,8,12,15     onlookers 75:4
 51:17,23,25         103:8          obstacles 45:13    52:3,8,15,20     open 39:10
 52:5,15,20,23     neither 56:4       45:16,17,24      52:23,25 54:23     54:11,14,16
 52:25 83:7,23       61:22          obtain 127:22      55:9,16,21         55:22,25 56:3
 84:4 88:1,5,9     never 24:23      obtained 37:2      56:15 57:15        60:1 61:7 63:7
 88:13 89:2,14       25:15 26:25      125:23           58:2,20 59:1       105:7
 89:21,25 90:11      41:18 100:9    obvious 30:8,12    59:15,25 60:5    opened 70:25
 90:23 103:3,5       104:20 110:24    112:23 119:8     61:9,12,24         71:22
 136:19 137:7,9      119:15 125:1   obviously 56:9     62:1,12 63:23    operating 16:5
 137:13,18,22        127:7            70:3,21 84:1     65:21 66:9       operation 15:15
name 4:12 5:18     new 8:11,19,21     105:11,15        67:1,14 68:14      15:18
 5:23,24 24:3        10:5 65:5      occasion 27:20     68:16,21,25      operations 13:6
 31:12 33:5        news 94:12         119:23           73:17,22 76:4    opportunity
 35:15 48:9        newspaper 3:21   occasionally       77:1 82:2,3,16     89:11 90:1
 64:18 66:21         11:18 109:9      12:14 120:22     83:20,25 84:5      137:2
 85:19 95:9        night 33:10,21   occasions 27:21    84:7,13 85:6     options 53:20
 109:10 125:8      nnadow@gma...    occurred 86:18     85:16 86:1,20      72:1
 129:22 133:9        2:5              100:16 112:9     87:8 88:11,13    oral 1:11,14
 133:11,15         Noah 95:3        October 14:17      90:11,23 91:14     139:20
 135:22            nod 6:24           98:3             91:20,25 94:2    orange 112:4
named 23:23        Nope 7:19 25:6   offered 87:2,3     98:20 99:19      Oregon 8:10
 33:4 75:12        North 4:15         87:14            101:12 102:13    organizers 99:6
 114:6 130:16        24:24          offhand 39:20      102:25 103:21    orienting 86:14
 130:19 133:10     notarial 140:20  office 34:1        108:14 111:22    original 137:8
 140:13            Notary 1:21      offices 1:16       115:5,16         outcome 134:23
names 133:8          140:5,23       Oh 57:25 65:1      117:16,23          135:3
native 81:10       noted 78:21        67:4 110:9       118:2,6,22       outcomes
natural 118:12     November           137:9            119:19 120:19      108:11
near 35:2 36:15      14:18 16:18    Ok 92:10 96:20     121:9 123:11     Outdoor 11:10
 37:5 48:19          107:22         okay 5:24 6:8,15   129:9,22 130:7     11:13 13:17
 67:11 73:5        nuance 101:8       7:2,9,20 17:12   130:12,22        outdoors 119:24
 75:1 76:24        number 4:16        19:7,10,16,19    131:2 132:20     Outlaw 14:19,20
 79:20 99:23         40:9 53:2 65:8   20:24 22:10,15   133:4,12,14        16:15 17:9,13
 101:15 111:25       67:16 77:8       22:18 26:25      136:24             17:21 18:25
nearby 36:21         101:16 108:24    28:14 29:14    old 24:10 137:16     26:17 35:4
necessarily 82:9     124:18 126:10    33:9 34:19,25 older 23:21           86:25 95:25
necessary 29:21                       35:23 36:13,24 once 4:21 12:17      99:8 109:5,8
 136:25                    O          37:4,10,25       55:14 71:11        123:24 129:2
need 6:18,23 7:1   O 2:4 3:3 73:23    39:11,15,21,25   82:22 99:24      outright 102:22
 72:13 84:2        O'Connor 86:25     41:6,15 42:15    115:21 117:14    outside 5:13
needed 124:12      oath 19:17 84:11   42:20,23 45:8    117:15,18,19       14:17 76:18
needs 94:8           88:18            46:8,14 47:4     119:13             102:11 117:22

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 48 of 57
                                     AMANDA EGGERT
                                                                               Page 153

  119:25 120:4     26:25 36:9        PBR 96:1            112:17            PLLP 1:17 2:9
  134:25           96:20             pen 67:1 77:3     photos 95:3         point 41:3,5
overly 64:14,15   passed 137:22      pending 5:9       physically 116:9     52:15 55:2
  136:12          passengers 5:7     people 23:19        117:17,24          56:3 76:19
overview 28:5     passing 127:24      28:23 37:21      picture 84:19        86:23 124:15
                  Patch 75:12,16      52:10 60:6         122:7             pointing 18:7
        P          75:18,25 76:8      72:23 73:2       pictured 58:4       poking 66:7
P.C 2:15           77:4,24 85:8       74:6 75:1          65:19             poles 56:8
p.m 107:22         85:14              99:18 101:2      pieces 79:4         politely 123:3
  138:9           Patch's 78:1,2      111:2 112:4      place 5:12 50:12    poor 131:13
P.O 2:10,16       path 38:13,15       113:24 114:17      62:20 139:20      poorly 101:1
page 3:1 6:17      67:6 73:9,22       115:1 121:16       140:12            pop 87:23
  77:24 78:11,20   135:17            perceived         plain 72:5,9        Porter 11:9,13
  80:8 82:5       patient 75:5,5      120:13           plainly 30:8,12     portion 82:25
  109:13 139:2     75:20             Perfect 96:9        101:6 112:23      Portland 8:10
pages 139:16      patrol 3:18 9:11   performed         plaintiff 1:6 2:3   position 26:17
  140:16           12:24 25:9         133:18             22:17              58:15 80:19
paint 112:11       27:13,17 28:1     permission 83:8   plan 33:22 92:23     108:15 110:6
painted 122:7      28:4,7,15,20      person 5:5 28:4     106:23             113:5
paragraph          28:25 29:2,22      94:4,22 125:11   plane 74:23         positions 11:8
  41:15,19 80:7    61:13,18 63:20     126:7 135:1      planned 33:18       possession 18:17
  80:9 82:5,7      65:2 75:13        person's 114:14   planning 93:12       19:4
  99:22 109:13     76:25 87:11       personal 42:17    plans 21:13 34:9    possibilities
  109:16 110:23    93:6 95:8 96:1     42:24 81:15      plate 120:10,11      131:22
  125:15,21        121:5 125:19       100:23 102:22    play 30:18 102:3    possibility 131:6
parents 23:20     patroller 9:19      102:23 124:12      114:16             131:10,15,15
parked 35:1        10:1 28:12        personally        played 121:22        131:17
part 9:5 11:5,6,7  45:20 55:4,6       22:16 111:19       131:5             possible 19:25
  12:3 13:2        55:15 56:7         121:13 123:8     playing 131:7        44:18 60:11,18
  15:10 30:10      57:22 58:7         123:16 133:12    please 4:12,16       73:25 89:5
  38:14 48:3       59:2,3,12 60:3     136:12             5:20 6:20,21       129:5
  49:9,12,23       60:20,24 61:21    perspective         7:6,10 20:24      possibly 80:1,13
  53:21 89:8       64:10,10 75:12     118:2 119:2        21:6 38:6,9,21     82:20
participating      75:21 121:8,14    pertain 42:18       39:15 40:15       post 108:3 132:8
  23:25            121:15 123:6      Pete 121:17,19      43:14 47:17        132:11,21
particular         123:14 127:20      122:1,2,3          48:5 49:1         potential 108:10
  132:10           127:21,25         phone 33:6          52:16 56:14        133:21
particularly       128:4              34:13 76:10        58:2 60:13        practice 62:11
  32:7 136:11     patrollers 59:22    87:19,20,23        61:2 62:22         105:9 119:16
Partners 14:19     75:3,19 92:19      88:20 91:13,16     65:24 66:15       pre-released
  14:21 16:15      94:1,4,13,21       91:21 126:8        68:14 73:13,20     95:6
  17:9,13,21       97:6 98:22,25     photo 48:4,10       74:2 77:5         preceding 41:17
  18:25 35:4       99:11,16 107:8     57:5 63:16         87:25 93:21        42:19 54:5
  109:6,8 129:3    114:1 121:11      photograph          97:25 107:19      precisely 38:19
parts 71:12        121:13             3:15,17 67:21      112:12 115:13      57:11 134:16
pass 26:4,6,22    pay 111:19          84:25 112:14       135:22            prefer 136:11

                      BRIDGER COURT REPORTERS, INC.
                              (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 49 of 57
                                     AMANDA EGGERT
                                                                           Page 154

prepare 19:23      privilege 20:16   promotion           22:23 34:23    83:11
 22:4 107:23        20:17 90:21       34:16              35:7,8 64:9  really 68:2
 123:20            probabilities     pronounce 22:1      90:12 129:12   70:22 79:2
prepared 95:8       131:22           proof 128:18        129:13 135:9   89:18 90:16
prerelease         probably 15:25    protect 29:23       136:3,13,25    105:24 120:17
 131:10 132:7       22:9 26:22        30:2              quick 29:5 84:14132:12
 133:21             33:6 34:23       provide 69:16       87:25 96:24  realm 134:25
prereleased         65:22 67:12       83:16 90:10       quickly 6:16  reason 7:16
 131:7,16 133:5     69:10 70:24       107:3 121:24       28:8 63:21     53:13 78:19
prereleases         73:17,25 76:3     136:9              119:15         90:21
 133:1              76:5,12 80:21    PSIA 12:7          quit 124:8    reasonably
present 2:18        82:23 86:23      psychologically    quite 42:24 58:9116:11
 41:4 128:7         92:25 96:11       119:10             60:19 66:8   recall 21:3 24:6
presented 22:24     110:7,20 112:5   Public 1:21         81:15 116:20   26:19 27:23
press 96:6          120:4 122:5,6     140:6,23           118:12,12      28:4,11,21
 123:20 126:23      122:12 124:1     publication 18:2    124:7 137:23   32:14 36:25
 127:4             problem 24:15      19:1              quotation       37:9 38:19
presumably         procedural        publish 125:3       125:17,24      39:13,24 44:4
 62:21 78:18        21:18 22:20       127:5                             44:7,20 45:10
 79:12 106:7       Procedure 1:20    published 125:1         R          45:12,14 46:1
pretty 33:17       proceed 95:21     publisher 109:9 R 3:3,3,3 140:1    46:9 49:21
 36:3 50:4         proceedings 4:1    126:23         R-A-Y-N-O-R        50:16 51:5
 54:16 64:4        process 6:13      pulled 18:2 19:2  16:5             54:4 55:13,20
 69:11,13 74:21    produce 18:12      124:4 125:4    race 94:7 95:1     58:10,19,20
 79:5,17 87:1       42:15,23 81:9    purposes 129:24   99:3,7           60:15,22 61:9
 104:5             produced 39:25    pursuant 1:19   radios 96:1        61:25 64:14
prevent 25:22       81:20            pursue 108:22   raft 13:12,14,23   65:1 68:2
 26:1              producing 18:18   put 28:24 66:9    13:24            70:10 75:22,23
previous 69:11     production         66:14 68:18    ran 101:10         79:14 87:3
primarily 12:13     15:13             72:18 73:15,19 rarely 70:19       104:4 107:12
 28:6 75:15        professional       108:11 126:1   rate 112:6         108:12 113:23
print 10:15 90:1    9:25 106:20       127:3 132:9    Raynor 16:4        118:1 121:7
 136:21,21          121:12                           reach 4:25 85:18   122:14 126:7
printed 10:14      professor 99:24           Q       read 41:19         130:15,21
 89:15              126:19           quadrant 63:16    89:21 90:18,22   132:12
printing 81:13     Program 13:17     qualified 12:9    96:25 97:2,10 recalled 29:21
prior 26:9 31:17   progress 5:1      quality 30:16     100:10 107:25    45:6
 39:12,22 44:22     91:18 95:16      quarters 109:12   128:18 137:2   receive 87:13
 49:14 50:19,22    progressed        question 6:20     139:16           89:1 107:8
 51:4 55:2 59:1     104:13            7:4,9,12,13    reading 89:16    received 12:7
 85:24 103:19      promise 41:23      21:8 59:2      ready 51:12,13     25:15 26:7
 106:8 107:1        42:6              82:13,17 100:7   84:7 129:20      121:8
 115:22 116:20     promised 41:16     105:14 114:13 real 6:16 29:4    receiving 98:19
 117:10,13,17       41:22             124:2 131:13     84:14 87:25    recess 19:14
 119:10,16         promote 128:9      132:14           96:24            51:10 83:6
 120:6 131:2       promoted 17:15    questions 7:1   realized 75:7      88:15 129:17

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 50 of 57
                                      AMANDA EGGERT
                                                                                Page 155

recognize 29:9     reference 50:1     REMEMBER...        RESERVED             63:11 67:23
  36:18 39:17      referenced 42:8      1:14               138:11             71:17 72:23
  43:16,20 46:22     124:23           remembers          residence 117:2      73:2,3 76:20
  47:1,8,19 48:7   referencing          90:12 114:11     residing 140:24      78:22 82:18,24
  49:3 50:6 53:8     122:22 128:2       114:25           resign 123:24        84:2,11,18,19
  56:16,24 67:20     132:9            removed 41:12      resignation 3:20     84:24 85:4
  77:12            referred 22:7        134:12,14          18:24 109:5        86:2 89:11,19
recognized         referring 80:3     rent 33:1,2        resort 1:8 2:7       90:10 93:22
  64:23 115:23     refresh 53:16      renting 33:3         12:1 19:20         97:23 99:5
recollection       regarding 18:23    reopen 84:2          93:3 101:4         101:22 102:1
  21:10 23:12        19:1,4 40:18     repeat 120:25        109:18 110:5       104:21 105:13
  41:10,13 46:5      107:9 130:13     replied 93:7,10      122:19             106:3,6 109:25
  53:16 54:9       regularly 135:8      93:15,19,24      resources            112:23 114:20
  58:12 60:9,10    rehab 115:21         95:17,19,22        108:11             118:10 129:12
  64:5,19 66:17    related 99:13        96:3,13,17       respect 124:14     right-hand
  67:5 71:5 74:7   relation 48:2,14     97:20,25 98:5    respond 92:6,9       84:24
  113:18 114:21      67:8             reply 94:17          92:21            ring 130:18
  127:6 128:21     relationship       report 62:19       responded          River 9:2 13:18
recommendat...       21:22 82:12        95:7,10,13         92:24            Rivers 13:13
  35:4               115:6,10         reported 63:22     responder 9:12     Road 32:21
record 7:2 19:16   relative 116:17      114:6 129:8        9:14               117:3
  51:12 52:7,10    Relatively 6:14      140:13           responding 28:8    Robbin 24:2,4
  83:3,12 88:17    release 123:21     reporter 1:21      response 18:18     rock 80:1,14
  90:19,22 91:6    relevant 81:18       6:25 52:5,6        18:21 20:5         82:21
  97:10 129:20       136:19             137:6,25 138:2     40:1 52:2,4      rocks 37:19
  129:24 138:2,5   relieved 135:7       140:5              63:20              50:19 54:20,21
  140:16           reluctant 120:17   reports 91:18      responsibility       69:22,24 79:9
record's 52:12     remaining 135:9    repositioned         30:13 100:23       79:11,13,14,20
recorded 52:11     remember             82:11              110:11             105:3
  52:19 91:12        21:19 27:25      represent 53:11    responsible        role 104:15
recording 51:16      33:5,10,13,17      83:21,22 90:7      129:6              114:16 121:22
  51:18,22 52:9      35:25 37:13,16     90:20 108:17     rest 52:16 68:11     129:7 131:5,7
  52:14,16 83:8      37:20,22,25        129:23             82:1             rollovers 66:17
recovered            39:11,21 41:19   representation     restaurant 15:9    romantic 116:4
  116:11 118:3,7     44:16,24 48:23     112:25           result 25:16         116:5
  119:2              50:17,21 54:7    representations      107:7            room 76:17 92:8
recovery 99:13       54:18,23 55:11     58:24            reviewed 20:2        93:14,16
  116:3              55:16 61:17      represents           89:6             route 39:9
recreational         62:2 63:11,19      22:10,16         reviewing 90:13    row 49:11
  120:20             64:17,24 67:6    request 89:2,25    ride 87:14           105:13,17
red 3:16 9:20        75:6,17,24       requested 84:1     right 7:14 12:22   rules 1:20 6:16
  24:12 65:2,15      76:7 95:8        required 25:8        28:25 30:9,20    run 29:11 36:11
  66:1,4             97:25 113:9      requiring 18:12      30:23 37:5         38:19 39:19
REEXAMIN...          114:17,19        reserve 84:2         38:17 43:12        44:20 45:5,8
  135:14             122:17,24          135:9 136:24       44:25 53:24        46:2,24 48:9
refer 129:25         135:23             136:25             58:22 59:4         49:5,7,11,14

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 51 of 57
                                      AMANDA EGGERT
                                                                                Page 156

  49:23 50:18,20   saying 27:25         82:4 83:4        sequence 55:1        49:23 50:7,14
  50:24 53:17,23     29:23 30:1         90:14 110:25       55:12              56:16,19,24
  54:2,10,14,24      61:9 69:13         125:15           series 42:4 97:8     58:20 59:10
  55:2,7,11,22       90:4,9 94:9      Secondly 83:13     serious 86:8,16      60:8,16,21
  56:11,21,25      says 35:18,18      see 35:14 43:21      104:1              63:2,14 64:2
  57:8 58:21         40:2 43:22         43:24 47:14,24   seriously 103:23     69:24 71:18
  60:3 61:18         45:15 77:24,25     58:4 59:15       served 18:11         73:8
  62:1,4,12 63:5     78:20 79:7         65:24 67:24      serves 11:22       shrubs 72:6,13
  64:6 65:16         95:5 100:6         68:14,19,25        43:12 44:11,19   side 54:15 59:16
  67:22 68:22        108:3 109:7        69:1 72:21,22    Service 9:13         59:20 84:24
  70:5 71:4,24       119:14 125:17      73:19 79:23        13:21 14:4,9     sight 57:20
  74:19 84:21        127:12             83:18,24 93:19   session 97:18      sign 43:17,20,23
  96:4 112:18      scale 68:1           94:1,3,7 95:20   set 107:7 133:20     44:4,9 45:15
  121:1            scanned 36:9         96:7,11 98:5       140:19             48:2 137:3
running 30:8       scenario 131:11      99:22 100:2      sets 136:22        signage 29:1
runs 13:3 15:24    scene 63:21          101:17,20        settlement 4:25      112:4
  16:2 24:14         78:21 79:8,13      104:6,18           6:6 106:24       signature 77:25
  30:11 35:3         79:21              105:18,25          111:1              78:10 138:11
  36:7 37:11       school 8:4,8         106:8 108:5      setup 31:6         signed 45:18
  38:4 45:18,24      9:11 10:8,20       111:3 113:1      shaken 87:1          139:19
  46:3,5 48:13       11:2,5,15          122:10 125:20    shape 116:9        significant
  49:16,17,19        13:25 26:13        134:23 135:4     shared 94:12         74:22 79:3
  50:15 54:5       Scott 16:4 33:4    seeing 44:4        sharp 55:13          108:11
  69:11 101:5,25     75:12,15,18,21     45:12,14 73:1    sharper 119:9      signs 28:18,24
  120:22 121:5       75:25 77:24        73:25 96:4       she'll 137:15        37:20 45:12
  123:15             85:8,13 130:20   seen 22:25 61:22   Shedhorn 95:1        56:4 61:23
Rut 96:12 99:1,2   seal 140:20          83:14 100:12       99:5,5,7           121:6 123:15
                   searched 85:19       113:16 119:15    Shedmo 99:4        single 72:13
       S           season 14:2,5,7    self-employed      sheet 139:18         110:25
S 3:3                26:4,5,9,20,24     15:2             short 19:8 64:6    sister 23:21,22
safe 134:18          27:1,24 37:18    semester 11:4,5      64:15 88:21        86:22
safety 102:23,23     37:21 39:7       send 95:10           97:8             sit 114:10
  112:2              44:17,21 53:12   senior 8:5 9:11    shorthand            133:14
Salewa 1:8 2:13      62:10 70:20,22     17:15 126:21       140:14           six 17:4 64:15
  52:13 129:23       79:17 93:1,5     sense 43:25        shortly 65:16        75:4 80:25
  129:25             94:25 104:24       58:24              105:25             114:1
Sanders 130:17       105:2,5          sent 107:25        shouting 67:13     six-month 14:16
Santa 14:17        seasonally 15:8      133:23           show 35:21 57:2    ski 3:18 9:10,18
Sarah 3:22 18:1    seasons 11:17,19   sentence 108:2       91:2               10:1 11:16,19
  124:3,23           11:23 12:22        109:16 110:23    showing 91:6         12:1,6,24 13:5
Saturday 98:2        13:22            separated 134:7    shown 29:9           15:11,15 16:10
saved 111:2        second 26:23       separately 35:1      38:12 39:4,12      17:19,22,23
saving 27:13,17      49:8 54:5 55:7   separation           39:17,22 44:9      19:5 24:14,19
  28:15              55:10,21 56:21     123:25             46:22 47:8,12      24:22 25:8,16
saw 56:4 69:5        57:8 77:23       September            47:19,24 48:7      25:16 26:4,5,9
  75:5 113:4         78:10 80:7         20:20 97:16        48:11 49:3,20      26:20,25 27:13

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 52 of 57
                                    AMANDA EGGERT
                                                                              Page 157

27:17 28:1,7       132:6              70:4,11 71:7       106:5 112:5        108:12 132:17
28:15,19,23,25   skied 24:23          72:21 74:1,16    sluggish 116:17      133:18
29:2,11,22         26:18,19 27:7      75:13 76:2,3     small 21:14 66:6   specifically
30:4 34:25         31:14 32:6,9       86:15 100:7,10     72:6 106:20        37:22 44:7
35:5 39:12         37:13 38:1,3,4     100:15,18        snow 30:16,22        45:14 53:20
41:7 42:9          44:17,21 46:5      101:2 103:8,9      64:7 66:7 72:7     70:10 89:8
44:24 45:20,23     48:12,17,22,23     103:14,22,25       80:22              106:17
45:24 46:24        49:9,10,13,23      105:8,12,16,23   Snowbowl 11:16     specificity 46:10
47:12,14,21        53:17 55:2         105:25 106:3,5     11:20 12:17,25   specifics 104:5
48:9 49:7,19       56:11,12,20        106:11 112:8       13:2               116:10
50:13 55:4,6       57:3,7 60:16       113:2,17         Snowfield 24:24    speed 25:19 30:5
55:15,22 56:7      61:12,13,23        125:18 133:3     somebody 5:3,4       80:2 82:22
56:10,25 57:22     62:13,24 63:7      134:2,18           101:10             106:11 112:6
58:7 59:2,3,12     65:15,22 67:2    skill 140:17       son 86:7           spell 5:20
59:21 60:3,19      68:17 72:24      Skimo 99:5,7       soon 50:4 83:17    spent 10:5 116:2
60:20,23 61:13     73:24 74:8,19    skis 31:7 80:21      89:5               117:9
61:18 62:17        105:21 113:25      119:19 130:10    sorry 5:6 8:18     spoke 19:24
63:1,13,19         121:1 133:13       130:10 134:1,7     14:6 24:3          21:12,25 75:15
64:1,10,10,21    skier 30:17,20       134:10,15          26:14 52:15        85:20 91:16
65:2 66:6,8        32:3 58:13       Sky 1:8 2:7 3:18     93:2 97:20       spoken 23:13
69:3,25 70:5       101:3,5,25         3:21 14:19         99:2 101:18        24:5 41:6,25
70:11,21 71:11     102:7 110:11       16:14,17,20,23     104:23 120:16      99:16 114:8
71:13,17,24      skier's 30:12        17:2,6 19:19     sort 7:22 9:8        121:18 122:4
72:18,18 73:6      46:4 59:22         21:14 24:17        63:1 71:15         123:5 127:8
73:7 75:3,12       72:23 84:18,23     26:5,10,20         101:21 122:23      130:12,16,19
75:13 76:14,17     85:3 101:6         27:1,7,12,17       126:21           sports 118:11,24
76:24 79:22        102:1              32:5,18,22       sound 12:18        spousal 20:16
83:1 86:7,17     skiers 12:15         36:19 53:9       sounding 128:14    spouse 21:20
97:6 98:21,25      30:25 100:22       60:6 70:17         135:1              128:14
99:11 100:24       101:24 102:11      79:18 92:16      Sounds 93:10       spring 15:12
101:1,9 102:14     132:6,25 133:3     95:3 97:6,21       95:22 96:13        17:6 116:23
102:17 103:2,6     133:4              98:21,25         source 73:2        springs 34:8
104:1 105:9      skiing 3:14          104:10,20          104:7              117:22
107:8 112:18       15:22 24:8,9       105:4 106:21     south 1:17 2:10    ss 140:3
112:19 113:5       24:11,13,17        109:9,18 110:5     32:22 117:2      staff 17:14
114:12,20          25:7,18 26:10      113:17,20        speak 20:9         stage 79:1
115:12,14,17       26:12 27:5         117:2 121:5,13     40:25 41:4       stagehand 15:12
116:2 118:4,15     30:7,10 31:4       122:18 123:14      56:9 75:9        stamina 120:12
119:11 120:9       31:24,25 32:11   slope 58:19,24       81:14 114:14     standard 65:2
121:5,11,12,19     34:3,9,14 35:6     59:13 63:15      speaking 28:3        105:9
123:6,14,18        37:8 39:11,13      74:22,23,24        41:2 61:13,18    standing 59:9
125:12,19          39:21 43:2,5,7     101:15,25          75:17 108:18       60:20
127:20,20          53:24 55:17        104:9              116:18           start 23:10
128:4,23           60:15 63:11      slow 106:9 112:4   specific 21:7        31:22 34:19
130:14,24          66:24 67:11      slowed 112:3         33:25 57:24        37:11 46:17
131:4,4,18,21      69:1,6,10,18     slower 105:21        82:17 102:18       50:9 52:16

                     BRIDGER COURT REPORTERS, INC.
                             (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 53 of 57
                                       AMANDA EGGERT
                                                                               Page 158

  55:24 85:16       stops 66:2           105:12,16        51:10 53:21        109:3 113:20
  91:15 104:14      storage 134:4      summarize          65:17,19 67:21     115:10 118:6
  116:21            store 128:1          132:20           83:6 88:15         131:3,14,20
started 13:24       story 18:2,3       summer 13:25       129:17 140:12    telling 85:7
  14:5,6,17,18        95:4 123:2         95:24 96:8,10  talk 6:18 7:25     ten 26:12,16
  31:25 37:8          124:3            summit 24:24       24:8 41:11       tend 133:20
  56:10 62:15       story's 95:2         92:7             45:8 55:21       terminology
  72:20 74:1        straight 74:23     superior 125:5     62:1 82:1          111:12
  76:4 85:12        straightforward    supervisor 16:7    106:14 114:3     terms 70:24
starting 17:5         61:3             supplying 90:13    115:5              84:18 116:12
  34:21 97:13       strength 120:13    support 121:4    talked 20:21         120:12 128:15
starts 80:9 91:21     120:13             132:2,16         21:3,10,13,15    terrain 43:12
  93:11,22 95:23    stress 135:7         136:10           21:22,23 62:5      44:12,19 79:15
  99:23             stretch 41:18      sure 6:15,16       62:7 86:23         80:23
state 4:12          strike 45:22         25:11 55:1       103:16 106:19    tested 133:23
  105:10 140:2,7      113:23             63:4 65:17,25    106:23,25        testified 4:8 32:9
  140:23            struggles 118:10     73:21,24 74:3    107:17 111:9       134:6
stated 132:19         118:24             96:25 121:21     120:21 121:20    testify 60:7
statement 3:19      struggling           123:12 132:15    122:2 131:17       140:9
  76:20,23 77:2       116:13,14          133:2 137:22     132:6            testimony 4:2
  77:14 78:5,17     student 11:17      surgeries 116:10 talking 17:19        7:17 140:16
  85:9              stuff 22:20        surprised          20:10 41:5       testing 133:17
states 1:1 44:9       66:18              108:10           76:9 84:23         133:24 134:17
status 6:2 20:15    subject 88:8,9     surrounded         85:2 103:18      text 34:13 87:19
  21:16 23:17       submit 89:4          54:14            121:7 127:20       89:17 91:6,18
stay 42:18,19,21    submitted 20:3     sustained 80:20    131:23             91:21 97:5
stayed 34:6         subpoena 18:11     Swift 35:3,25    tall 64:13,15        98:20 117:12
  87:13               18:18,21 20:5      36:10 37:11,13 taught 12:11         136:21,22
Steinbrenner          40:1 89:9,13       38:3,13,17     Tawny 23:21        texted 35:3 43:2
  2:15                90:9               39:6           Taylor 107:1,9       92:15
stepped 113:6       subpoenaed         swing 92:17        107:13 108:18    texts 87:21
Steve 87:10,18        90:4             sworn 4:8 140:9  TBI's 114:16         90:19 97:3
  88:24 89:23       subsided 118:18                     teach 12:9,15      thank 4:18
  90:17 91:7,11     substantial                T        teaching 12:17       10:17 19:12
  91:23 92:1,16       135:7            T 3:3,3 140:1,1  team 96:5 124:5      52:25 84:4
  93:12 94:15,23    successfully       T-S-A-I-N-A        124:6 125:7        93:10 94:14,18
  95:11 96:2          16:9               15:18          tech 95:5            94:18,19 96:22
  97:3              sudden 30:15       take 19:8 36:7   technology           97:15 129:11
sticker 135:23      sue 5:3              50:3 51:6 63:1   34:11              135:10 136:1
Stifler 121:17,18   sued 5:4,5           63:13 88:3,10 telephone 4:16      thanked 27:12
  122:1             suggested            88:11 129:14   tell 8:1 13:8        27:17
Stillwater 13:12      125:11             137:7,10         19:22 20:24      thanking 28:15
  96:10             suggestion 43:8    taken 1:16 4:2     34:2 35:20       thanks 92:8
stop 66:4             43:10,11           4:19 6:9 9:11    48:3 51:21         94:21,25 95:22
stopped 66:1        suit 111:10          19:14 29:13      64:25 68:16        96:2,11
stopping 70:6       suitable 105:8       38:17,24 50:10   86:17 103:21     therapy 98:17

                        BRIDGER COURT REPORTERS, INC.
                                (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 54 of 57
                                       AMANDA EGGERT
                                                                                 Page 159

  98:18              128:20 129:5        117:9,9 125:6      73:24 74:1,9     tree 30:12 66:6
thereon 139:18       129:11 131:24       132:14 135:10      74:19 79:25        80:1,14 82:20
thesis 126:21        131:25 132:20       139:20 140:12      80:2,13,18,20      101:9,10
thin 71:2            134:4,9,11,24     times 27:10,12       82:20,21 95:7    trees 37:19
thing 29:23 30:2     135:6 136:3,13      30:18 32:14        100:9 101:16       54:15 59:15,21
  85:25 114:15       137:4,20            48:21 69:18        101:19 104:15      64:5,6 69:22
  136:6            thinking 63:19        70:20 105:13       105:21 106:9       69:24 72:6,13
things 21:17         68:5 104:14         105:17 115:18      111:22,25          105:3
  30:15,19 60:6      135:8               117:16,23          112:1,22 113:2   trial 130:22
  80:23 102:3      thinks 95:5           119:25 130:11      113:11,16,20       135:10
  107:4 110:10     third 26:23 45:4    to-wit 4:2           121:2            Tribble 24:2
  114:17 115:3       62:1,3,12 63:5    today 7:18 17:19   tracked 85:21      tried 54:21
  118:11 119:21      71:3,4 80:8         18:5 22:21       tracking 95:12       129:4,7 134:24
  137:1            third-party 90:6      23:16,18 40:1      96:6               135:2
think 6:6 22:7     thought 59:3          83:17 84:1       tracks 47:14       trip 21:17
  31:12 32:6         72:24 83:9          92:18 96:5,6       58:14 60:7,8       117:21
  34:16 35:1,11      105:11,15           114:10 115:17      60:12            triple 24:21
  37:10 41:2         131:20              128:24 133:14    traffic 58:13      trips 8:24 9:1
  42:7,13 43:1     threat 108:16         134:9 137:1      trail 3:14 39:1      96:10
  49:12,22 52:9    three 12:19,21      toe 133:5            50:1 51:7 53:9   true 71:9 111:17
  60:18 62:7,19      15:21 16:1        told 15:7 19:25      53:12,15           139:19 140:16
  63:10,17 64:22     44:8 101:21         23:22 41:25      trail/snow 79:8    truth 140:10,10
  67:12 68:13        105:12,16           52:5 55:19       trails 96:16         140:11
  70:10,23 75:4      109:12              86:13,25 99:24   training 9:9       truthful 7:17
  76:3,18 78:18    throat 41:4           115:1 118:16     transcribed          78:7
  78:25 79:24      Thursday 3:12         118:22 119:1       140:14           truthfully 19:25
  80:10,12,16,17     40:3 95:18          124:8 128:4      transcript 137:3   try 25:18,23
  80:20,21,23      ticket 34:17 35:2     132:21             139:19             93:8
  82:6,9,10,19       36:15,19 37:1     Tom 114:7          transferred 8:12   trying 6:5 69:3
  85:6 86:11,19      37:2,5 86:12      tomorrow 92:4        115:20             70:8 78:7 95:6
  87:2,9,14,19       94:8,20             92:23 93:13,20   transit 86:8         106:9 123:1
  87:22,24 94:12   time 6:8,19 11:2      95:19 97:18      transition 74:8    Tsaina 15:17,19
  98:13,13 99:17     11:5,6,7,9,25       98:5               74:13,14,18      tube 41:12
  100:13,25          12:3 16:4 17:3    top 35:14 38:13    transitioned       turn 29:4 46:17
  101:3,4,8          31:20 33:22,25      39:6 40:3          68:22              47:4,17 54:21
  102:4,9,18         34:12 35:21         43:18,22 44:1    traumatic 119:4      63:1,14
  104:12 105:4,6     39:10,22 41:7       45:12 47:9,21    travel 25:24       turned 82:23
  105:7,8 107:5      42:1 44:17          47:25 48:16,19     31:13            turnoff 32:22
  108:1,20           45:10 48:24         57:10 70:5       traveling 8:22     turns 106:8
  112:10 114:23      49:8 50:22        touch 34:6 87:17     80:21 95:14      twice 49:11
  115:22 119:4,9     78:16,19 89:3       126:1 127:3      treated 79:6         119:14
  119:15 120:18      92:18 93:9        town 92:25         treating 75:7      twin 23:21 86:22
  120:24 121:20      97:24 108:5,9     track 38:24 39:4     95:24            two 5:7 11:17,19
  122:2,13 123:1     114:18,23           50:20 58:1,4,7   treatment 82:11      11:23 12:19,21
  124:11,12,14       115:13,25           59:4,7 60:21       98:19              12:21 14:10,22
  126:3 127:9        116:2,8,18          66:2,5 68:23     treats 92:3          19:1 26:17

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 55 of 57
                                   AMANDA EGGERT
                                                                             Page 160

  35:2 37:11      22:13,14,15      Van 3:25 126:19    warning 37:20       98:1
  38:5 49:17,19   43:6 98:8        vantage 29:12       45:13,15          week's 95:2
  60:6 79:4       107:6 130:8        112:24           wasn't 41:5        weekend 92:2
  110:2 115:6,14  133:23           variables 102:10    54:14 87:5        weeks 91:16
  116:21,25      understood 7:13     112:10           water 9:3 19:12     110:2
  118:14 126:17   101:12           variety 11:8        96:16             weight 120:17
  132:5 136:16   unexpected          13:11            Waves 13:16        weird 103:16
two-sided 77:17   132:7            various 116:10     waving 56:8        Welcome 43:22
Tyler 24:2 125:6 unintentional     vegetation 58:15   way 32:4 39:3      went 6:13 8:9
  125:8           83:9             vehicle 5:8         56:2 67:9          16:14 46:1
type 8:23 9:1    UNITED 1:1        Verdict 134:10      70:11 72:25        48:24 72:18
  31:4,11        University 8:13     134:15            73:25 87:15        85:7 92:1
typed 40:2        10:22 13:9,16    versed 126:21       96:18 97:14        105:12,16
typewriting       126:20           version 81:24       100:20 105:19      125:5
  140:15         unload 46:7       versus 114:25       109:12 111:8      weren't 61:6
typewritten      unloaded 38:16    vest 65:2           112:4 120:18       115:14
  139:16         unloading 43:17   view 31:21          128:10,13         Whanganui 9:2
typically 12:20  unmarked            63:18             131:12,19         wheel 48:3
  24:14 29:1      45:13,16,24      violation 52:9     ways 119:1,7       WHEREOF
                  71:23            visible 101:6      we'll 19:8 29:14    140:19
        U        unpleasant        vision 31:3         33:8 50:3,3,4     white 9:3 102:5
Uh-huh 5:19       110:10           visit 92:2          55:9 84:1 88:6     112:11
  9:15 10:16     unpredictable     visited 115:18      88:9 93:9,24      Wild 85:19
  99:25 111:14    114:15             115:21            97:24 136:19      wilderness 9:12
  135:19         Unruh 2:19        vocabulary          136:24,25          9:14
ultimate 125:5   updates 20:15       116:19           we're 6:16 17:18   wildland 13:22
um 18:9 22:24     23:17 76:6       volunteer 9:10      84:19,23 88:7      14:10
  58:23 62:10    upgrades 132:9      9:18 29:22        88:17 90:4        Wildsnow 132:9
  67:6 79:12     uphill 31:13      vs 1:7              92:24 96:4,6       132:21
  107:9           50:9,11 79:25                        124:25 127:11     Williams 5:23
unaware 83:14     80:13,17 82:19          W           we've 20:10 21:3   willing 81:9
uncharacteris... upper 54:10,11    wait 88:5           21:15,21,21,23    window 35:2
  33:20           63:16            waive 137:4         63:23 70:23        36:15,19 37:5
uncontrollable   upset 87:16       walk 116:12         84:17 89:6        winning 107:15
  102:10         upstairs 93:16    walked 52:1         90:4 108:13       winter 15:11
underneath       USA 1:8 2:13      walking 122:16      120:21 121:20      21:18 99:3
  50:24           129:23           Wallace 4:15        133:13            witness 3:18 4:7
understand 7:10 use 116:19         want 21:9 34:20    wearing 29:17       6:5 29:6 35:10
  19:17 28:22    usually 12:19      47:12 49:18        29:19 62:6,9       36:17 38:7,23
  29:1 43:1       70:11             73:11 83:15        65:3 75:6,6        39:16 43:15
  66:20 81:17                       89:21 90:4,16      134:10             46:19 47:5,18
  84:10 88:18            V          109:2 136:14      weathered 68:2      48:6 49:2
  90:3 100:3     Valdez 15:19       138:3             Wednesday           51:20 58:3
  104:18 130:3    16:2             wanted 83:7         95:15,18 97:21     60:14 62:23
  136:15         Valkenburg         85:17 124:15      week 12:18,20       63:25 66:23
understanding     3:25 126:19      wanting 56:9        12:21 23:12        76:19,23 77:2

                     BRIDGER COURT REPORTERS, INC.
                             (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 56 of 57
                                     AMANDA EGGERT
                                                                           Page 161

 77:14 78:5,17    wreck 16:12          42:2,4 45:2,6    Zealand 8:11,1913 3:5 39:15,18
 85:9 90:7,8,24    17:23 19:5          57:25 73:7        8:21 10:5       39:22
 99:21 101:14      25:16 39:12         78:13,21 79:9                   135 3:2,17
 103:6 107:20      41:7 44:24          79:24 80:12,15         0        139- 139:16
 112:13 114:6      54:2,19 55:19       80:25 81:4     04 140:25        14 3:6 43:14,16
 135:25 140:8      69:5,7 70:17        82:7 93:21     06 11:3            44:9
 140:17,19         74:13,15 79:22      94:3,6 95:5,11 09 10:24 11:3    15 26:5 27:1
witnessed 114:7    82:18 83:1          95:14,16 96:9                     36:4
Wolfe 121:17,19    86:17 102:14        107:21 124:4           1        16 3:6 26:5 27:1
 122:1             102:17 103:2        127:14 136:17  1 12:7             46:17,18,20,23
woman 95:7         112:20 114:12                      10 3:4 38:6,10     60:13,16,21
word 81:6          114:20 118:4              X          38:12          17 3:7,13 40:3
 131:12            119:11 121:19     X 3:1,3 66:14    10-person 14:11    41:1 47:4,6,9
words 7:1 35:25    123:18 128:23       73:6,15,19,23 10,000 13:16        47:12,15
 59:22 73:9       wrecked 27:4                        10:00 1:19         107:22
 81:6 127:13       39:23 45:3                Y        101 3:10         17th 40:20 41:14
work 5:22 6:5      49:13,17 50:20    yards 70:16      107 3:11         18 3:7 47:17,20
 8:23 11:19        54:8 55:14,17     yeah 18:9 42:24 108-109 3:20        47:24
 12:3,24 13:23     64:3 66:10,14       43:6 46:16     10969 2:10       18-CV-00002-...
 14:18,20 15:12    67:8,25 69:2        67:12 68:8     10th 33:11 95:16   1:7
 15:20 16:15       70:9,13,15,15       97:12 99:6       95:17,19       18th 92:15,22
 23:8 26:7         72:18 73:16         120:3 131:13   11 3:5 19:5        93:2
 28:22 33:19,22    74:5 81:1           137:13,15        26:21 27:3,8   191 32:23
 87:4,5,6 92:23    103:23 111:23       138:1,4          29:16 31:5,15 1915 1:17 2:10
 93:14 95:15       111:24,24,25      year 8:10,11,12    31:18 32:1,17 19th 1:17 2:10
 99:1,6 124:16     113:8               8:18,19,20       34:4,21 35:17 1st 98:3
worked 8:24       wrecking 74:11       9:11 10:5,18     35:18 36:1
 9:13,25 11:9     write 17:17,22       13:25 14:12,12   38:21 39:5,12          2
 11:16,17,25       41:16 42:8,10       15:13 16:21      41:1 44:6 45:9 2 3:3 36:16,18
 13:21 14:1,25     66:21 79:11         34:5 118:13      48:13 54:25      92:8
 15:10,11,16       80:5 109:21         122:13           55:18 74:20    20 3:8 27:9 48:5
 17:12 19:19       128:17 135:22     years 14:3,11,22   113:3,8 114:19   48:8,11
 56:2 80:23       writer 15:3          23:9 24:10       117:17,25      20-person 14:12
working 8:22       17:14               44:8 85:24       125:12         2002 14:1
 11:5,6,10,13     writers 11:10,13     115:25 118:17 11:15 78:13       2004 8:7
 12:16 13:14,24    117:10,18           132:5          11:30 35:18      2006 10:21,23
 14:3,10 15:8     writing 34:5,7     yelled 56:11     11th 33:13,19,23   11:21
 23:24 122:20      77:20,21 78:1       57:16 58:8       34:10,15       2007 11:21,21
works 93:4,17      78:2 115:24       Yep 8:20 35:13     117:13         2008 11:21
worries 93:7       123:2,4             74:17          12-11-15 78:13   2009 10:19,25
 97:24            written 3:22       yesterday 96:18 12/11/15 3:19       13:10,20
worth 73:1         100:4 123:17      young 64:6       12:30 107:22     2010 14:5
wouldn't 31:19     124:23 128:19                      123 3:20         2011 14:2,6
                                             Z        124-125 3:23     2014 14:7,18
 101:11 110:7      128:20
                                     Zack 133:10,12 126-127 3:25       2015 4:24 14:18
 112:8 128:4      wrote 18:1,22
                                     Zack's 133:15    129 3:2            16:18 19:5
wraps 97:19        40:17,23 41:8

                      BRIDGER COURT REPORTERS, INC.
                              (406) 582-0668
 Case 2:18-cv-00002-BMM Document 117-3 Filed 11/30/19 Page 57 of 57
                                   AMANDA EGGERT
                                                                        Page 162

  26:21 27:3,8      107:19           40:12,16 41:8    77-79 3:19
  29:16 31:5,15   28th 1:18          44:23 55:5       7th 93:11,21
  31:18 32:1,17   2D 112:25          80:3,6,25 81:4
  34:4,22 35:18                      81:18 82:5               8
  36:2 40:3,20            3        58 3:14 53:2,6,8   8 93:13,16,22
  41:1 44:6,21    3 35:11 82:5     58-60 3:10         80 58:1
  45:9 48:13        98:6           59 3:15 65:6,8     80-82 3:13
  54:25 55:18     3:16 138:9         65:11,15 66:15   84 3:10
  74:20 113:3,8   30 36:23 70:16     69:24 71:19      8th 93:25 94:17
  114:19 115:7    3180 98:3          73:7
  117:18,25       35 3:4           59718 1:18                 9
  125:13          36 3:3           59719-0969 2:11    9 38:8
2015.40-41 3:13   360 31:3         59806-4947 2:16    9:30 35:1,22
2015/2016 26:20   370-4936 4:17                         36:1,3,9 38:1
  53:12           37315 117:2              6          978 2:5
2016 17:6 27:24   38 3:4           60 3:6,17 67:16    99 3:11
  31:23 91:19     39 3:5,5           67:20 68:10,18
  95:24 97:16     3D 112:25          69:25 71:19
  98:3 116:6,24   3rd 95:23          73:4,8,12,15
2017 3:22 14:24                      74:5 75:2
  15:1 17:8               4          135:16
  109:24          4 3:2,4,22 35:9  61 3:18 77:8,12
2018 3:23 20:20   40 36:23 70:16     77:12 78:11
2019 1:18         406 2:11,17 4:17   79:21
  139:22 140:21   416 4:15         62 3:20 108:24
2023 140:25       43-44 3:6          109:3,4 123:23
21 3:8 56:23,24   44 3:13          62-63 3:9
  57:2            46 3:6           63 3:10,21
22 3:9,22 56:14   47 3:7,7           124:18,22,22
  56:17,19        48 3:8             125:16
22nd 94:23        49 3:10          64 3:24 126:10
  109:23          4947 2:16          126:14,15
23 3:9 62:22      4th 91:19 92:14    127:11
  63:2,14           95:11,14       65-66 3:16
24 3:10 29:5,7                     67-69 3:17
                          5        69 3:16
  29:10 49:1,4
                  5.10 120:4       6th 97:16
  49:20,24 58:2
                  5.11 120:3
  58:5,21 59:10
                  50 3:10                  7
  59:16 60:8
                  501-7045 2:5     7:45 93:22
  63:23 64:2
                  53 3:14          7:50 93:23
  65:19 72:5
                  55 3:13          71 3:16,17
  84:14,17
                  556-1430 2:11    72 3:10
  101:12
                  56 3:9           728-1455 2:17
25 3:10 50:6,7
                  56-57 3:8        73 3:16
  50:14 112:12
                  57 3:12 40:7,9   73-75 3:17
26 3:11 99:19

                      BRIDGER COURT REPORTERS, INC.
                              (406) 582-0668
